Exhibit 10.1
 



CREDIT AGREEMENT

by and among
 
WABASH NATIONAL CORPORATION
 
and
 
THE SUBSIDIARIES OF WABASH NATIONAL CORPORATION
IDENTIFIED ON THE SIGNATURE PAGES HEREOF,
 
as Borrowers,


THE LENDERS THAT ARE SIGNATORIES HERETO
 
as the Lenders,
 
and
 
WELLS FARGO CAPITAL FINANCE, LLC
 
as the Administrative Agent, Joint Lead Arranger and Joint Bookrunner,
 
and
 
RBS CITIZENS BUSINESS CAPITAL,
a division of RBS Citizens, N.A.,


as Syndication Agent, Joint Lead Arranger and Joint Bookrunner,


Dated as of June 28, 2011
 

 
[*] The bracketed asterisk denotes that confidential portions of this exhibit
have been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of
1934. The confidential portions have been submitted separately to the Securities
and Exchange Commission.


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



     
Page
       
1.
DEFINITIONS AND CONSTRUCTION.
1
       
1.1.
Definitions.
1
         
1.2.
Accounting Terms.
1
         
1.3.
Code.
2
         
1.4.
Construction.
2
         
1.5.
Schedules and Exhibits.
2
       
2.
LOAN AND TERMS OF PAYMENT.
3
       
2.1.
Revolver Advances.
3
         
2.2.
Revolver Increases.
4
         
2.3.
Borrowing Procedures and Settlements.
4
         
2.4.
Payments; Reduction of Commitments; Prepayments.
11
         
2.5.
Overadvances.
16
         
2.6.
Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations.
16
         
2.7.
Crediting Payments.
18
         
2.8.
Designated Account.
18
         
2.9.
Maintenance of Loan Account; Statements of Obligations.
18
         
2.10.
Fees.
19
         
2.11.
Letters of Credit.
20
         
2.12.
LIBOR Option.
24
         
2.13.
Capital Requirements.
26
         
2.14.
Joint and Several Liability of Borrowers.
27
         
2.15.
Dollars; Conversion to Dollars.
30
         
2.16.
Judgment Currency; Contractual Currency.
30
         
2.17.
Common Enterprise.
31
       
3.
CONDITIONS; TERM OF AGREEMENT.
31
       
3.1.
Conditions Precedent to the Initial Extension of Credit.
31
         
3.2.
Conditions Precedent to all Extensions of Credit.
31
         
3.3.
Maturity.
32
         
3.4.
Effect of Maturity.
32
         
3.5.
Early Termination by Borrowers.
32

 
 
-i-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

     
Page
       
4.
REPRESENTATIONS AND WARRANTIES.
33
       
4.1.
Due Organization and Qualification; Subsidiaries.
33
         
4.2.
Due Authorization; No Conflict.
34
         
4.3.
Governmental Consents.
34
         
4.4.
Binding Obligations; Perfected Liens.
34
         
4.5.
Title to Assets; No Encumbrances.
35
         
4.6.
Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims.
35
         
4.7.
Litigation.
35
         
4.8.
Compliance with Laws.
36
         
4.9.
No Material Adverse Change.
36
         
4.10.
Fraudulent Transfer.
36
         
4.11.
Employee Benefits.
36
         
4.12.
Environmental Condition.
37
         
4.13.
Intellectual Property.
37
         
4.14.
Leases.
37
         
4.15.
Deposit Accounts and Securities Accounts.
37
         
4.16.
Complete Disclosure.
38
         
4.17.
Material Contracts.
38
         
4.18.
Patriot Act.
38
         
4.19.
Indebtedness.
39
         
4.20.
Payment of Taxes.
39
         
4.21.
Margin Stock.
39
         
4.22.
Governmental Regulation.
39
         
4.23.
OFAC.
40
         
4.24.
Employee and Labor Matters.
40
         
4.25.
Eligible Accounts.
40
         
4.26.
Eligible Inventory.
41
         
4.27.
Eligible Equipment.
41
         
4.28.
Eligible Real Property.
41
         
4.29.
Locations of Inventory and Equipment.
41


 
-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



     
Page
         
4.30.
Inventory Records.
41
         
4.31.
Business Activity.
41
         
4.32.
Vehicles.
42
         
4.33.
[Reserved]
42
         
4.34.
Wind Down Subsidiaries.
42
       
5.
AFFIRMATIVE COVENANTS.
42
       
5.1.
Financial Statements, Reports, Certificates.
42
         
5.2.
Collateral Reporting.
42
         
5.3.
Existence.
43
         
5.4.
Maintenance of Properties.
43
         
5.5.
Taxes.
43
         
5.6.
Insurance.
43
         
5.7.
Inspection.
44
         
5.8.
Compliance with Laws.
44
         
5.9.
Environmental.
44
         
5.10.
Disclosure Updates.
45
         
5.11.
Formation of Subsidiaries.
45
         
5.12.
Further Assurances.
46
         
5.13.
Lender Meetings.
47
         
5.14.
Material Contracts.
47
         
5.15.
Location of Inventory and Equipment.
47
         
5.16.
Assignable Material Contracts.
47
         
5.17.
Physical Inventory.
47
         
5.18.
Vehicle Titles.
48
         
5.19.
Post-Closing Obligations.
48
       
6.
NEGATIVE COVENANTS.
48
       
6.1.
Indebtedness.
48
         
6.2.
Liens.
48
         
6.3.
Restrictions on Fundamental Changes.
48
         
6.4.
Disposal of Assets.
49


 
-iii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



     
Page
         
6.5.
Change Name.
49
         
6.6.
Nature of Business.
49
         
6.7.
Prepayments and Amendments.
50
         
6.8.
Change of Control.
50
         
6.9.
Restricted Junior Payments.
50
         
6.10.
Accounting Methods.
51
         
6.11.
Investments; Controlled Investments.
51
         
6.12.
Transactions with Affiliates.
51
         
6.13.
Use of Proceeds.
52
         
6.14.
Limitation on Issuance of Stock.
53
         
6.15.
Consignments.
53
         
6.16.
Inventory and Equipment with Bailees.
53
       
7.
FINANCIAL COVENANT.
53
     
8.
EVENTS OF DEFAULT.
53
     
9.
RIGHTS AND REMEDIES.
55
       
9.1.
Rights and Remedies.
55
         
9.2.
Remedies Cumulative.
56
       
10.
WAIVERS; INDEMNIFICATION.
56
       
10.1.
Demand; Protest; etc.
56
         
10.2.
The Lender Group's Liability for Collateral.
56
         
10.3.
Indemnification.
57
       
11.
NOTICES.
58
     
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
59
     
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
60
       
13.1.
Assignments and Participations.
60
         
13.2.
Successors.
63
       
14.
AMENDMENTS; WAIVERS.
64
       
14.1.
Amendments and Waivers.
64
         
14.2.
Replacement of Certain Lenders.
66
         
14.3.
No Waivers; Cumulative Remedies.
66


 
-iv-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)

 

     
Page
       
15.
AGENT; THE LENDER GROUP.
67
       
15.1.
Appointment and Authorization of Agent.
67
         
15.2.
Delegation of Duties.
68
         
15.3.
Liability of Agent.
68
         
15.4.
Reliance by Agent.
68
         
15.5.
Notice of Default or Event of Default.
69
         
15.6.
Credit Decision.
69
         
15.7.
Costs and Expenses; Indemnification.
70
         
15.8.
Agent in Individual Capacity.
70
         
15.9.
Successor Agent.
71
         
15.10.
Lender in Individual Capacity.
72
         
15.11.
Collateral Matters.
72
         
15.12.
Restrictions on Actions by Lenders; Sharing of Payments.
73
         
15.13.
Agency for Perfection.
74
         
15.14.
Payments by Agent to the Lenders.
74
         
15.15.
Concerning the Collateral and Related Loan Documents.
74
         
15.16.
Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information.
75
         
15.17.
Several Obligations; No Liability.
76
         
15.18.
Documentation and Syndication Agent.
76
       
16.
WITHHOLDING TAXES.
76
     
17.
GENERAL PROVISIONS.
80
       
17.1.
Effectiveness.
80
         
17.2.
Section Headings.
80
         
17.3.
Interpretation.
80
         
17.4.
Severability of Provisions.
80
         
17.5.
Bank Product Providers.
81
         
17.6.
Debtor-Creditor Relationship.
81
         
17.7.
Counterparts; Electronic Execution.
82
         
17.8.
Revival and Reinstatement of Obligations.
82
         
17.9.
Confidentiality.
83


 
-v-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



     
Page
         
17.10.
Lender Group Expenses.
83
         
17.11.
Survival.
83
         
17.12.
Patriot Act.
84
         
17.13.
Integration.
84
         
17.14.
Wabash as Agent for Borrowers.
84

 
 
-vi-

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES


Exhibit A-1
Form of Assignment and Acceptance
Exhibit B-1
Form of Borrowing Base Certificate
Exhibit B-2
Form of Bank Product Provider Letter Agreement
Exhibit C-1
Form of Compliance Certificate
Exhibit L-1
Form of LIBOR Notice
   
Schedule A-1
Agent's Account
Schedule A-2
Authorized Persons
Schedule C-1
Commitments
Schedule D-1
Designated Account
Schedule E-1
Eligible Inventory Locations
Schedule E-2
Eligible Equipment Locations
Schedule E-3
Eligible Real Property
Schedule P-1
Permitted Investments
Schedule P-2
Permitted Liens
Schedule R-1
Real Property Collateral
Schedule 1.1
Definitions
Schedule 3.1
Conditions Precedent
Schedule 4.1(b)
Capitalization of Borrowers
Schedule 4.1(c)
Capitalization of Borrowers' Subsidiaries
Schedule 4.6(a)
States of Organization
Schedule 4.6(b)
Chief Executive Offices
Schedule 4.6(c)
Organizational Identification Numbers
Schedule 4.6(d)
Commercial Tort Claims
Schedule 4.7(b)
Litigation
Schedule 4.11
Benefit Plans
Schedule 4.12
Environmental Matters
Schedule 4.13
Intellectual Property
Schedule 4.15
Deposit Accounts and Securities Accounts
Schedule 4.17
Material Contracts
Schedule 4.19
Permitted Indebtedness
Schedule 4.24
Union Activity
Schedule 4.29
Locations of Inventory and Equipment
Schedule 5.1
Financial Statements, Reports, Certificates
Schedule 5.2
Collateral Reporting

 
 
-vii-

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this "Agreement"), is entered into as of June 28, 2011,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter as a "Lender", as that term is hereinafter further
defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as joint lead arranger, joint bookrunner and administrative agent for
the Lenders (in such capacity, together with its successors and assigns in such
capacity, "Agent"), RBS CITIZENS BUSINESS CAPITAL, a division of RBS Citizens,
N.A., as joint lead arranger, joint bookrunner and syndication agent (in such
capacity, the "Syndication Agent"), WABASH NATIONAL CORPORATION, a Delaware
corporation ("Wabash") and the Subsidiaries of Wabash identified on the
signature pages hereof (such Subsidiaries, together with Wabash, are referred to
hereinafter each individually as a "Borrower", and individually and
collectively, jointly and severally, as the "Borrowers").
 
The parties agree as follows:
 
1.
DEFINITIONS AND CONSTRUCTION.

 
1.1.         Definitions.
 
Capitalized terms used in this Agreement shall have the meanings specified
therefor on Schedule 1.1.
 
1.2.         Accounting Terms.
 
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP; provided, however, that if any Borrower notifies Agent
that such Borrower requests an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies any
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and such
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
such Borrower after such Accounting Change conform as nearly as possible to
their respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred.  When used herein, the
term "financial statements" shall include the notes and schedules
thereto.  Whenever the term "Borrower" or "Borrowers" is used in respect of a
financial covenant or a related definition, it shall be understood to mean
Borrowers and their Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise.

 
 

--------------------------------------------------------------------------------

 
 
1.3.         Code.
 
Any terms used in this Agreement that are defined in the Code shall be construed
and defined as set forth in the Code unless otherwise defined herein; provided,
however, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.
 
1.4.         Construction.
 
Unless the context of this Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms "includes" and  "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or."  The words "hereof," "herein,"
"hereby," "hereunder," and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be.  Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise
specified.  Any reference in this Agreement or in any other Loan Document to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein).  The words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights.  Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
full in cash or immediately available funds (or, (a) in the case of contingent
reimbursement obligations with respect to Letters of Credit, providing Letter of
Credit Collateralization, and (b) in the case of obligations with respect to
Bank Products (other than Hedge Obligations), providing Bank Product
Collateralization) of all of the Obligations (including the payment of any
termination amount then applicable (or which would or could become applicable as
a result of the repayment of the other Obligations) under Hedge Agreements
provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable agreements
between the applicable Loan Party and the applicable Bank Product Provider to
remain outstanding without being required to be repaid or cash collateralized,
and (iii) any Hedge Obligations that, at such time, are allowed by the
applicable Hedge Provider to remain outstanding without being required to be
repaid.  Any reference herein to any Person shall be construed to include such
Person's successors and permitted assigns.  Any requirement of a writing
contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.
 
1.5.         Schedules and Exhibits.
 
All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

 
-2-

--------------------------------------------------------------------------------

 
 
2.
LOAN AND TERMS OF PAYMENT.

 
2.1.         Revolver Advances.
 
(a)           Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make revolving loans
("Advances") to Borrowers in an amount at any one time outstanding not to exceed
the lesser of:
 
(i)           such Lender's Revolver Commitment, or
 
(ii)          such Lender's Pro Rata Share of an amount equal to the lesser of:
 
(A)           the Maximum Revolver Amount less the sum of (1) the Letter of
Credit Usage at such time, plus (2) the principal amount of Swing Loans
outstanding at such time, and
 
(B)           the Borrowing Base at such time less the sum of (1) the Letter of
Credit Usage at such time, plus (2) the principal amount of Swing Loans
outstanding at such time.
 
(b)           Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.  The outstanding principal amount of the
Advances, together with interest accrued thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.
 
(c)           Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right (but not the obligation) to establish, increase,
reduce, eliminate, or otherwise adjust reserves from time to time against the
Borrowing Base or the Maximum Revolver Amount in such amounts, and with respect
to such matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including (i) reserves in an amount equal to the Bank Product
Reserve Amount, and (ii) reserves with respect to (A) sums that any Borrower is
or its Subsidiaries are required to pay under any Section of this Agreement or
any other Loan Document (such as taxes, assessments, insurance premiums, or, in
the case of leased assets, rents or other amounts payable under such leases) and
has failed to pay when due, (B) amounts owing by any Borrower is or it
Subsidiaries are to any Person to the extent secured by a Lien on, or trust
over, any of the Collateral (other than a Permitted Lien which is a permitted
purchase money Lien or the interest of a lessor under a Capital Lease), which
Lien or trust, in the Permitted Discretion of Agent likely would be pari passu
with or have a priority superior to Agent's Liens (such as Liens or trusts in
favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral, (C) price adjustments, damages, unearned discounts, returned
products or other matters for which credit memoranda are issued in the ordinary
course of a Borrower's business; (D) shrinkage, spoilage and obsolescence of
Inventory; (E) slow moving Inventory; (F) amounts relating to currency exchange
rate risk; (G) amounts determined by Agent (in its Permitted Discretion) to be
necessary in order to complete any Remedial Action required in order for
Borrowers and their Subsidiaries to be in compliance in all material respects
with applicable Environmental Law, to cause to be discharged any existing or
reasonably expected Environmental Liabilities or to remediate any environmental
condition necessary to preserve the value of any Real Property of Borrowers and
their Subsidiaries; and (H) such other specific events, conditions or
contingencies as to which Agent, in its reasonable credit judgment as is
customary for asset based facilities of this type, determines reserves should be
established from time to time hereunder.

 
-3-

--------------------------------------------------------------------------------

 
 
2.2.         Revolver Increases.
 
Borrowers may, prior to the Maturity Date, by written notice to Agent (whereupon
Agent shall promptly deliver a copy to each of the Lenders), request up to
2 increases (in minimum increments of $25,000,000) and not to exceed $50,000,000
in the aggregate, to the amount of the Maximum Revolver Amount (any such
increase, a "Revolver Increase" and collectively, the "Revolver Increases");
provided, that (i) no such request shall be made, and no Revolver Increase shall
be effective, if at the time that such Revolver Increase is to be made (and
after giving effect thereto) a Default or Event of Default shall exist and
(ii) any such Revolver Increase will be subject to a closing fee to be
determined.  The notice from Borrowers pursuant to this Section shall set forth
the requested amount of such Revolver Increase.  If Borrowers' request for the
Revolver Increase satisfies all of the terms and conditions set forth herein,
Agent shall notify Borrowers and each Lender of the date such Revolver Increase
is to be made (in each case, which date shall be within 10 Business Days of the
date each of the foregoing conditions have been satisfied or waived).  Each
Lender shall have the option (but shall have no obligation) to participate in
such Revolver Increase by notifying Agent within 5 Business Days of receipt by
such Lender of notice of such Revolver Increase that such Lender elects to
participate.  With respect to any Revolver Increase, each participating Lender's
Revolver Commitment shall be increased by its Pro Rata Share of such Revolver
Increase.  If one or more Lenders elect not to participate in a Revolver
Increase, the participating Lenders may elect to increase their participation in
such Revolver Increase.  If sufficient Lenders do not elect to participate in
such Revolver Increase, Agent and Borrowers may add new lenders for such
purpose, subject to the provisions of Section 13.  In connection with each
Revolver Increase and as a further condition to providing each Revolver
Increase, Lenders and each Loan Party shall execute such amendments, agreements,
instruments and documents, if any, as Agent shall reasonably request to evidence
such Revolver Increase and to increase each minimum Excess Availability or
minimum Availability threshold set forth in this Agreement and the other Loan
Documents by an amount in proportion to such Revolver Increase and, any Person
that becomes a Lender shall execute a joinder to this Agreement as a Lender.
 
2.3.         Borrowing Procedures and Settlements.
 
(a)           Procedure for Borrowing.  Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent.  Unless Swing Lender
is not obligated to make a Swing Loan pursuant to Section 2.3(b) below, such
notice must be received by Agent no later than 12:00 noon (Chicago time) on the
Business Day that is the requested Funding Date specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day; provided, however, that if Swing Lender is not obligated to make a Swing
Loan as to a requested Borrowing, such notice must be received by Agent no later
than 12:00 noon (Chicago time) on the Business Day prior to the date that is the
requested Funding Date.  At Agent's election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time.  In such circumstances, each
Borrower agrees that any such telephonic notice will be confirmed in writing
within 24 hours of the giving of such telephonic notice, but the failure to
provide such written confirmation shall not affect the validity of the request.

 
-4-

--------------------------------------------------------------------------------

 
 
(b)           Making of Swing Loans.  In the case of a request for an Advance
and so long as the aggregate amount of Swing Loans made since the last
Settlement Date, minus the amount of Collections or payments applied to Swing
Loans since the last Settlement Date, plus the amount of the requested Advance
does not exceed $10,000,000, and Swing Lender, in its sole discretion, shall
agree to make a Swing Loan, Swing Lender shall make an Advance in the amount of
such requested Borrowing (any such Advance made solely by Swing Lender pursuant
to this Section 2.3(b) being referred to as a "Swing Loan" and such Advances
being referred to collectively as "Swing Loans") available to Borrowers on the
Funding Date applicable thereto by transferring immediately available funds to
the Designated Account.  Anything contained herein to the contrary
notwithstanding, the Swing Lender may, but shall not be obligated to, make Swing
Loans at any time that one or more of the Lenders is a Defaulting Lender.  Each
Swing Loan shall be deemed to be an Advance hereunder and shall be subject to
all the terms and conditions (including Section 3) applicable to other Advances,
except that all payments on any Swing Loan shall be payable to Swing Lender
solely for its own account.  Subject to the provisions of Section 2.3(d)(ii),
Swing Lender shall not make and shall not be obligated to make any Swing Loan if
Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date.  Swing Lender
shall not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan.  The Swing Loans shall be
secured by Agent's Liens, constitute Advances and Obligations hereunder, and
bear interest at the rate applicable from time to time to Advances that are Base
Rate Loans.
 
(c)          Making of Loans.
 
(i)           In the event that Swing Lender is not obligated to make a Swing
Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 3:00 p.m.
(Chicago time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing.  Each Lender shall make the amount of
such Lender's Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent's Account, not later than 12:00 noon
(Chicago time) on the Funding Date applicable thereto.  After Agent's receipt of
the proceeds of such Advances, Agent shall make the proceeds thereof available
to Borrowers on the applicable Funding Date by transferring immediately
available funds equal to such proceeds received by Agent to the Designated
Account; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), Agent shall not request any Lender to make, and no Lender
shall have the obligation to make, any Advance if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

 
-5-

--------------------------------------------------------------------------------

 
 
(ii)           Unless Agent receives notice from a Lender prior to 11:00 a.m.
(Chicago time) on the date of a Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrowers
the amount of that Lender's Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount.  If any Lender shall not have made its full
amount available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrowers such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period.  A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest or
demonstrable error.  If such amount is so made available, such payment to Agent
shall constitute such Lender's Advance on the date of Borrowing for all purposes
of this Agreement.  If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify Borrowers of such
failure to fund and, upon demand by Agent, Borrowers shall pay such amount to
Agent for Agent's account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing.  The failure of
any Lender to make any Advance on any Funding Date shall not relieve any other
Lender of any obligation hereunder to make an Advance on such Funding Date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on any Funding Date.
 
(d)          Protective Advances and Optional Overadvances.
 
(i)           Any contrary provision of this Agreement or any other Loan
Document notwithstanding, but subject to Section 2.3(d)(iv) and the last
sentence of this Section 2.3(d)(i), Agent hereby is authorized by Borrowers and
the Lenders, from time to time in Agent's sole discretion, (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) at any time that any of the other applicable conditions precedent set forth
in Section 3 are not satisfied, to make Advances to, or for the benefit of,
Borrowers on behalf of the Lenders (in an aggregate amount for all such Advances
taken together not exceeding $15,000,000 outstanding at any one time) that
Agent, in its Permitted Discretion deems necessary or desirable (1) to preserve
or protect the Collateral, or any portion thereof, or (2) to enhance the
likelihood of repayment of the Obligations (other than the Bank Product
Obligations) (any of the Advances described in this Section 2.3(d)(i) shall be
referred to as "Protective Advances").  In any event, if any Protective Advances
remain outstanding for more than 30 days, unless otherwise agreed to by the
Required Lenders, Agent shall not make additional Protective Advances.

 
-6-

--------------------------------------------------------------------------------

 
 
(ii)           Any contrary provision of this Agreement or any other Loan
Document notwithstanding, but subject to Section 2.3(d)(iv), and the last
sentence of this Section 2.3(d)(ii), the Lenders hereby authorize Agent or Swing
Lender, as applicable, and either Agent or Swing Lender, as applicable, may, but
is not obligated to, knowingly and intentionally, continue to make Advances
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or thereby would be created, so long as (A) after giving effect to such
Advances, the outstanding Revolver Usage does not exceed the Borrowing Base by
more than $15,000,000, and (B) after giving effect to such Advances, the
outstanding Revolver Usage (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) does not exceed the
Maximum Revolver Amount.  In the event Agent obtains actual knowledge that the
Revolver Usage exceeds the amounts permitted by the immediately foregoing
provisions, regardless of the amount of, or reason for, such excess, Agent shall
notify the Lenders as soon as practicable (and prior to making any (or any
additional) intentional Overadvances (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses) unless Agent
determines that prior notice would result in imminent harm to the Collateral or
its value, in which case Agent may make such Overadvances and provide notice as
promptly as practicable thereafter), and the Lenders with Revolver Commitments
thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrowers intended to reduce, within
a reasonable time, the outstanding principal amount of the Advances to Borrowers
to an amount permitted by the preceding sentence.  In such circumstances, if any
Lender with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders.  The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrowers, which shall continue to be bound by the
provisions of Section 2.5.  Each Lender with a Revolver Commitment shall be
obligated to settle with Agent as provided in Section 2.3(e) (or Section 2.3(g),
as applicable) for the amount of such Lender's Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.  In any event: (x) if any Overadvance remains
outstanding for more than 30 days, unless otherwise agreed to by the Required
Lenders, Borrowers shall immediately repay Advances in an amount sufficient to
eliminate all such Overadvances, and (y) after the date all such Overadvances
have been eliminated, there must be at least five consecutive days before
Overadvances are made.
 
(iii)           Each Protective Advance and each Overadvance shall be deemed to
be an Advance hereunder, except that no Protective Advance or Overadvance shall
be eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all
payments on the Protective Advances shall be payable to Agent solely for its own
account.  The Protective Advances and Overadvances shall be repayable on demand,
secured by Agent's Liens, constitute Obligations hereunder, and bear interest at
the rate applicable from time to time to Advances that are Base Rate Loans.  The
ability of Agent to make Protective Advances is separate and distinct from its
ability to make Overadvances and its ability to make Overadvances is separate
and distinct from its ability to make Protective Advances.  For the avoidance of
doubt, the limitations on Agent's ability to make Protective Advances do not
apply to Overadvances and the limitations on Agent's ability to make
Overadvances do not apply to Protective Advances.  The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit Borrowers in any way.
 
(iv)           Notwithstanding anything contained in this Agreement or any other
Loan Document to the contrary:  (A) no Overadvance or Protective Advance may be
made by Agent if such Advance would cause the aggregate principal amount of
Overadvances and Protective Advances outstanding to exceed an amount equal to
ten percent (10%) of the Maximum Revolver Amount; (B) to the extent any
Protective Advance causes the aggregate Revolver Usage to exceed the Maximum
Revolver Amount, each such Protective Advance shall be for Agent's sole and
separate account and not for the account of any Lender and shall be entitled to
priority in repayment in accordance with Section 2.4(b); and (C) no Lender shall
be required to make Advances (including reimbursement to Agent of Overadvances
and Protective Advances) in excess of the amount of its Revolver Commitment.

 
-7-

--------------------------------------------------------------------------------

 
 
(e)          Settlement.  It is agreed that each Lender's funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender's Pro
Rata Share of the outstanding Advances.  Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:
 
(i)           Agent shall request settlement ("Settlement") with the Lenders on
a weekly basis, or on a more frequent basis if so determined by Agent (1) on
behalf of Swing Lender, with respect to the outstanding Swing Loans, (2) for
itself, with respect to the outstanding Protective Advances, and (3) with
respect to Borrowers' or their Subsidiaries' Collections or payments received,
as to each by notifying the Lenders by telecopy, telephone, or other similar
form of transmission, of such requested Settlement, no later than 4:00 p.m.
(Chicago time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
"Settlement Date").  Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing  Loans, and Protective
Advances for the period since the prior Settlement Date.  Subject to the terms
and conditions contained herein (including Section 2.3(g)):  (y) if the amount
of the Advances (including Swing Loans and Protective Advances) made by a Lender
that is not a Defaulting Lender exceeds such Lender's Pro Rata Share of the
Advances (including Swing Loans and Protective Advances) as of a Settlement
Date, then Agent shall, by no later than 2:00 p.m. (Chicago time) on the
Settlement Date, transfer in immediately available funds to a Deposit Account of
such Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Advances (including Swing Loans and Protective Advances), and
(z) if the amount of the Advances (including Swing Loans and Protective
Advances) made by a Lender is less than such Lender's Pro Rata Share of the
Advances (including Swing Loans and Protective Advances) as of a Settlement
Date, such Lender shall no later than 2:00 p.m. (Chicago time) on the Settlement
Date transfer in immediately available funds to Agent's Account, an amount such
that each such Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the Advances (including Swing Loans and
Protective Advances).  Such amounts made available to Agent under clause (z) of
the immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loans or Protective Advances and, together with the portion of
such Swing Loans or Protective Advances representing Swing Lender's Pro Rata
Share thereof, shall constitute Advances of such Lenders.  If any such amount is
not made available to Agent by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, Agent shall be entitled to
recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate.

 
-8-

--------------------------------------------------------------------------------

 
 
(ii)           In determining whether a Lender's balance of the Advances, Swing
Loans, and Protective Advances is less than, equal to, or greater than such
Lender's Pro Rata Share of the Advances, Swing Loans, and Protective Advances as
of a Settlement Date, Agent shall, as part of the relevant Settlement, apply to
such balance the portion of payments actually received in good funds by Agent
with respect to principal, interest, fees payable by Borrowers and allocable to
the Lenders hereunder, and proceeds of Collateral.
 
(iii)           Between Settlement Dates, Agent, to the extent Protective
Advances or Swing Loans are outstanding, may pay over to Agent or Swing Lender,
as applicable, any Collections or payments received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Advances, for application to the Protective Advances or Swing Loans.  Between
Settlement Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender's Pro Rata
Share of the Advances.  If, as of any Settlement Date, Collections or payments
of Borrowers or their Subsidiaries received since the then immediately preceding
Settlement Date have been applied to Swing Lender's Pro Rata Share of the
Advances other than to Swing Loans, as provided for in the previous sentence,
Swing Lender shall pay to Agent for the accounts of the Lenders, and Agent shall
pay to the Lenders (other than a Defaulting Lender if Agent has implemented the
provisions of Section 2.3(g)), to be applied to the outstanding Advances of such
Lenders, an amount such that each such Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the
Advances.  During the period between Settlement Dates, Swing Lender with respect
to Swing Loans, Agent with respect to Protective Advances, and each Lender
(subject to the effect of agreements between Agent and individual Lenders) with
respect to the Advances other than Swing Loans and Protective Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.
 
(iv)           Anything in this Section 2.3(e) to the contrary notwithstanding,
in the event that a Lender is a Defaulting Lender, Agent shall be entitled to
refrain from remitting settlement amounts to the Defaulting Lender and, instead,
shall be entitled to elect to implement the provisions set forth in Section
2.3(g).
 
(f)           Notation.  Agent, as a non-fiduciary agent for Borrowers, shall
maintain a register showing the principal amount of the Advances owing to each
Lender, including the Swing Loans owing to Swing Lender, and Protective Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate.

 
-9-

--------------------------------------------------------------------------------

 
 
(g)           Defaulting Lenders.  Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by any Borrower to Agent for the Defaulting
Lender's benefit or any Collections or proceeds of Collateral that would
otherwise be remitted hereunder to the Defaulting Lender, and, in the absence of
such transfer to the Defaulting Lender, Agent shall transfer any such payments
(A) first, to Swing Lender to the extent of any Swing Loans that were made by
Swing Lender and that were required to be, but were not, repaid by the
Defaulting Lender, (B) second, to the Issuing Lender, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
repaid by the Defaulting Lender, (C) third, to each non-Defaulting Lender
ratably in accordance with their Commitments (but, in each case, only to the
extent that such Defaulting Lender's portion of an Advance (or other funding
obligation) was funded by such other non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrowers
as if such Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (E) from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (L) of Section 2.4(b)(ii).  Subject to the foregoing, Agent may hold and,
in its Permitted Discretion, prior to the occurrence and continuation of an
Application Event, re-lend to Borrowers for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender.  Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee payable under Section 2.10(b), such Defaulting Lender shall
be deemed not to be a "Lender" and such Lender's Commitment shall be deemed to
be zero; provided, however, that the foregoing shall not apply to any of the
matters governed by Section 14.1(a)(i) through (iii).  The provisions of this
Section 2.3(g) shall remain effective with respect to such Defaulting Lender
until the earlier of (y) the date on which the non-Defaulting Lenders, Agent,
and Borrowers shall have waived, in writing, the application of this
Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder.  The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrowers of
their duties and obligations hereunder to Agent or to the Lenders other than
such Defaulting Lender.  Any failure by a Defaulting Lender to fund amounts that
it was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent.  In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being repaid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of the Letters of Credit); provided, however, that any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups' or any Borrower's rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund.  In the event of a direct conflict between the priority
provisions of this Section 2.3(g) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

 
-10-

--------------------------------------------------------------------------------

 
 
(h)           Independent Obligations.  All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Advance (or other extension of credit) hereunder, nor
shall any Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligations hereunder, and (ii) no
failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.
 
2.4.         Payments; Reduction of Commitments; Prepayments.
 
(a)          Payments by Borrower.
 
(i)           Except as otherwise expressly provided herein, all payments by any
Borrower or any Guarantor shall be made to Agent's Account for the account of
the Lender Group and shall be made in immediately available funds, no later than
1:00 p.m. (Chicago time) on the date specified herein.  Any payment received by
Agent later than 1:00 p.m. (Chicago time) shall be deemed to have been received
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.
 
(ii)           Unless Agent receives notice from Administrative Borrower prior
to the date on which any payment is due to the Lenders that Borrowers will not
make such payment in full as and when required, Agent may assume that Borrowers
have made (or will make) such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender.  If and to the extent Borrowers
do not make such payment in full to Agent on the date when due, each Lender
severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Defaulting Lender Rate for each day from
the date such amount is distributed to such Lender until the date repaid.
 
(b)          Apportionment and Application.
 
(i)           So long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
principal and interest payments received by Agent shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) and all payments of fees and
expenses received by Agent (other than fees or expenses that are for Agent's
separate account or for the separate account of the Issuing Lender) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee or expense relates.  All
payments to be made hereunder by Borrowers shall be remitted to Agent and all
(subject to Section 2.4(b)(iv) and Section 2.4(e)) such payments, and all
proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing, to reduce the balance of the
Advances outstanding and, thereafter, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

 
-11-

--------------------------------------------------------------------------------

 
 
(ii)           At any time that an Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all payments remitted to Agent and all proceeds of Collateral received
by Agent shall be applied as follows:
 
(A)           first, to pay any Lender Group Expenses (including cost or expense
reimbursements) then due to Agent or indemnities then due to Agent under the
Loan Documents, until paid in full,
 
(B)           second, to pay any fees or premiums then due to Agent under the
Loan Documents until paid in full,
 
(C)           third, to pay interest due in respect of all Protective Advances
until paid in full,
 
(D)           fourth, to pay the principal of all Protective Advances until paid
in full,
 
(E)           fifth, ratably, to pay any Lender Group Expenses then due to the
Lender Group (including cost or expense reimbursements) or indemnities then due
to any of the Lenders under the Loan Documents, until paid in full,
 
(F)           sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,
 
(G)           seventh, to pay interest accrued in respect of the Swing Loans
until paid in full,
 
(H)           eighth, to pay the principal of all Swing Loans until paid in
full,
 
(I)           ninth, ratably, to pay interest accrued in respect of the Advances
(other than Protective Advances) until paid in full,
 
(J)           tenth, ratably (i) to pay the principal of all Advances until paid
in full, (ii) to Agent, to be held by Agent, for the benefit of Issuing Lender
(and for the ratable benefit of each of the Lenders that have an obligation to
pay to Agent, for the account of the Issuing Lender, a share of each Letter of
Credit Disbursement), as cash collateral in an amount up to 105% of the Letter
of Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof), and (iii) to the Bank
Product Providers to the extent that the amount of Bank Product Obligations owed
to each such Bank Product Provider is reflected in the Bank Product Reserve
Amount at such time (after taking into account any amounts previously paid
pursuant to this clause (iii) during the continuation of the applicable
Application Event),

 
-12-

--------------------------------------------------------------------------------

 
 
(K)           eleventh, to pay any other Obligations other than Obligations owed
to Defaulting Lenders (including being paid, ratably, to the Bank Product
Providers on account of all amounts then due and payable in respect of Bank
Product Obligations in excess of the amounts described in tier (J) hereof, with
any balance to be paid to Agent, to be held by Agent, for the ratable benefit of
the Bank Product Providers, as cash collateral (which cash collateral may be
released by Agent to the applicable Bank Product Provider and applied by such
Bank Product Provider to the payment or reimbursement of any amounts due and
payable with respect to Bank Product Obligations owed to the applicable Bank
Product Provider as and when such amounts first become due and payable and, if
and at such time as all such Bank Product Obligations are paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such Bank
Product Obligations shall be reapplied pursuant to this Section 2.4(b)(ii),
beginning with tier (A) hereof),
 
(L)           twelfth, ratably to pay any Obligations owed to Defaulting
Lenders; and
 
(M)           thirteenth, to Borrowers (to be wired to the Designated Account)
or such other Person entitled thereto under applicable law.
 
(iii)           Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
 
(iv)           In each instance, so long as no Application Event has occurred
and is continuing, Section 2.4(b)(i) shall not apply to any payment made by any
Borrower to Agent and specified by such Borrower to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.
 
(v)           For purposes of Section 2.4(b)(ii), "paid in full" of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
 
(vi)           In the event of a direct conflict between the priority provisions
of this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other.  In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.

 
-13-

--------------------------------------------------------------------------------

 
 
(c)          Reduction of Commitments.
 
(i)           The Revolver Commitments shall terminate on the Maturity
Date.  Borrowers may reduce the Revolver Commitments, without premium or
penalty, other than any payments required pursuant to Section 2.12(b)(ii), to an
amount (which may be zero) (A) not less than the sum of (x) the Revolver Usage
as of such date, plus (y) the principal amount of all Advances not yet made as
to which a request has been given by Borrowers under Section 2.3(a), plus
(z) the amount of all Letters of Credit not yet issued as to which a request has
been given by Borrowers pursuant to Section 2.11(a), (B) that would not cause
the Fixed Asset Availability to equal or exceed 30% of the Maximum Revolver
Amount after giving effect to such reduction, and (C) that would not cause
WFCF's Pro Rata Share of the Maximum Revolver Amount to be less than $30,000,000
or if WFCF has assigned all or any portion of its Revolver Commitment after the
Closing Date, an amount equal to $30,000,000 minus such assigned amounts).  Each
such reduction shall be in an amount which is not less than $5,000,000 (unless
the Revolver Commitments are being reduced to zero and the amount of the
Revolver Commitments in effect immediately prior to such reduction are less than
$5,000,000), shall be made by providing not less than 10 Business Days prior
written notice to Agent and shall be irrevocable.  Once reduced, the Revolver
Commitments may not be increased.  Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its Pro Rata Share thereof.
 
(d)          Optional Prepayments.  Borrowers may prepay the principal of any
Advance at any time in whole or in part, without premium or penalty, other than
payments required pursuant to Section 2.12(b)(ii).
 
(e)          Mandatory Prepayments.
 
(i)           Borrowing Base.  If, at any time, (A) the Revolver Usage on such
date exceeds (B) the Borrowing Base (such excess being referred to as the
"Borrowing Base Excess"), then Borrowers shall within 1 Business Day thereof
prepay the Obligations in accordance with Section 2.4(f)(i) in an aggregate
amount equal to the Borrowing Base Excess.
 
(ii)           Dispositions.  Within 1 Business Day of the date of receipt by
any Loan Party or any of its Subsidiaries of the Net Cash Proceeds in excess of
$500,000 from any voluntary or involuntary sale or disposition by any Loan Party
or any of its Subsidiaries of assets (excluding sales or dispositions which
qualify as Permitted Dispositions under clauses (a), (b), (c), (d), (e), (i),
(j) and (l) of the definition of Permitted Dispositions and, to the extent that
a Dominion Period is not then in effect, clause (f) of the definition of
Permitted Disposition, but including casualty losses or condemnations), such
Borrower shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(ii) in an amount equal to 100% of such Net Cash
Proceeds (including condemnation awards and payments in lieu thereof) received
by such Person in connection with such sales or dispositions; provided that, so
long as (A) no Default or Event of Default shall have occurred and is continuing
or would result therefrom, (B) Borrowers shall have given Agent prior written
notice of Borrowers' intention to apply such monies to the costs of replacement
of the properties or assets that are the subject of such sale or disposition or
the cost of purchase or construction of other assets useful in the business of
Borrowers or their Subsidiaries, (C) the monies are held in a Deposit Account in
which Agent has a perfected first-priority security interest, and (D) Borrowers
or their Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 180 days after the initial receipt of such monies, then the
Loan Party whose assets were the subject of such disposition shall have the
option to apply such monies to the costs of replacement of the assets that are
the subject of such sale or disposition unless and to the extent that such
applicable period shall have expired without such replacement, purchase, or
construction being made or completed, in which case, any amounts remaining in
the Deposit Account referred to in clause (C) above shall be paid to Agent and
applied in accordance with Section 2.4(f)(ii); provided, however, that Borrowers
and their Subsidiaries shall not have the right to use such Net Cash Proceeds to
make such replacements, purchases, or construction in excess of $750,000 in any
given fiscal year.  Nothing contained in this Section 2.4(e)(ii) shall permit
any Loan Party or any of its Subsidiaries to sell or otherwise dispose of any
assets other than in accordance with Section 6.4.  For clarity, in the event
that Borrowers at any time elect to apply the Net Cash Proceeds described in
this Section 2.4(e)(ii) to prepay the Obligations, the reinvestment requirements
described herein shall cease to be applicable to Borrowers and their
Subsidiaries without regard to whether such amounts are subsequently reborrowed.

 
-14-

--------------------------------------------------------------------------------

 
 
(iii)           Extraordinary Receipts.  Within 1 Business Day of the date of
receipt by any Loan Party or any of its Subsidiaries of any Extraordinary
Receipts, Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(i) in an amount equal to 100% of
the Net Cash Proceeds of such Extraordinary Receipts.
 
(iv)           Indebtedness.  Within 1 Business Day of the date of incurrence by
any Loan Party or any of its Subsidiaries of any Indebtedness (other than
Permitted Indebtedness), Borrowers shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f)(i) in an amount equal to
100% of the Net Cash Proceeds received by such Person in connection with such
incurrence.  The provisions of this Section 2.4(e)(iv) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms and
conditions of this Agreement.
 
(v)           Equity.  Within 1 Business Day of the date of the issuance by any
Loan Party or any of its Subsidiaries of any shares of its or their Stock (other
than (A) in the event that Administrative Borrower or any of its Subsidiaries
forms any Subsidiary in accordance with the terms hereof, the issuance by such
Subsidiary of Stock to Administrative Borrower or such Subsidiary, as
applicable, (B) the issuance of Stock of Borrowers to directors, officers and
employees of such Loan Party and its Subsidiaries pursuant to employee stock
option plans (or other employee incentive plans or other compensation
arrangements) approved by the Board of Directors, (C) the issuance of Stock of
Borrowers issued in a stock split, stock dividend or similar capital event, and
(D) the issuance of Stock of Administrative Borrower to the equity holders of
the target with respect to a Permitted Acquisition in order to finance the
purchase consideration (or a portion thereof) in connection with such Permitted
Acquisition), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such
issuance.  The provisions of this Section 2.4(e)(v) shall not be deemed to be
implied consent to any such issuance otherwise prohibited by the terms and
conditions of this Agreement.
 
(vi)           For clarity, none of the mandatory prepayments described in this
Section 2.4(e) shall have the effect of reducing the Maximum Revolver Amount.

 
-15-

--------------------------------------------------------------------------------

 
 
(f)           Application of Payments.
 
(i)           Each prepayment pursuant to Section 2.4(e)(i), 2.4(e)(iii),
2.4(e)(iv), 2.4(e)(v) shall, (A) so long as no Application Event shall have
occurred and be continuing, be applied, first, to the outstanding principal
amount of the Advances predicated on Current Asset Availability until paid in
full, and second, to the outstanding principal amount of the Advances predicated
on Fixed Asset Availability, until paid in full, and third, to cash
collateralize the Letters of Credit in an amount equal to 105% of the then
extant Letter of Credit Usage, and (B) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii).
 
(ii)           Each prepayment pursuant to Section 2.4(e)(ii) above shall (A) so
long as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the scheduled reduction in the
Fixed Asset Availability, in the inverse order of their maturity until paid in
full with, if applicable, application to the Advances predicated on Fixed Asset
Availability, second, to the outstanding principal amount of the Advances
predicated on Current Asset Availability, until paid in full, and third, to cash
collateralize the Letters of Credit in an amount equal to 105% of the then
extant Letter of Credit Usage, and (B) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii).
 
2.5.         Overadvances.
 
If, at any time or for any reason, the amount of Obligations owed by Borrowers
to the Lender Group pursuant to Section 2.1 or Section 2.11 is greater than any
of the limitations set forth in Section 2.1 or Section 2.11, as applicable (an
"Overadvance"), Borrowers shall immediately pay to Agent, in cash, the amount of
such excess, which amount shall be used by Agent to reduce the Obligations in
accordance with the priorities set forth in Section 2.4(b).  Borrowers promise
to pay the Obligations (including principal, interest, fees, costs, and
expenses) in full on the Maturity Date or, if earlier, on the date on which the
Obligations (other than the Bank Product Obligations) become due and payable
pursuant to the terms of this Agreement.
 
2.6.         Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.
 
(a)           Interest Rates.  Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows:
 
(i)           if the relevant Obligation is a LIBOR Rate Loan, at a per annum
rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and
 
(ii)           otherwise, at a per annum rate equal to the Base Rate plus the
Base Rate Margin.
 
(b)          Letter of Credit Fee.  Borrowers shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment, subject to any agreements
between Agent and individual Lenders), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.11(e)) which
shall accrue at a per annum rate equal to the LIBOR Rate Margin times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit.

 
-16-

--------------------------------------------------------------------------------

 
 
(c)          Default Rate.  Upon the occurrence and during the continuation of
an Event of Default and at the election of the Required Lenders,
 
(i)           all Obligations (except for undrawn Letters of Credit) that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof at a per annum rate equal to 2 percentage
points above the per annum rate otherwise applicable hereunder, and
 
(ii)           the Letter of Credit fee provided for in Section 2.6(b) shall be
increased to 2 percentage points above the per annum rate otherwise applicable
hereunder.
 
(d)          Payment.  Except to the extent provided to the contrary in
Section 2.10 or Section 2.12(a), all interest, all Letter of Credit fees, all
other fees payable hereunder or under any of the other Loan Documents, and all
costs, expenses, and Lender Group Expenses payable hereunder or under any of the
other Loan Documents shall be due and payable, in arrears, on the first day of
each month at any time that Obligations or Commitments are outstanding.  Each
Borrower hereby authorizes Agent, from time to time without prior notice to such
Borrower, to charge all interest, Letter of Credit fees, and all other fees
payable  hereunder or under any of the other Loan Documents (in each case, as
and when due and payable), all costs, expenses, and Lender Group Expenses
payable hereunder or under any of the other Loan Documents (in each case, as and
when incurred), all charges, commissions, fees, and costs provided for in
Section 2.11(e) (as and when accrued or incurred), all fees and costs provided
for in Section 2.10 (as and when accrued or incurred), and all other payments as
and when due and payable under any Loan Document or any Bank Product Agreement
(including any amounts due and payable to the Bank Product Providers in respect
of Bank Products) to the Loan Account, which amounts thereafter shall constitute
Advances hereunder and shall accrue interest at the rate then applicable to
Advances that are Base Rate Loans; provided, however, that the Borrowers shall
have 2 Business Days to review and pay Lender Group Expenses comprised of
attorneys' fees prior to Agent charging the Loan Account.  Any interest, fees,
costs, expenses, Lender Group Expenses, or other amounts payable hereunder or
under any other Loan Document or under any Bank Product Agreement that are
charged to the Loan Account shall thereafter constitute Advances hereunder and
shall initially accrue interest at the rate then applicable to Advances that are
Base Rate Loans (unless and until converted into LIBOR Rate Loans in accordance
with the terms of this Agreement).
 
(e)          Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year or in the case of
Base Rate Loans only, on the basis of a 365 or 366 day year (as the case may
be), in each case, for the actual number of days elapsed in the period during
which the interest or fees accrue.  In the event the Base Rate is changed from
time to time hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

 
-17-

--------------------------------------------------------------------------------

 
 
(f)           Intent to Limit Charges to Maximum Lawful Rate.  In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable.  Each Borrower and the Lender Group, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if said rate or rates of interest or
manner of payment exceeds the maximum allowable under applicable law, then, ipso
facto, as of the date of this Agreement, Borrowers are and shall be liable only
for the payment of such maximum as allowed by law, and payment received from
Borrowers in excess of such legal maximum, whenever received, shall be applied
to reduce the principal balance of the Obligations to the extent of such excess.
 
2.7.         Crediting Payments.
 
The receipt of any payment item by Agent shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to Agent's Account or unless and until such payment item is
honored when presented for payment.  Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly.  Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into Agent's Account on a Business Day on or before
1:00 p.m. (Chicago time).  If any payment item is received into Agent's Account
on a non-Business Day or after 1:00 p.m. (Chicago time) on a Business Day, it
shall be deemed to have been received by Agent as of the opening of business on
the immediately following Business Day.
 
2.8.         Designated Account.
 
Agent is authorized to make the Advances, and Issuing Lender is authorized to
issue the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person or,
without instructions, if pursuant to Section 2.6(d).  Borrowers agree to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Advances requested by Borrowers
and made by Agent or the Lenders hereunder.  Unless otherwise agreed by Agent
and Borrowers, any Advance or Swing Loan requested by Borrowers and made by
Agent or the Lenders hereunder shall be made to the Designated Account.
 
2.9.         Maintenance of Loan Account; Statements of Obligations.
 
Agent shall maintain an account on its books in the name of Borrowers (the "Loan
Account") on which Borrowers will be charged with the all Advances (including
Protective Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders
to Borrowers or for Borrowers' account, the Letters of Credit issued or arranged
by Issuing Lender for Borrowers' account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses.  In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrowers
or for any Borrower's account.  Agent shall render monthly statements regarding
the Loan Account to Borrowers, including principal, interest, fees, and
including an itemization of all charges and expenses constituting Lender Group
Expenses owing, and such statements, absent manifest or demonstrable error,
shall be conclusively presumed to be correct and accurate and constitute an
account stated between Borrowers and the Lender Group unless, within 30 days
after receipt thereof by Borrowers, Borrowers shall deliver to Agent written
objection thereto describing the error or errors contained in any such
statements.

 
-18-

--------------------------------------------------------------------------------

 
 
2.10.       Fees.
 
Borrower shall pay to Agent,
 
(a)           for the account of Agent, as and when due and payable under the
terms of the Fee Letter, the fees set forth in the Fee Letter.
 
(b)           for the ratable account of those Lenders with Revolver
Commitments, on the first day of each month from and after the Closing Date up
to the first day of the month prior to the Payoff Date and on the Payoff Date,
an unused line fee in an amount equal to 0.375% per annum times the result of
(i) the aggregate amount of the Revolver Commitments, less (ii) the average
Daily Balance of the Revolver Usage during the immediately preceding month (or
portion thereof).
 
(c)           audit, appraisal, field examination, and valuation fees and
charges, as and when incurred or chargeable, as follows (i) a fee of $1,000 per
day, per auditor, plus reasonable out-of-pocket expenses for each financial
audit of the Loan Parties performed by personnel employed by Agent, (ii) if
implemented, a fee of $1,000 per day, per applicable individual, plus reasonable
out-of-pocket expenses for the establishment of electronic collateral reporting
systems, and (iii) the actual charges paid or incurred by Agent if it elects to
employ the services of one or more third Persons to perform financial audits of
the Loan Parties, to establish electronic collateral reporting systems, or any
portion thereof, or to appraise the Collateral, or any portion thereof;
provided, however, that so long as no Event of Default shall have occurred and
be continuing, Borrowers shall not be obligated to reimburse Agent for more than
2 audits during any calendar year, or more than 1 appraisal during any calendar
year of each of the following types of Collateral:  Inventory consisting of
trailers, Inventory consisting of raw materials, parts and work-in-process, Real
Property and Equipment.

 
-19-

--------------------------------------------------------------------------------

 
 
2.11.       Letters of Credit.
 
(a)           Subject to the terms and conditions of this Agreement, upon the
request of Administrative Borrower made in accordance herewith, the Issuing
Lender agrees to issue, or to cause an Underlying Issuer (including, as Issuing
Lender's agent) to issue, a requested Letter of Credit.  If Issuing Lender, at
its option, elects to cause an Underlying Issuer to issue a requested Letter of
Credit, then Issuing Lender agrees that it will enter into arrangements relative
to the reimbursement of such Underlying Issuer (which may include, among, other
means, by becoming an applicant with respect to such Letter of Credit or
entering into undertakings which provide for reimbursements of such Underlying
Issuer with respect to such Letter of Credit; each such obligation or
undertaking, irrespective of whether in writing, a "Reimbursement Undertaking")
with respect to Letters of Credit issued by such Underlying Issuer.  By
submitting a request to Issuing Lender for the issuance of a Letter of Credit,
Borrowers shall be deemed to have requested that Issuing Lender issue or that an
Underlying Issuer issue the requested Letter of Credit and to have requested
Issuing Lender to issue a Reimbursement Undertaking with respect to such
requested Letter of Credit if it is to be issued by an Underlying Issuer (it
being expressly acknowledged and agreed by each Borrower that Borrowers are and
shall be deemed to be applicants (within the meaning of Section 5-102(a)(2) of
the Code) with respect to each Underlying Letter of Credit).  Each request for
the issuance of a Letter of Credit, or the amendment, renewal, or extension of
any outstanding Letter of Credit, shall be made in writing by an Authorized
Person and delivered to the Issuing Lender via hand delivery, telefacsimile, or
other electronic method of transmission reasonably in advance of the requested
date of issuance, amendment, renewal, or extension.  Each such request shall be
in form and substance reasonably satisfactory to the Issuing Lender and shall
specify (i) the amount of such Letter of Credit, (ii) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (iii) the expiration
date of such Letter of Credit, (iv) the name and address of the beneficiary of
the Letter of Credit, and (v) such other information (including, in the case of
an amendment, renewal, or extension, identification of the Letter of Credit to
be so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit.  Anything contained herein to the
contrary notwithstanding, the Issuing Lender may, but shall not be obligated to,
issue or cause the issuance of a Letter of Credit or to issue a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, that
supports the obligations of Borrowers or their Subsidiaries (1) in respect of
(A) a lease of real property, or (B) an employment contract, or (2) at any time
that one or more of the Lenders is a Defaulting Lender.  The Issuing Lender
shall have no obligation to issue a Letter of Credit or a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, if any
of the following would result after giving effect to the requested issuance:
 
(i)           the Letter of Credit Usage would exceed the Borrowing Base less
the outstanding amount of Advances (inclusive of Swing Loans), or
 
(ii)           the Letter of Credit Usage would exceed $15,000,000, or
 
(iii)          the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the outstanding amount of Advances (including Swing Loans).
 
Each Letter of Credit shall be in form and substance reasonably acceptable to
the Issuing Lender, including the requirement that, except as provided in the
next paragraph of this Section 2.11(a)(iii), the amounts payable thereunder must
be payable in Dollars.  If Issuing Lender makes a payment under a Letter of
Credit or an Underlying Issuer makes a payment under an Underlying Letter of
Credit, Borrowers shall pay to Agent an amount equal to the applicable Letter of
Credit Disbursement on the date such Letter of Credit Disbursement is made and,
in the absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be an Advance hereunder and,
initially, shall bear interest at the rate then applicable to Advances that are
Base Rate Loans. If a Letter of Credit Disbursement is deemed to be an Advance
hereunder, Borrowers' obligation to pay the amount of such Letter of Credit
Disbursement to Issuing Lender shall be discharged and replaced by the resulting
Advance.  Promptly following receipt by Agent of any payment from Borrowers
pursuant to this paragraph, Agent shall distribute such payment to the Issuing
Lender or, to the extent that Lenders have made payments pursuant to
Section 2.11(b) to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear.

 
-20-

--------------------------------------------------------------------------------

 
 
After the Closing Date, Borrowers may request that Letters of Credit and/or
Reimbursement Undertakings be issued in any lawful currency other than Dollars
that is at such time freely traded in the offshore interbank foreign exchange
and foreign deposit market in which Issuing Lender customarily funds loans in
currencies other than Dollars, by means of a written request received by Agent
at least 7 Business Days prior to the issuance date for the Letter of Credit or
Reimbursement Undertaking.  Agent may accept or reject such request in the
exercise of its sole discretion and shall promptly inform Borrowers thereof.  If
Agent accepts any such request, the currency designated shall be referred to as
an "Agreed Alternate Currency".  Notwithstanding the foregoing, any otherwise
Agreed Alternate Currency shall automatically cease being an Agreed Alternate
Currency at such time that, in Agent's determination, such currency could not
reasonably be converted by Agent into Dollars within 3 Business Days.  Upon any
draw upon a Letter of Credit or Reimbursement Undertaking, the amount of such
draw shall be immediately converted into Dollars in the manner provided in
Section 2.15.  The Letter of Credit Usage shall be adjusted at a frequency
determined by Agent (but no less frequently than monthly) on the basis of a
mark-to-market conversion completed in the manner set forth in Section 2.15.
 
(b)           Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.11(a), each Lender with a Revolver Commitment
agrees to fund its Pro Rata Share of any Advance deemed made pursuant to
Section 2.11(a) on the same terms and conditions as if Borrowers had requested
the amount thereof as an Advance and Agent shall promptly pay to Issuing Lender
the amounts so received by it from the Lenders.  By the issuance of a Letter of
Credit or a Reimbursement Undertaking (or an amendment to a Letter of Credit or
a Reimbursement Undertaking increasing the amount thereof) and without any
further action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking, in an amount equal to its Pro
Rata Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of the Issuing Lender, such
Lender's Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer under the applicable Letter of Credit.  In
consideration and in furtherance of the foregoing, each Lender with a Revolver
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender's Pro Rata Share of each Letter of
Credit Disbursement made by Issuing Lender or an Underlying Issuer and not
reimbursed by Borrowers on the date due as provided in Section 2.11(a), or of
any reimbursement payment required to be refunded to Borrowers for any
reason.  Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3.  If any such Lender fails to make available to Agent the amount of
such Lender's Pro Rata Share of a Letter of Credit Disbursement as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the Issuing Lender) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.

 
-21-

--------------------------------------------------------------------------------

 
 
(c)           Each Borrower hereby agrees to indemnify, save, defend, and hold
the Lender Group and each Underlying Issuer harmless from any damage, loss,
cost, expense, or liability (other than Taxes, which shall be governed by
Section 16), and reasonable attorneys fees incurred by Issuing Lender, any other
member of the Lender Group, or any Underlying Issuer arising out of or in
connection with any Reimbursement Undertaking or any Letter of Credit; provided,
however, that no Borrower shall be obligated hereunder to indemnify the Issuing
Lender, any other member of the Lender Group or the Underlying Issuer for any
loss, cost, expense, or liability that a court of competent jurisdiction finally
determines to have resulted from the gross negligence or willful misconduct of
the Issuing Lender, any other member of the Lender Group, or any Underlying
Issuer.  Each Borrower agrees to be bound by the Underlying Issuer's regulations
and interpretations of any Letter of Credit or by Issuing Lender's
interpretations of any Reimbursement Undertaking even though this interpretation
may be different from such Borrower's own, and each Borrower understands and
agrees that none of the Issuing Lender, the Lender Group, or any Underlying
Issuer shall be liable for any error, negligence, or mistake, whether of
omission or commission, in following any Borrower's instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto.  Each Borrower understands that the Reimbursement
Undertakings may require Issuing Lender to indemnify the Underlying Issuer for
certain costs or liabilities arising out of claims by a Borrower against such
Underlying Issuer.  Each Borrower hereby agrees to indemnify, save, defend, and
hold Issuing Lender and the other members of the Lender Group harmless with
respect to any loss, cost, expense (including reasonable and documented
attorneys fees), or liability (other than Taxes, which shall be governed by
Section 16) incurred by them as a result of the Issuing Lender's indemnification
of an Underlying Issuer; provided, however, that no Borrower shall be obligated
hereunder to indemnify any Issuing Lender or other member of the Lender Group
for any such loss, cost, expense, or liability that a court of competent
jurisdiction finally determines to have resulted from that the gross negligence
or willful misconduct of the Issuing Lender or any other member of the Lender
Group.  Each Borrower hereby acknowledges and agrees that none of the Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer shall be
responsible for delays, errors, or omissions resulting from the malfunction of
equipment in connection with any Letter of Credit.
 
(d)           Each Borrower hereby authorizes and directs any Underlying Issuer
to deliver to the Issuing Lender all instruments, documents, and other writings
and property received by such Underlying Issuer pursuant to such Underlying
Letter of Credit and to accept and rely upon the Issuing Lender's instructions
with respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
 
(e)           Any and all issuance charges, usage charges, commissions, fees,
and costs incurred by the Issuing Lender relating to Underlying Letters of
Credit shall be Lender Group Expenses for purposes of this Agreement and shall
be reimbursable immediately by Borrowers to Agent for the account of the Issuing
Lender; it being acknowledged and agreed by Borrowers that, as of the Closing
Date, the usage charge imposed by the Underlying Issuer is .825% per annum times
the undrawn amount of each Underlying Letter of Credit, that such usage charge
may be changed from time to time, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.

 
-22-

--------------------------------------------------------------------------------

 
 
(f)           If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Issuing Lender, any other member of the Lender Group, or Underlying Issuer with
any direction, request, or requirement (irrespective of whether having the force
of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):
 
(i)           any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or
 
(ii)           there shall be imposed on the Issuing Lender, any other member of
the Lender Group, or Underlying Issuer any other condition regarding any Letter
of Credit or Reimbursement Undertaking,
 
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, guaranteeing, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof by the Issuing Lender, the Underlying Issuer or any other member of the
Lender Group, then, and in any such case, Agent may, at any time within a
reasonable period after the additional cost is incurred or the amount received
is reduced, notify Administrative Borrower, and Borrowers shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate the Issuing Lender, any other member of the Lender Group, or an
Underlying Issuer for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder; provided,
however, that no Borrower shall be required to provide any compensation pursuant
to this Section 2.11(f) for any such amounts incurred more than 180 days prior
to the date on which the demand for payment of such amounts is first made to
Borrowers (provided, that notwithstanding anything herein to the contrary,
(A) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (B) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall each be deemed
to be a change in applicable law or compliance requirement enacted after the
Closing Date regardless of the date actually enacted, adopted or issued);
provided further, however, that if an event or circumstance giving rise to such
amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.  The determination
by Agent of any amount due pursuant to this Section 2.11(f), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.

 
-23-

--------------------------------------------------------------------------------

 
 
2.12.       LIBOR Option.
 
(a)           Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option,
subject to Section 2.12(b) below (the "LIBOR Option") to have interest on all or
a portion of the Advances be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate.  Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that interest on each LIBOR Rate Loan having an Interest
Period of six (6) months shall be payable on the last day of each 3 month
interval; (ii) the date on which all or any portion of the Obligations are
accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof.  On the last day of each
applicable Interest Period, unless Borrowers properly have exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder.  At any time that an Event of Default has
occurred and is continuing, Borrowers no longer shall have the option to request
that Advances bear interest at a rate based upon the LIBOR Rate.
 
(b)          LIBOR Election.
 
(i)           Borrowers may, at any time and from time to time, so long as no
Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 1:00 p.m. (Chicago time) at least 3 Business
Days prior to the commencement of the proposed Interest Period (the "LIBOR
Deadline").  Notice of Borrowers' election of the LIBOR Option for a permitted
portion of the Advances and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 7:00 p.m. (Chicago time) on the same day).  Promptly upon its receipt of each
such LIBOR Notice, Agent shall provide a copy thereof to each of the affected
Lenders.
 
(ii)           Each LIBOR Notice shall be irrevocable and binding on each
Borrower.  In connection with each LIBOR Rate Loan, each Borrower shall
indemnify, defend, and hold Agent and the Lenders harmless against any loss,
cost, or expense actually incurred by Agent or any Lender as a result of (A) the
payment of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
"Funding Losses").  A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest or demonstrable error.  Borrowers shall pay such amount to Agent
or the Lender, as applicable, within 30 days of the date of its receipt of such
certificate.  If a payment of a LIBOR Rate Loan on a day other than the last day
of the applicable Interest Period would result in a Funding Loss, Agent may, in
its sole discretion at the request of Borrowers, hold the amount of such payment
as cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrowers shall be obligated to pay
any resulting Funding Losses.
 
(iii)           Borrowers shall have not more than 6 LIBOR Rate Loans in effect
at any given time.  Borrowers only may exercise the LIBOR Option for proposed
LIBOR Rate Loans of at least $1,000,000.

 
-24-

--------------------------------------------------------------------------------

 
 
(c)          Conversion.  Borrowers may convert LIBOR Rate Loans to Base Rate
Loans at any time; provided, however, that in the event that LIBOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any automatic prepayment
through the required application by Agent of proceeds of Borrowers' and their
Subsidiaries' Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and the Lenders
and their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii).
 
(d)          Special Provisions Applicable to LIBOR Rate.
 
(i)           The LIBOR Rate may be adjusted by Agent with respect to any Lender
on a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs, in each case, due to changes in applicable law (other than changes in
laws relative to Taxes, which shall be governed by Section 16) occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding or maintaining loans bearing interest at the
LIBOR Rate.  In any such event, the affected Lender shall give Borrowers and
Agent notice of such a determination and adjustment and Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender,  Borrowers may, by notice to such affected Lender (y)
require such Lender to furnish to Borrowers a statement setting forth the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under
Section 2.12(b)(ii)).  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's right to demand such compensation; provided that Borrowers shall not be
required to compensate a Lender pursuant to this Section for any additional or
increased costs incurred more than 180 days prior to the date that such Lender
notifies the Borrowers of such law giving rise to such additional or increased
costs and of such Lender's intention to claim compensation therefor; provided
further that if such claim arises by reason of the adoption of or change in any
law that is retroactive, then the 180 day period day period referred to above
shall be extended to include the period of retroactive effect thereof.
 
(ii)           In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
or application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrowers
and Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender's notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

 
-25-

--------------------------------------------------------------------------------

 
 
(e)           No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
 
2.13.       Capital Requirements.
 
(a)           If, after the date hereof, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital or reserve requirements for banks or bank holding companies, or any
change in the interpretation, implementation, or application thereof by any
Governmental Authority charged with the administration thereof, or
(ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender's or such holding company's capital as a consequence of such
Lender's Commitments hereunder to a level below that which such Lender or such
holding company could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender's or such holding company's then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity's capital) by any amount deemed by such Lender to be material, then
such Lender may notify Administrative Borrower and Agent thereof (provided, that
notwithstanding anything herein to the contrary, (A) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(B) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall each be deemed to be a change in
applicable law or compliance requirement enacted after the Closing Date
regardless of the date actually enacted, adopted or issued).  Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender's calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest or demonstrable error).  In determining
such amount, such Lender may use any reasonable averaging and attribution
methods.  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender's right to
demand such compensation; provided that no Borrower shall be required to
compensate a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that such Lender notifies
Borrowers of such law, rule, regulation or guideline giving rise to such
reductions and of such Lender's intention to claim compensation therefor;
provided further that if such claim arises by reason of the adoption of or
change in any law, rule, regulation or guideline that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 
-26-

--------------------------------------------------------------------------------

 
 
(b)           If any Lender requests additional or increased costs referred to
in Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under
Section 2.12(d)(ii) relative to changed circumstances (any such Lender, an
"Affected Lender"), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, or would eliminate the
illegality or impracticality of funding or maintaining LIBOR Rate Loans and
(ii) in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it.  Borrowers agree to pay
all reasonable out-of-pocket costs and expenses incurred by such Affected Lender
in connection with any such designation or assignment.  If, after such
reasonable efforts, such Affected Lender does not so designate a different one
of its lending offices or assign its rights to another of its offices or
branches so as to eliminate Borrowers' obligation to pay any future amounts to
such Affected Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as
applicable, or to enable Borrowers to obtain LIBOR Rate Loans, then Borrowers
(without prejudice to any amounts then due to such Affected Lender under
Section 2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to the
effective date of any such assignment the Affected Lender withdraws its request
for such additional amounts under Section 2.12(d)(i) or Section 2.13(a), as
applicable, or indicates that it is no longer unlawful or impractical to fund or
maintain LIBOR Rate Loans, may seek a substitute Lender reasonably acceptable to
Agent to purchase the Obligations (other than any Bank Product Obligations if so
specified pursuant to agreements between the relevant Bank Product Provider and
the applicable Loan Party) owed to such Affected Lender and such Affected
Lender's Commitments hereunder (a "Replacement Lender"), and if such Replacement
Lender agrees to such purchase, such Affected Lender shall assign to the
Replacement Lender its Obligations and Commitments, pursuant to an Assignment
and Acceptance Agreement, and upon such purchase by the Replacement Lender, such
Replacement Lender shall be deemed to be a "Lender" for purposes of this
Agreement and such Affected Lender shall cease to be a "Lender" for purposes of
this Agreement.  In connection with the arrangement of such a Replacement
Lender, the Affected Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance in favor of Replacement Lender (and agrees that it shall be deemed to
have executed and delivered such document if it fails to do so) subject only to
being paid its share of the outstanding Obligations at par (other than Bank
Product Obligations, but including (1) all interest, fees, and other amounts
than may be due and payable in respect thereof, and (2) an assumption of its Pro
Rata Share of its participation in the Letters of Credit).
 
2.14.       Joint and Several Liability of Borrowers.
 
(a)           Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lender Group under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.
 
(b)           Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.14), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

 
-27-

--------------------------------------------------------------------------------

 
 
(c)           If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.
 
(d)           The Obligations of each Borrower under the provisions of this
Section 2.14 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this
Section 2.14(d)) or any other circumstances whatsoever.
 
(e)           Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Advances or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.14 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.14, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.14 shall not be discharged except by performance and then
only to the extent of such performance.  The Obligations of each Borrower under
this Section 2.14 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.

 
-28-

--------------------------------------------------------------------------------

 
 
(f)           Each Borrower represents and warrants to Agent and Lenders that
such Borrower is currently informed of the financial condition of Borrowers and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations.  Each Borrower further
represents and warrants to Agent and Lenders that such Borrower has read and
understands the terms and conditions of the Loan Documents.  Each Borrower
hereby covenants that such Borrower will continue to keep informed of Borrowers'
financial condition and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.
 
(g)           The provisions of this Section 2.14 are made for the benefit of
Agent, each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy.  The provisions of this
Section 2.14 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied.  If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.14 will forthwith be reinstated in effect, as though such payment
had not been made.
 
(h)           Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Agent or Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash.  Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.
 
(i)           Each Borrower hereby agrees that after the occurrence and during
the continuance of any Default or Event of Default, such Borrower will not
demand, sue for or otherwise attempt to collect any indebtedness of any other
Borrower owing to such Borrower until the Obligations shall have been paid in
full in cash.  If, notwithstanding the foregoing sentence, such Borrower shall
collect, enforce or receive any amounts in respect of such indebtedness, such
amounts shall be collected, enforced and received by such Borrower as trustee
for Agent, and such Borrower shall deliver any such amounts to Agent for
application to the Obligations in accordance with Section 2.4(b).

 
-29-

--------------------------------------------------------------------------------

 
 
2.15.       Dollars; Conversion to Dollars.
 
Unless otherwise specifically set forth in this Agreement, all monetary amounts
shall be in Dollars.  All valuations or computations of monetary amounts set
forth in this Agreement shall include the Dollar Equivalent of amounts
designated in any Agreed Alternate Currency.  In connection with all Dollar
amounts set forth in this Agreement, all amounts in any Agreed Alternate
Currency shall be converted to Dollars in accordance with prevailing exchange
rates, as determined by Agent in its sole discretion, on the applicable date.
 
2.16.       Judgment Currency; Contractual Currency.
 
(a)           If, for the purpose of obtaining or enforcing judgment against any
Borrower or Guarantor or any other party to this Agreement in any court in any
jurisdiction, it becomes necessary to convert into any other currency (such
other currency being hereinafter in this Section 2.16 referred to as the
"Judgment Currency") an amount due under any Loan Document in any currency (the
"Obligation Currency") other than the Judgment Currency, the conversion shall be
made at the rate of exchange prevailing on the Business Day immediately
preceding (i) the date of actual payment of the amount due, in the case of any
proceeding in the courts of any jurisdiction that will give effect to such
conversion being made on such date, or (ii) the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 2.16 being hereinafter in this Section 2.16 referred to as the "Judgment
Conversion Date").
 
(b)           If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 2.16(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Borrower or Guarantor shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.  Any
amount due from a Borrower or Guarantor under this Section 2.16(b) shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of any of the Documents.
 
(c)           The term "rate of exchange" in this Section 2.16 means the rate of
exchange at which Agent would, on the relevant date at or about 12:00 noon
(Chicago time), be prepared to sell the Obligation Currency against the Judgment
Currency.
 
(d)           Any amount received or recovered by Agent in respect of any sum
expressed to be due to it (whether for itself or as trustee for any other
person) from any Borrower or Guarantor of any other party under this Agreement
or under any of the other Loan Documents in a currency other than the currency
(the "contractual currency") in which such sum is so expressed to be due
(whether as a result of or from the enforcement of, any judgment or order of a
court or tribunal of any jurisdiction, the winding-up of a Borrower or Guarantor
or otherwise) shall only constitute a discharge of such Borrower or Guarantor to
the extent of the amount of the contractual currency that Agent is able, in
accordance with its usual practice, to purchase with the amount of the currency
so received or recovered on the date of receipt or recovery (or, if later, the
first date on which such purchase is practicable).  If the amount of the
contractual currency so purchased is less than the amount of the contractual
currency so expressed to be due, such Borrower or Guarantor shall indemnify
Agent against any loss sustained by it as a result, including the cost of making
any such purchase.

 
-30-

--------------------------------------------------------------------------------

 
 
2.17.       Common Enterprise.
 
Wabash is the direct or indirect and beneficial owner and holder of all of the
issued and outstanding shares of stock or other equity interests in each other
Borrower and Subsidiary Guarantor.  Borrowers and Subsidiary Guarantors make up
a related organization of various entities constituting a single economic and
business enterprise so that Borrowers and Subsidiary Guarantors share a
substantial identity of interests such that any benefit received by any one of
them benefits the others.  Borrowers and certain of the Subsidiary Guarantors
render services to or for the benefit of Borrowers and/or the other Subsidiary
Guarantors, as the case may be, purchase or sell and supply goods to or from or
for the benefit of the others, make loans, advances and provide other financial
accommodations to or for the benefit of Borrowers and Subsidiary Guarantors
(including inter alia, the payment by Borrowers and Subsidiary Guarantors of
creditors of the Borrowers or Subsidiary Guarantors and guarantees by Borrowers
and Subsidiary Guarantors of indebtedness of Borrowers and Subsidiary Guarantors
and provide administrative, marketing, payroll and management services to or for
the benefit of Borrowers and Subsidiary Guarantors).  Borrowers and Subsidiary
Guarantors have centralized accounting, common officers and directors and are in
certain circumstances, identified to creditors as a single economic and business
enterprise.
 
3.
CONDITIONS; TERM OF AGREEMENT.

 
3.1.         Conditions Precedent to the Initial Extension of Credit.
 
The obligation of each Lender to make its initial extension of credit provided
for hereunder is subject to the fulfillment, to the satisfaction of Agent and
each Lender, of each of the conditions precedent set forth on Schedule 3.1 (the
making of such initial extension of credit by a Lender being conclusively deemed
to be its satisfaction or waiver of the conditions precedent ).
 
3.2.         Conditions Precedent to all Extensions of Credit.
 
The obligation of the Lender Group (or any member thereof) to make any Advances
hereunder (or to extend any other credit hereunder) at any time shall be subject
to the following conditions precedent:
 
(a)           the representations and warranties of each Loan Party and its
Subsidiaries contained in this Agreement or in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date); and

 
-31-

--------------------------------------------------------------------------------

 
 
(b)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.
 
3.3.         Maturity.
 
This Agreement shall continue in full force and effect for a term ending on
June 28, 2016 (the "Maturity Date").  The foregoing notwithstanding, the Lender
Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice to
Administrative Borrower upon the occurrence and during the continuation of an
Event of Default.
 
3.4.         Effect of Maturity.
 
On the Maturity Date, all commitments of the Lender Group to provide additional
credit hereunder shall automatically be terminated and all of the Obligations
immediately shall become due and payable without notice or demand and Borrowers
shall be required to repay all of the Obligations in full.  No termination of
the obligations of the Lender Group (other than payment in full of the
Obligations and termination of the Commitments) shall relieve or discharge any
Loan Party of its duties, obligations, or covenants hereunder or under any other
Loan Document and Agent's Liens in the Collateral shall continue to secure the
Obligations and shall remain in effect until all Obligations have been paid in
full and the Commitments have been terminated.  When all of the Obligations have
been paid in full and the Lender Group's obligations to provide additional
credit under the Loan Documents have been terminated irrevocably, Agent will, at
Borrowers' sole expense, deliver all possessory collateral held under or in
connection with the Loan Documents and execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably requested to release, as of record, Agent's Liens and all notices of
security interests and liens previously filed or delivered by Agent with respect
to the Obligations.
 
3.5.         Early Termination by Borrowers.
 
Borrowers have the option, at any time upon 10 Business Days prior written
notice to Agent, to terminate this Agreement and terminate the Commitments
hereunder by repaying to Agent all of the Obligations in full.

 
-32-

--------------------------------------------------------------------------------

 
 
4.
REPRESENTATIONS AND WARRANTIES.

 
In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date), and such representations and warranties shall survive the
execution and delivery of this Agreement:
 
4.1.         Due Organization and Qualification; Subsidiaries.
 
(a)           Each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Change, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.
 
(b)           Set forth on Schedule 4.1(b) is a complete and accurate
description of the authorized capital Stock of each Borrower, by class, and a
description of the number of shares of each such class that are issued and
outstanding, in each case as of the Closing Date.  Other than as described on
Schedule 4.1(b), as of the Closing Date, there are no subscriptions, options,
warrants, or calls relating to any shares of any Borrower's capital Stock,
including any right of conversion or exchange under any outstanding security or
other instrument.  Except as expressly permitted hereunder, Borrower is not
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its capital Stock or any security convertible
into or exchangeable for any of its capital Stock.
 
(c)           Set forth on Schedule 4.1(c) (as such Schedule may be updated from
time to time by notice from Administrative Borrower to Agent to reflect changes
resulting from transactions permitted under this Agreement), is a complete and
accurate list of the Loan Parties' direct and indirect Subsidiaries,
showing:  (i) the number of shares of each class of common and preferred Stock
authorized for each of such Subsidiaries, and (ii) the number and the percentage
of the outstanding shares of each such class owned directly or indirectly by
such Borrower.  All of the outstanding capital Stock of each such Subsidiary has
been validly issued and is fully paid and non-assessable.
 
(d)           Except as set forth on Schedule 4.1(c) (as such Schedule may be
updated from time to time by notice from the Administrative Borrower to Agent to
reflect changes resulting from transactions permitted under this Agreement),
there are no subscriptions, options, warrants, or calls relating to any shares
of Borrowers' Subsidiaries' capital Stock, including any right of conversion or
exchange under any outstanding security or other instrument.  Neither Borrowers
nor any of their Subsidiaries are subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of Borrowers'
Subsidiaries' capital Stock or any security convertible into or exchangeable for
any such capital Stock.

 
-33-

--------------------------------------------------------------------------------

 
 
4.2.         Due Authorization; No Conflict.
 
(a)           As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
 
(b)           As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (iv) require any approval of any Loan
Party's interestholders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.
 
4.3.         Governmental Consents.
 
The execution, delivery, and performance by each Loan Party of the Loan
Documents to which such Loan Party is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than (i) registrations, consents,
approvals, notices, or other actions that have been obtained and that are still
in force and effect, and (ii) filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date.
 
4.4.         Binding Obligations; Perfected Liens.
 
(a)           Each Loan Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, fraudulent transfer, fraudulent
conveyance, reorganization, moratorium, or similar laws relating to or limiting
creditors' rights generally (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
 
(b)           Agent's Liens are validly created, perfected and first priority
Liens, subject only to Permitted Liens which are either permitted purchase money
Liens, the interests of lessors under Capital Leases or liens for taxes on real
property that are not yet due and payable.

 
-34-

--------------------------------------------------------------------------------

 
 
4.5.        Title to Assets; No Encumbrances.
 
Each of the Loan Parties and its Subsidiaries has (a) good, sufficient and legal
title to (in the case of fee interests in Real Property), (b) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
and (c) good and marketable title to (in the case of all other personal
property), all of their respective assets reflected in their most recent
financial statements delivered pursuant to Section 5.1, in each case except for
assets disposed of since the date of such financial statements in the ordinary
course of business and to the extent permitted hereby and except, with respect
to any Real Property, for easements, rights of way, covenants, conditions,
zoning restrictions and minor defects in title that do not interfere with the
ability of the Loan Parties, taken as a whole, to conduct their business as
currently conducted.  All of such assets are free and clear of Liens except for
Permitted Liens.
 
4.6.         Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
 
(a)           The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.6(a) (as such Schedule may be updated from time to time
by notice from the Administrative Borrower to Agent to reflect changes resulting
from transactions permitted under this Agreement).
 
(b)           The chief executive office of each Loan Party and each of its
Subsidiaries is located at the address indicated on Schedule 4.6(b) (as such
Schedule may be updated from time to time by notice from the Administrative
Borrower to Agent to reflect changes resulting from transactions permitted under
this Agreement).
 
(c)           Each Loan Party's and each of its Subsidiaries' tax identification
numbers and organizational identification numbers, if any, are identified on
Schedule 4.6(c) (as such Schedule may be updated from time to time by notice
from the Administrative Borrower to Agent to reflect changes resulting from
transactions permitted under this Agreement).
 
(d)           As of the Closing Date, no Loan Party and no Subsidiary of a Loan
Party holds any commercial tort claims that exceed $1,000,000 in amount, except
as set forth on Schedule 4.6(d).
 
4.7.          Litigation.
 
(a)           There are no actions, suits, or proceedings pending or, to the
knowledge of Borrowers, after due inquiry, threatened in writing against a Loan
Party or any of its Subsidiaries that either individually or in the aggregate
could reasonably be expected to result in a Material Adverse Change.
 
(b)           Schedule 4.7(b) sets forth a complete and accurate description,
with respect to each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $5,000,000 that, as of the Closing Date, is pending
or, to the knowledge of Borrowers, after due inquiry, threatened against a Loan
Party or any of its Subsidiaries, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the status, as of the Closing Date, with respect to
such actions, suits, or proceedings, and (iv) whether any liability of the Loan
Parties' and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.

 
-35-

--------------------------------------------------------------------------------

 
 
4.8.         Compliance with Laws.
 
No Loan Party nor any of its Subsidiaries (a) is in violation of any applicable
laws, rules, regulations, executive orders, or codes (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change, or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change.
 
4.9.         No Material Adverse Change.
 
All historical financial statements relating to the Loan Parties and their
Subsidiaries that have been delivered by any of the Borrowers to Agent have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, the Loan Parties' and
their Subsidiaries' consolidated financial condition as of the date thereof and
results of operations for the period then ended.  Since December 31, 2010, no
event, circumstance, or change has occurred that has or could reasonably be
expected to result in a Material Adverse Change with respect to the Loan Parties
and their Subsidiaries.
 
4.10.       Fraudulent Transfer.
 
(a)           After giving effect to the Advances made hereunder and the Letters
of Credit and Reimbursement Obligations to be issued hereunder, and the
consummation of the other transactions contemplated hereby, the Loan Parties, on
a consolidated basis, are Solvent.
 
(b)           No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.
 
4.11.      Employee Benefits.
 
Except as disclosed on Schedule 4.11 hereto (as updated from time to time by
notice from the Administrative Borrower to Agent), no Loan Party, none of their
Subsidiaries, nor any of their ERISA Affiliates maintains or contributes to any
Benefit Plan.

 
-36-

--------------------------------------------------------------------------------

 
 
4.12.       Environmental Condition.
 
Except as set forth on Schedule 4.12, (a) to Borrowers' knowledge, no Loan
Party's nor any of its Subsidiaries' properties or assets has ever been used by
a Loan Party, its Subsidiaries, or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation of any applicable Environmental
Law, except to the extent that the foregoing could not reasonably be expected to
result in a Material Adverse Change, (b) no Loan Party's nor any of its
Subsidiaries' properties or assets has ever been designated or identified on
(i) the National Priorities List or (ii) CERCLIS or on any other governmental
database or list of properties indicating an actual or potential material
liability under any Environmental Law, which in the case of this clause (b),
could reasonably be expected to result in a Material Adverse Change, (c) no Loan
Party nor any of its Subsidiaries has received notice that a Lien arising under
any Environmental Law has attached to any revenues or to any Real Property owned
or operated by a Loan Party or its Subsidiaries, except to the extent that such
Liens are subject to a Permitted Protest, and (d) no Loan Party nor any of its
Subsidiaries nor any of their respective facilities or operations is subject to
any outstanding written order, consent decree, or settlement agreement with any
Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.
 
4.13.       Intellectual Property.
 
Each Loan Party and its Subsidiaries own, or hold licenses in, all trademarks,
trade names, copyrights, patents, and licenses that are necessary and material
to the conduct of its business as currently conducted, and attached hereto as
Schedule 4.13 (as updated from time to time by notice from Administrative
Borrower to Agent) is a true, correct, and complete listing of all material
trademarks, trade names, copyrights, patents, and licenses as to which any
Borrower or one of its Subsidiaries is the owner or is an exclusive licensee;
provided, however, that any Borrower may amend Schedule 4.13 to add additional
intellectual property so long as such amendment occurs by written notice to
Agent not less than 30 days after the date on which the applicable Loan Party or
its Subsidiary acquires any such property after the Closing Date at the time
that such Borrower provides its Compliance Certificate pursuant to Section 5.1.
 
4.14.       Leases.
 
Except as could not individually or in the aggregate reasonably be expected to
result in a Material Adverse Change, (a) each Loan Party and its Subsidiaries
enjoy peaceful and undisturbed possession under all leases material to their
business and to which they are parties or under which they are operating, and,
(b) subject to Permitted Protests, all of such material leases are valid and
subsisting and no material default by the applicable Loan Party or its
Subsidiaries exists under any of them.
 
4.15.       Deposit Accounts and Securities Accounts.
 
Set forth on Schedule 4.15 (as such Schedule may be updated pursuant to the
provisions of the Security Agreement from time to time or by notice from
Administrative Borrower to Agent to reflect changes resulting from transactions
otherwise permitted or required under the Loan Documents) is a listing of all of
the Loan Parties' and their Subsidiaries' Deposit Accounts and Securities
Accounts, including, with respect to each bank or securities intermediary
(a) the name and address of such Person, and (b) the account numbers of the
Deposit Accounts or Securities Accounts maintained with such Person.

 
-37-

--------------------------------------------------------------------------------

 
 
4.16.       Complete Disclosure.
 
All written factual information taken as a whole (other than materials marked as
drafts and forward-looking information and projections and information of a
general economic nature and general information about Borrowers' industry)
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender (including all information contained in the Schedules hereto
or in the other Loan Documents) for purposes of or in connection with this
Agreement or the other Loan Documents, and all other such factual information
taken as a whole (other than materials marked as drafts and forward-looking
information and projections and information of a general economic nature and
general information about Borrowers' industry) hereafter furnished by or on
behalf of a Loan Party or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided.  The Projections delivered to Agent on May 23, 2011
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent, on a consolidated basis,
Borrowers' good faith estimate, on the date such Projections are delivered, of
the Loan Parties' and their Subsidiaries' future performance for the periods
covered thereby based upon assumptions believed by Borrowers to be reasonable at
the time of the delivery thereof to Agent (it being understood that such
Projections are subject to uncertainties and contingencies, many of which are
beyond the control of the Loan Parties and their Subsidiaries, that no
assurances can be given that such Projections will be realized, and that actual
results may differ in a material manner from such Projections).
 
4.17.       Material Contracts.
 
Set forth on Schedule 4.17 (as such Schedule may be updated from time to time by
notice from Administrative Borrower to Agent) is a reasonably detailed
description of the Material Contracts of each Loan Party and its Subsidiaries as
of the most recent date on which Borrowers provided their Compliance Certificate
pursuant to Section 5.1; provided, however, that any Borrower may amend Schedule
4.17 to add additional Material Contracts so long as such amendment occurs by
written notice to Agent on the date that such Borrower provides its Compliance
Certificate.  Except for matters which, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Change, each
Material Contract (other than those that have expired at the end of their normal
terms) (a) is in full force and effect and is binding upon and enforceable
against the applicable Loan Party or its Subsidiary and, to Borrowers'
knowledge, after due inquiry, each other Person that is a party thereto in
accordance with its terms, (b) has not been otherwise amended or modified (other
than amendments or modifications permitted by Section 6.7(b)), and (c) is not in
default in any material respect due to the action or inaction of the applicable
Loan Party or its Subsidiary.
 
4.18.       Patriot Act.
 
To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the "Patriot Act").  No part of the proceeds of the loans
made hereunder will be used by any Loan Party or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 
-38-

--------------------------------------------------------------------------------

 
 
4.19.       Indebtedness.
 
Set forth on Schedule 4.19 is a true and complete list of all Indebtedness of
each Loan Party and each of its Subsidiaries outstanding immediately prior to
the Closing Date in excess of $1,000,000 that is to remain outstanding
immediately after giving effect to the closing hereunder on the Closing Date and
such Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.
 
4.20.       Payment of Taxes.
 
Except as otherwise permitted under Section 5.5, all tax returns and reports of
each Loan Party and its Subsidiaries required by law to be filed by any of them
have been timely filed, and all taxes shown on such tax returns to be due and
payable and all other material assessments, fees and other governmental charges
upon a Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have been paid when due and
payable.  Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable.  No
Borrower knows of any proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
 
4.21.       Margin Stock.
 
No Loan Party nor any of its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.  No part of the proceeds of the loans
made to Borrowers will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve.
 
4.22.       Governmental Regulation.
 
No Loan Party nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.  No Loan Party nor any of its Subsidiaries is a "registered
investment company" or a company "controlled" by a "registered investment
company" or a "principal underwriter" of a "registered investment company" as
such terms are defined in the Investment Company Act of 1940.

 
-39-

--------------------------------------------------------------------------------

 
 
4.23.       OFAC.
 
No Loan Party nor any of its Subsidiaries is in violation of any of the country
or list based economic and trade sanctions administered and enforced by
OFAC.  No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or (c)
derives revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  The proceeds of any Advance made hereunder will not be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.
 
4.24.       Employee and Labor Matters.
 
There is (i) no unfair labor practice complaint pending or, to the knowledge of
Borrowers, threatened against any Loan Party or any of its Subsidiaries before
any Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Loan Party or any of its Subsidiaries which arises out of
or under any collective bargaining agreement and, in each case, that could
reasonably be expected to result in a Material Adverse Change, (ii) no strike,
labor dispute, slowdown, stoppage or similar action or grievance pending or
threatened in writing against Loan Party or any of its Subsidiaries that could
reasonably be expected to result in a Material Adverse Change, or (iii) except
as set forth on Schedule 4.24 (as such Schedule may be updated from time to time
by notice from Administrative Borrower to Agent) to the knowledge of Borrowers,
after due inquiry, no union representation question existing with respect to the
employees of Loan Party or any of its Subsidiaries and no union organizing
activity taking place with respect to any of the employees of Loan Party or any
of its Subsidiaries.  No Loan Party and no Subsidiary of any Loan Party has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law, which remains unpaid or unsatisfied.  The
hours worked and payments made to employees of each Loan Party and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements, except to the extent such violations could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change.  All material payments due from each Loan Party and its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of such
Loan Party or Subsidiary, except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.
 
4.25.       Eligible Accounts.
 
As to each Account that is identified by any Borrower as an Eligible Account in
a Borrowing Base Certificate submitted to Agent, such Account is (a) a bona fide
existing payment obligation of the applicable Account Debtor created by the sale
and delivery of Inventory or the rendition of services to such Account Debtor in
the ordinary course of Borrowers' business (except to the extent that the
foregoing was true as of the date of the Borrowing Base Certificate most
recently delivered to Agent, but ceases to be true after the date of such
Borrowing Base Certificate, solely as a result of payment of the amounts owed by
the applicable Account Debtor to the applicable Borrower in respect of such
Account after the date of such Borrowing Base Certificate), (b) owed to one or
more of the Borrowers, and (c) not excluded as ineligible by virtue of one or
more of the excluding criteria (other than Agent-discretionary criteria) set
forth in the definition of Eligible Accounts (except to the extent that the
foregoing was true as of the date of the Borrowing Base Certificate most
recently delivered to Agent, but ceases to be true after the date of such
Borrowing Base Certificate solely as a result of the excluding criteria set
forth in clauses (a), (h) and (i) of the definition of Eligible Accounts and
such change does not cause the occurrence of any of (i) an Overadvance, (ii) a
Triggering Event, and (iii) the delivery of the Borrowing Base Certificate on a
weekly basis).

 
-40-

--------------------------------------------------------------------------------

 
 
4.26.      Eligible Inventory.
 
As to each item of Inventory that is identified by any Borrower as Eligible
Inventory in a Borrowing Base Certificate submitted to Agent, such Inventory is
(a) of good and merchantable quality, free from known defects, and (b) not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than Agent-discretionary criteria) set forth in the definition of Eligible
Inventory, except to the extent that the foregoing ceases to be true solely as a
result of the sale or use of such Inventory by Borrowers since the date of the
Borrowing Base Certificate most recently delivered to Agent.
 
4.27.      Eligible Equipment.
 
As to each item of Equipment that is identified as Eligible Equipment, such
Equipment is (a) of good and merchantable quality, free from known defects, and
(b) not excluded as ineligible by virtue of its failure to satisfy one or more
of the criteria (other than Agent-discretionary criteria) set forth in the
definition of Eligible Equipment.
 
4.28.      Eligible Real Property.
 
As to each parcel of Real Property that is identified as Eligible Real Property,
Borrower has good, sufficient and legal title to such parcel of Real Property,
and such Real Property is not excluded as ineligible by virtue of its failure to
satisfy one or more of the criteria (other than Agent-discretionary criteria)
set forth in the definition of Eligible Real Property.
 
4.29.      Locations of Inventory and Equipment.
 
Except as disclosed in Schedule 4.29 (as such Schedule may be updated by notice
from the Administrative Borrower to Agent pursuant to Section 5.15), the
Inventory and Equipment (other than vehicles and Equipment out for repair and
other Inventory and Equipment with an aggregate net book value of less than
$1,000,000) of the Loan Parties and their Subsidiaries are not stored with a
bailee, warehouseman, or similar party and are located only at, or in-transit
between or to, the locations identified on Schedule 4.29.
 
4.30.      Inventory Records.
 
Each Loan Party keeps correct and accurate records itemizing and describing the
type, quality, and quantity of its and its Subsidiaries' Inventory and the book
value thereof.
 
4.31.      Business Activity.
 
No Inactive Subsidiary engages in any business activity or has any material
assets, or has or incurs any Indebtedness, other than the performance of its
obligations under intercompany agreements and agreements with its shareholders
that have been disclosed to Agent in writing.

 
-41-

--------------------------------------------------------------------------------

 
 
4.32.      Vehicles.
 
Each Borrower or Guarantor that at any time holds title to any used vehicles
returned to it on a trade-in basis or otherwise is primarily in the business of
selling new and used vehicles.
 
4.33.      [Reserved]
 
4.34.      Wind Down Subsidiaries.
 
Borrowers are in the process of winding down the business and operations of each
of the Wind Down Subsidiaries.
 
5.
AFFIRMATIVE COVENANTS.

 
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties shall and
shall cause each of their Subsidiaries to comply with each of the following:
 
5.1.        Financial Statements, Reports, Certificates.
 
Deliver to Agent each of the financial statements, reports, and other items set
forth on Schedule 5.1 no later than the times specified therein; Agent will make
available to the Lenders electronic copies of all items delivered pursuant to
Schedule 5.1 reasonably promptly after Agent's receipt thereof from
Borrowers.  In addition, each Borrower agrees that no Subsidiary of a Loan Party
will have a fiscal year different from that of Borrowers.  In addition, each
Borrower agrees to maintain a system of accounting that enables such Borrower to
produce financial statements in accordance with GAAP.  Each Loan Party shall
also (a) keep a reporting system that shows all additions, sales, claims,
returns, and allowances with respect to its and its Subsidiaries' sales, and
(b) maintain its billing systems/practices substantially as in effect as of the
Closing Date and shall only make material modifications thereto with notice to,
and with the consent of, Agent.
 
5.2.        Collateral Reporting.
 
Provide Agent with each of the reports set forth on Schedule 5.2 at the times
specified therein; Agent will make available to the Lenders electronic copies of
all items delivered pursuant to Schedule 5.2 reasonably promptly after Agent's
receipt thereof.  In addition, each Borrower agrees to use commercially
reasonable efforts in cooperation with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on such Schedule.

 
-42-

--------------------------------------------------------------------------------

 
 
5.3.        Existence.
 
Except as otherwise permitted under Section 6.3 or Section 6.4, at all times
maintain and preserve in full force and effect (a) its existence (including
being in good standing in its jurisdiction of organization) and (b) all rights
and franchises, licenses and permits that are material to its business except
(in the case of this clause (b)) as could not, individually or in the aggregate,
reasonably be expected to be materially adverse to the interests of the Lenders
or to the business of any Loan Party.
 
5.4.        Maintenance of Properties.
 
(a)           Maintain and preserve all of its assets that are material to the
proper conduct of its business in good working order and condition, ordinary
wear, tear, and casualty excepted and Permitted Dispositions excepted (and
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Change).
 
(b)           Comply with the provisions of all leases to which it is a party as
lessee, so as to prevent the loss or forfeiture thereof, unless such provisions
are the subject of a Permitted Protest, except (in the case of this clause (b))
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change.
 
5.5.        Taxes.
 
Cause all federal and other material assessments and taxes imposed, levied, or
assessed against any Loan Party or its Subsidiaries, or any of their respective
assets or in respect of any of its income, businesses, or franchises to be paid
in full, before delinquency or before the expiration of any extension period,
except to the extent that the validity of such assessment or tax shall be the
subject of a Permitted Protest and so long as, in the case of an assessment or
tax that has or may become a Lien against any of the Collateral, such contest
proceedings operate to stay the sale of any portion of the Collateral to satisfy
such assessment or tax.  Each Loan Party will and will cause each of its
Subsidiaries to make timely payment or deposit of all material tax payments and
withholding taxes required of it and them by applicable laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, and will, upon request, furnish Agent with proof
reasonably satisfactory to Agent indicating that each Borrower and each of its
Subsidiaries have made such payments or deposits.
 
5.6.        Insurance.
 
At Borrowers' expense, maintain insurance, or cause such insurance to be
maintained, respecting each of the Loan Parties' and their Subsidiaries' assets
wherever located, covering loss or damage by fire, theft, explosion, and all
other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. Borrowers also shall maintain (with
respect to each of the Loan Parties and their Subsidiaries) business
interruption, general liability, product liability insurance, director's and
officer's liability insurance, and fiduciary liability insurance, as well as
insurance against larceny, embezzlement, and criminal misappropriation and with
respect to owned Real Property located in a flood zone, flood insurance.  All
such policies of insurance shall be with responsible and reputable insurance
companies acceptable to Agent and in such amounts as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and located and in any event in amount, adequacy and scope
reasonably satisfactory to Agent.  All property insurance policies covering the
Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as their interests may appear, in case of loss, pursuant to a standard
loss payable endorsement with a standard non contributory "lender" or "secured
party" clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders' interest in the Collateral and to any
payments to be made under such policies.  All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation.  If any Borrower fails to maintain such insurance, Agent may
arrange for such insurance, but at such Borrower's expense and without any
responsibility on Agent's part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims;
provided, that such Borrower may later cancel any insurance purchased by Agent,
but only after providing Agent with evidence reasonably satisfactory to Agent
that such Borrower has obtained insurance as required by this
Agreement.  Borrowers shall give Agent prompt notice of any loss exceeding
$750,000 covered by its casualty or business interruption insurance.  Upon the
occurrence and during the continuance of an Event of Default, Agent shall have
the sole right to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.
 
 
-43-

--------------------------------------------------------------------------------

 
 
5.7.        Inspection.
 
Permit Agent and each of its duly authorized representatives or agents to visit
any of its properties and inspect any of its assets or books and records, to
conduct appraisals and valuations, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
and intervals as Agent may designate and, so long as no Default or Event of
Default exists, with reasonable prior notice to Administrative Borrower.  Agent
and each of its duly authorized representatives or agent, as applicable, shall
use commercially reasonable efforts to conduct all appraisals and field
examinations in such a manner as to minimize impact on the operations of the
Loan Parties and their Subsidiaries.
 
5.8.        Compliance with Laws.
 
Comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.
 
5.9.        Environmental.
 
(a)           Keep any property either owned or operated by any Loan Party or
any of its Subsidiaries free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, except to the extent that such Liens are
subject to a Permitted Protest,
 
 
-44-

--------------------------------------------------------------------------------

 
 
(b)           Comply with Environmental Laws and provide to Agent material
documentation of such compliance which Agent reasonably requests, except to the
extent that non-compliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change,
 
(c)           Promptly notify Agent of any release of which any Borrower has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by any Loan Party or any of its Subsidiaries and take
any Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law, and
 
(d)           Promptly, but in any event within 5 Business Days of its receipt
thereof, provide Agent with written notice of any of the following:  (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of any Loan Party or any of its Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against any Loan Party or any of its Subsidiaries, and (iii) written
notice of a violation, citation, or other administrative order from a
Governmental Authority relating to any liability in excess of $500,000.
 
5.10.      Disclosure Updates.
 
Promptly and in no event later than 5 Business Days after obtaining knowledge
thereof, notify Agent if any written information, exhibit, or report (other than
materials marked as drafts and forward-looking information and projections and
information of a general economic nature and general information about
Borrowers' industry) furnished to Agent or the Lenders contained, at the time it
was furnished and taken together with all information then or thereafter
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made.  The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.
 
5.11.      Formation of Subsidiaries.
 
At the time that any Loan Party forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary or Joint Venture after the Closing
Date, such Loan Party shall (a) within 15 days of such formation or acquisition
(or such later date as permitted by Agent in its sole discretion) cause any such
new Subsidiary or Joint Venture to provide to Agent a joinder to the Guaranty
and the Security Agreement, together with such other security documents
(including mortgages with respect to any Real Property owned in fee of such new
Subsidiary or Joint Venture with a fair market value of at least $500,000), as
well as appropriate financing statements (and with respect to all property
subject to a mortgage, fixture filings), all in form and substance reasonably
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary or Joint Venture); provided that such joinder to
the Guaranty, the Security Agreement, and such other security documents shall
not be required to be provided to Agent with respect to any Foreign Subsidiary,
(b) within 15 days of such formation or acquisition (or such later date as
permitted by Agent in its sole discretion) provide to Agent a pledge agreement
(or an addendum to the Security Agreement) and appropriate certificates and
powers or financing statements, pledging all of the direct or beneficial
ownership interest in such new Subsidiary or Joint Venture reasonably
satisfactory to Agent; provided that only 65% of the total outstanding voting
Stock of any first tier Foreign Subsidiary of any Borrower shall be required to
be pledged (which pledge, if reasonably requested by Agent, shall be governed by
the laws of the jurisdiction of such Foreign Subsidiary), and (c) within 15 days
of such formation or acquisition (or such later date as permitted by Agent in
its sole discretion) provide to Agent all other documentation, including, if
requested by Agent, one or more opinions of counsel reasonably satisfactory to
Agent, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above (including policies
of title insurance or other documentation with respect to all Real Property
owned in fee and subject to a mortgage).  Any document, agreement, or instrument
executed or issued pursuant to this Section 5.11 shall be a Loan Document.
 
 
-45-

--------------------------------------------------------------------------------

 
 
5.12.      Further Assurances.
 
At any time upon the reasonable request of Agent, execute or deliver to Agent
any and all financing statements, fixture filings, security agreements, pledges,
assignments, endorsements of certificates of title, mortgages, deeds of trust,
opinions of counsel, and all other documents (collectively, the "Additional
Documents") that Agent may reasonably request in form and substance reasonably
satisfactory to Agent, to create, perfect, and continue perfected or to better
perfect Agent's Liens in all of the assets of each Loan Party (whether now owned
or hereafter arising or acquired, tangible or intangible, real or personal),
including without limitation the stock of each Borrower (other than
Administrative Borrower), to create and perfect Liens in favor of Agent in any
Real Property acquired by any Loan Party after the Closing Date with a fair
market value in excess of $1,000,000, and in order to fully consummate all of
the transactions contemplated hereby and under the other Loan Documents;
provided that the foregoing shall not apply to any Foreign Subsidiary of
Borrowers or if providing such documents would result in adverse tax
consequences or the costs to the Loan Parties of providing such documents are
unreasonably excessive (as determined by Agent in consultation with Borrowers)
in relation to the benefits of Agent and the Lenders of the benefits afforded
thereby.  To the maximum extent permitted by applicable law, if any Loan Party
refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time following the request to do so,
such Loan Party hereby authorizes Agent to execute any such Additional Documents
in the applicable Loan Party's or its Subsidiary's name, as applicable, and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office.  In furtherance and not in limitation of the foregoing, each Loan
Party shall take such actions as Agent may reasonably request from time to time
to ensure that the Obligations are guarantied by the Guarantors (other than any
Foreign Subsidiary) and are secured by substantially all of the assets of the
Loan Parties (other than any Foreign Subsidiary) and all of the outstanding
capital Stock of Borrowers (other than Administrative Borrower) and their
Subsidiaries (subject to exceptions and limitations contained in the Loan
Documents with respect to Foreign Subsidiaries).
 
 
-46-

--------------------------------------------------------------------------------

 
 
5.13.      Lender Meetings.
 
At the request of Agent or of the Required Lenders and upon reasonable prior
notice, once during each year (except that during the continuation of an Event
of Default such meetings may be held more frequently as requested by Agent or
Required Lenders), participate in a meeting (at a mutually agreeable location
and time or, at the option of Agent, by conference call) with all Lenders who
choose to attend such meeting at which meeting shall be reviewed the financial
results of the previous fiscal year and the financial condition of Borrowers and
their Subsidiaries and the projections presented for the current fiscal year of
such Borrower.
 
5.14.      Material Contracts.
 
Contemporaneously with the delivery of each Compliance Certificate pursuant to
Section 5.1, provide Agent with copies of (a) each Material Contract entered
into since the delivery of the previous Compliance Certificate, and (b) each
material amendment or modification of any Material Contract entered into since
the delivery of the previous Compliance Certificate.
 
5.15.      Location of Inventory and Equipment.
 
Keep each Loan Parties' and its Subsidiaries' Inventory and Equipment (other
than vehicles and Equipment out for repair and other Inventory and Equipment
with an aggregate net book value of less than $1,000,000) only at the locations
identified on Schedule 4.29 and their chief executive offices only at the
locations identified on Schedule 4.6(b); provided, however, that by notice from
any Borrower to Agent Schedule 4.29 or Schedule 4.6(b) may be amended so long as
such amendment occurs by written notice to Agent, which notice shall be
delivered concurrently with the first Borrowing Base Certificate required to be
delivered pursuant to Section 5.2 after the date on which such Inventory or
Equipment is moved to such new location or such chief executive office is
relocated and so long as such new location is within the continental United
States, and so long as, at the time of such written notification, such Borrower
provides Agent a Collateral Access Agreement with respect thereto.
 
5.16.      Assignable Material Contracts.
 
Use commercially reasonable efforts to ensure that any Material Contract entered
into after the Closing Date by any Loan Party or one of its Subsidiaries permits
the assignment of such agreement (and all rights of Loan Party such Loan Party
or such Subsidiary, as applicable, thereunder) to such Loan Party's or such
Subsidiary's lenders or an agent for any lenders (and any transferees of such
lenders or such agent, as applicable); provided, that the parties hereto agree
that no Loan Party shall be obligated by this Section 5.16 to make payment of
any fee, charge or other consideration in exchange for the inclusion of the type
of assignment provision contemplated in this Section 5.16 in a Material
Contract.
 
5.17.      Physical Inventory.
 
Conduct a physical inventory no less frequently than annually (or, if an Event
of Default is in existence, quarterly if so requested by Agent), and, in each
case, shall provide to Agent a report based on each such physical inventory
promptly thereafter, together with such supporting information as Agent shall
reasonably request.
 
 
-47-

--------------------------------------------------------------------------------

 
 
5.18.      Vehicle Titles.
 
Maintain in place at all times its current system for processing and safekeeping
of certificates of title for Inventory comprised of used trailers.
 
5.19.      Post-Closing Obligations.
 
Within 45 days of the Closing Date, Agent shall have received, for the benefit
of Agent and Lenders, (i) final, certified, originally signed and sealed surveys
for the Real Property Collateral, which shall be in form and substance
satisfactory to Agent in its Permitted Discretion, and (ii) mortgagee title
insurance policies (or marked commitments to issue the same) for the Real
Property Collateral issued by a title insurance company satisfactory to Agent
(each a "Mortgage Policy" and, collectively, the "Mortgage Policies") in amounts
satisfactory to Agent assuring Agent that the Mortgages on such Real Property
Collateral are valid and enforceable first priority mortgage Liens on such Real
Property Collateral free and clear of all defects and encumbrances except
Permitted Liens, and the Mortgage Policies otherwise shall be in form and
substance satisfactory to Agent.  Borrowers hereby acknowledge and agree that
until such time as Borrowers deliver each of the items required by this Section
5.19, the Fixed Asset Availability under clause (b)(i) of such definition shall
equal $0.
 
6.
NEGATIVE COVENANTS.

 
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties will not
and will not permit any of their Subsidiaries to do any of the following:
 
6.1.        Indebtedness.
 
Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.
 
6.2.        Liens.
 
Create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
 
6.3.        Restrictions on Fundamental Changes.
 
(a)           Other than in order to consummate a Permitted Acquisition, enter
into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Stock other than mergers, consolidations and reorganizations
(i) between Borrowers, (ii) between Guarantors, and (iii) between any Borrower
and any Subsidiary of Administrative Borrower, provided that, in the case of
clause (iii), (y) such Borrower is the surviving entity of such merger,
consolidation or reorganization, and (z) the Accounts of such Subsidiary shall
not be Eligible Accounts until such time as the Agent and the Lenders shall have
completed an audit of such Accounts and such other due diligence reasonably
requested by the Agent, in a manner and with results reasonably satisfactory to
the Agent,
 
 
-48-

--------------------------------------------------------------------------------

 
 
(b)           Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), except for (i) the liquidation or dissolution of Inactive
Subsidiaries, Wind Down Subsidiaries or non-operating Subsidiaries of Borrowers
with no material assets and no material liabilities, (ii) the liquidation or
dissolution of a Loan Party (other than Borrowers) or any of Borrowers'
wholly-owned Subsidiaries so long as all of the assets (including any interest
in any Stock) of such liquidating or dissolving Loan Party or Subsidiary are
transferred to a Loan Party that is not liquidating or dissolving, or (iii) the
liquidation or dissolution of a Subsidiary of Borrowers that is not a Loan Party
(other than any such Subsidiary the Stock of which (or any portion thereof) is
subject to a Lien in favor of Agent) so long as all of the assets of such
liquidating or dissolving Subsidiary are transferred to a Subsidiary of
Borrowers that is not liquidating or dissolving, or
 
(c)           Suspend or discontinue a substantial portion of any material line
of business of Borrowers and their Subsidiaries, taken as a whole, except as
permitted pursuant to clauses (a) or (b) above or in connection with the
transactions permitted pursuant to Section 6.4; provided, however, that the
foregoing requirement shall not apply to temporary suspensions of operations in
the ordinary course of business or in response to the occurrence of any force
majeure events.
 
6.4.        Disposal of Assets.
 
Other than Permitted Dispositions, Permitted Investments or transactions
expressly permitted by Sections 6.3 or 6.11, convey, sell, lease, license,
assign, transfer, or otherwise dispose of (or (unless the effectiveness of such
agreement is expressly conditioned upon the consent thereto by the Required
Lenders or the repayment in full of the Obligations) enter into an agreement to
convey, sell, lease, license, assign, transfer, or otherwise dispose of) any of
the assets of any Loan Party or any of the Subsidiaries of a Loan Party.
 
6.5.        Change Name.
 
Change any Loan Party's name, organizational identification number, state of
organization or type of organization; provided, however, that any Loan Party or
any of its Subsidiaries may change its name upon at least 10 days prior written
notice (or such shorter period approved by Agent in its sole discretion) to
Agent of such change.
 
6.6.        Nature of Business.
 
Make any change in the nature of its or their business as described in Schedule
6.6 or acquire any properties or assets that are not reasonably related to the
conduct of such business activities; provided, however, that the foregoing shall
not prevent any Loan Party or any of its Subsidiaries from engaging in any
business that is reasonably related or ancillary to its or their business.
 
 
-49-

--------------------------------------------------------------------------------

 
 
6.7.        Prepayments and Amendments.
 
(a)           Except in connection with Refinancing Indebtedness permitted by
Section 6.1,
 
(i)           optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of any Loan Party or any of its Subsidiaries, other than
(A) the Obligations in accordance with this Agreement, and (B) Permitted
Intercompany Advances, or
 
(ii)          make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions, or
 
(b)           Directly or indirectly, amend, modify, or change any of the terms
or provisions of
 
(i)           except in connection with Refinancing Indebtedness permitted by
Section 6.1, any agreement, instrument, document, indenture, or other writing
evidencing  or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Permitted Intercompany Advances, and
(C) Indebtedness permitted under clauses (c), (h), (j), (k) and (o) of the
definition of Permitted Indebtedness,
 
(ii)          any Material Contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of the Lenders, or
 
(iii)         the Governing Documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders.
 
6.8.        Change of Control.
 
Cause, permit, or suffer, directly or indirectly, any Change of Control.
 
6.9.        Restricted Junior Payments.
 
Make any Restricted Junior Payment; provided, however, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,
 
(a)           Any Borrower may make distributions to former employees, officers,
or directors of such Borrower (or any spouses, ex-spouses, or estates of any of
the foregoing), solely in the form of forgiveness of Indebtedness of such
Persons owing to such Borrower on account of repurchases of the Stock of such
Borrower held by such Persons; provided that such Indebtedness was incurred by
such Persons solely to acquire Stock of such Borrower, and
 
(b)           Any Borrower may make distributions to former employees, officers,
or directors of such Borrower (or any spouses, ex-spouses, or estates of any of
the foregoing) on account of redemptions of Stock of such Borrower held by such
Persons, provided, however, that the aggregate amount of such redemptions made
by Borrowers plus the amount of Indebtedness outstanding under clause (l) of the
definition of Permitted Indebtedness, does not exceed $1,000,000 in the
aggregate in any fiscal year or $2,500,000 in the aggregate during the term of
this Agreement,
 
 
-50-

--------------------------------------------------------------------------------

 
 
(c)           Administrative Borrower may make distributions in respect of its
Stock, or purchase, redeem, or otherwise acquire or retire for value any of its
Stock, so long as both prior to, and immediately after giving effect to, the
making of such Restricted Junior Payment, Excess Availability is not less than
$35,000,000, and
 
(d)           the Loan Parties may make Restricted Payments consisting of
repurchases of Stock deemed to occur upon the non-cash exercise of stock options
and warrants.
 
6.10.      Accounting Methods.
 
Modify or change its fiscal year or its method of accounting (other than as may
be required to conform to GAAP).
 
6.11.      Investments; Controlled Investments.
 
(a)           Except for Permitted Investments, directly or indirectly, make or
acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment.
 
(b)           Other than (i) an aggregate amount of not more than $250,000 at
any one time, in the case of Borrowers and their Subsidiaries (other than those
Subsidiaries that are CFCs), and (ii) amounts deposited into Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the employees of any Loan Party or any of
its Subsidiaries, make, acquire, or permit to exist Permitted Investments
consisting of cash, Cash Equivalents, or amounts credited to Deposit Accounts or
Securities Accounts unless such Loan Party or such Subsidiary, as applicable,
and the applicable bank or securities intermediary have entered into Control
Agreements with Agent governing such Permitted Investments in order to perfect
(and further establish) Agent's Liens in such Permitted Investments. Except as
provided in Section 6.11(b)(i), (ii), and (iii), no Loan Party shall or shall
permit any Subsidiary of any Loan Party to establish or maintain any Deposit
Account or Securities Account unless Agent shall have received a Control
Agreement in respect of such Deposit Account or Securities Account.
 
6.12.      Transactions with Affiliates.
 
Directly or indirectly enter into or permit to exist any transaction with any
Affiliate of any Loan Party or any of Subsidiary of any Loan Party except for:
 
(a)           transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between any Loan Party or any of its Subsidiaries,
on the one hand, and any Affiliate of any Loan Party or Subsidiaries of any Loan
Party, on the other hand, so long as such transactions (i) are fully disclosed
to Agent prior to the consummation thereof, if they involve one or more payments
by any Loan Party or any of its Subsidiaries in excess of $500,000 for any
single transaction or series of related transactions, and (ii) are no less
favorable, taken as a whole, to any Loan Party or any of its Subsidiaries, as
applicable, than would be obtained in an arm's length transaction with a
non-Affiliate,
 
 
-51-

--------------------------------------------------------------------------------

 
 
(b)           so long as it has been approved by such Loan Party's or such
Subsidiary's board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of such Loan Party or such Subsidiary,
 
(c)           so long as it has been approved by such Loan Party's or such
Subsidiary's board of directors (or comparable governing body or authorized
officer) in accordance with applicable law, the payment of reasonable
compensation, severance, or employee benefit arrangements to employees,
officers, and outside directors of each Loan Party and its Subsidiaries in the
ordinary course of business and consistent with industry practice,
 
(d)           so long as the Borrowers' file a consolidated or unitary return
for federal and state income tax purposes, the Borrowers may make distributions
to Administrative Borrower to permit Administrative Borrower to pay federal or
state income taxes then due and owing, franchise taxes and other similar
expenses incurred in the ordinary course of business; provided that the amount
of such distribution shall not be greater, nor the receipt by Borrowers of tax
benefits less, than they would have been had the Borrowers been treated as if
they did not file a consolidated return or unitary return with Administrative
Borrower, and
 
(e)           transactions (i) among Loan Parties otherwise not prohibited by
the terms of this Agreement, (ii) permitted by Section 6.3 or Section 6.9,
(iii) any Permitted Intercompany Advance, (iv) permitted by clauses (e) and (j)
of the definition of the term "Permitted Investments", or (v) solely with
respect to Investments in Joint Ventures, permitted by clause (o) of the
definition of the term "Permitted Investments".
 
6.13.      Use of Proceeds.
 
Use the proceeds of any loan made hereunder for any purpose other than (a) on
the Closing Date, (i) to repay, in full, the outstanding principal, accrued
interest, and accrued fees and expenses owing under or in connection with the
Existing Credit Facility, and (ii) to pay transactional fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents,
and the transactions contemplated hereby and thereby, and (b) thereafter,
consistent with the terms and conditions hereof, for their lawful and permitted
purposes, including without limitation to finance the ongoing corporate needs of
the Loan Parties, including Permitted Acquisitions; provided, however, that no
part of the proceeds of the loans made to Borrowers will be used to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or for any purpose that violates the
provisions of Regulation T, U or X of the Board of Governors of the United
States Federal Reserve.
 
 
-52-

--------------------------------------------------------------------------------

 
 
6.14.      Limitation on Issuance of Stock.
 
Except for the issuance or sale of common stock or Permitted Preferred Stock by
Borrowers, issue or sell or enter into any agreement or arrangement for the
issuance and sale of any of its Stock.
 
6.15.      Consignments.
 
Consign any of its or their Inventory or sell any of its or their Inventory on
bill and hold, sale or return, sale on approval, or other conditional terms of
sale.
 
6.16.      Inventory and Equipment with Bailees.
 
Except as disclosed in Schedule 4.29 (as such Schedule may be updated by notice
from the Administrative Borrower to Agent pursuant to Section 5.15), store the
Inventory or Equipment (other than vehicles and Equipment out for repair and
other Inventory and Equipment with an aggregate net book value of less than
$1,000,000) of the Loan Parties and their Subsidiaries at any time now or
hereafter with a bailee, warehouseman, or similar party.
 
7.
FINANCIAL COVENANT.

 
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, such Borrower will comply
with the following financial covenant:
 
Fixed Charge Coverage Ratio.  If any time during any month a Financial Covenant
Trigger Event occurs, Borrowers shall have a Fixed Charge Coverage Ratio,
measured on the last day of the most recent calendar month for which financial
statements have been delivered by Borrowers to Agent pursuant to Schedule 5.1,
calculated on a trailing twelve month basis, of at least 1.10:1.00.
 
8.
EVENTS OF DEFAULT.

 
Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:
 
8.1.          If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, or
(b) all or any portion of the principal of the Obligations;
 
8.2.          If any Loan Party or any of its Subsidiaries:
 
 
-53-

--------------------------------------------------------------------------------

 
 
(a)           fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 5.1, 5.2, 5.3 (solely if any Borrower is not in
good standing in its jurisdiction of organization), 5.6, 5.7 (solely if any
Borrower refuses to allow Agent or its representatives or agents to visit such
Borrower's properties, inspect its assets or books or records, examine and make
copies of its books and records, or discuss such Borrower's affairs, finances,
and accounts with officers and employees of such Borrower), 5.10, 5.11, 5.13,
5.14, 5.15 or 5.19 of this Agreement, (ii) Sections 6.1 through 6.16 of this
Agreement, (iii) Section 7 of this Agreement, or (iv) Section 6 of the Security
Agreement;
 
(b)           fails to perform or observe any covenant or other agreement
contained in any of Sections 5.3 (other than if any Borrower is not in good
standing in its jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this
Agreement and such failure continues for a period of 10 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
any Borrower or (ii) the date on which written notice thereof is given to
Administrative Borrower by Agent; or
 
(c)           fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this
Section 8 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to any officer of any Borrower or (ii) the date on which written notice thereof
is given to Administrative Borrower by Agent;
 
8.3.          If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $10,000,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Subsidiaries, or with respect to any of
their respective assets, and either (a) there is a period of 30 consecutive days
at any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;
 
8.4.          If an Insolvency Proceeding is commenced by a Loan Party or any of
its Subsidiaries;
 
8.5.          If an Insolvency Proceeding is commenced against a Loan Party or
any of its Subsidiaries and any of the following events occur:  (a) such Loan
Party or such Subsidiary consents to the institution of such Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted, (c) the petition commencing the Insolvency Proceeding
is not dismissed within 60 calendar days of the date of the filing thereof,
(d) an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein;
 
8.6.          If a Loan Party or any of its Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of the business affairs of the Loan Parties and their
Subsidiaries, taken as a whole;
 
 
-54-

--------------------------------------------------------------------------------

 
 
8.7.          If there is a default in one or more agreements to which a Loan
Party or any of its Subsidiaries is a party with one or more third Persons
relative to a Loan Party's or any of its Subsidiaries' Indebtedness involving an
aggregate amount of $10,000,000 or more, and such default (i) occurs at the
final maturity of the obligations thereunder, or (ii) results in a right by such
third Person, irrespective of whether exercised, to accelerate the maturity of
such Loan Party's or its Subsidiary's obligations thereunder.
 
8.8.          If any warranty, representation, certificate, statement, or Record
made herein or in any other Loan Document or delivered in writing to Agent or
any Lender in connection with this Agreement or any other Loan Document proves
to be untrue in any material respect (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of the date of
issuance or making or deemed making thereof;
 
8.9.          If the obligation of any Guarantor under the Guaranty is limited
or terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);
 
8.10.        If the Security Agreement or any other Loan Document that purports
to create a Lien, shall, except to the extent permitted by the terms thereof or
hereof, for any reason, fail or cease to create a valid and perfected, first
priority Lien on the Collateral covered thereby, except (a) as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement, (b) with respect to Collateral the aggregate value of which, for all
such Collateral, does not exceed at any time, $500,000, or (c) as the result of
an action or failure to act on the part of Agent; or
 
8.11.        The validity or enforceability of any Loan Document shall at any
time for any reason (other than solely as the result of an action or failure to
act on the part of Agent) be declared to be null and void, or a proceeding shall
be commenced by a Loan Party or its Subsidiaries, or by any Governmental
Authority having jurisdiction over a Loan Party or its Subsidiaries, seeking to
establish the invalidity or unenforceability thereof, or a Loan Party or its
Subsidiaries shall deny that such Loan Party or its Subsidiaries has any
liability or obligation purported to be created under any Loan Document.
 
9.
RIGHTS AND REMEDIES.

 
9.1.        Rights and Remedies.
 
Upon the occurrence and during the continuation of an Event of Default, Agent
may, and, at the instruction of the Required Lenders, shall (in each case under
clauses (a) or (b) by written notice to Administrative Borrower), in addition to
any other rights or remedies provided for hereunder or under any other Loan
Document or by applicable law, do any one or more of the following:
 
(a)           declare the Obligations (other than the Bank Product Obligations),
whether evidenced by this Agreement or by any of the other Loan Documents
immediately due and payable, whereupon the same shall become and be immediately
due and payable and Borrowers shall be obligated to repay all of such
Obligations in full, without presentment, demand, protest, or further notice or
other requirements of any kind, all of which are hereby expressly waived by each
Borrower;
 
 
-55-

--------------------------------------------------------------------------------

 
 
(b)           declare the Commitments terminated, whereupon the Commitments
shall immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of the Issuing Lender to issue Letters of
Credit; and
 
(c)           exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents or applicable law.
 
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Borrower or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts owing under this
Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and Borrowers shall be obligated to repay all
of such Obligations in full, without presentment, demand, protest, or notice of
any kind, all of which are expressly waived by each Loan Party.
 
9.2.        Remedies Cumulative.
 
The rights and remedies of the Lender Group under this Agreement, the other Loan
Documents, and all other agreements shall be cumulative.  The Lender Group shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity.  No exercise by the Lender Group of one right or
remedy shall be deemed an election, and no waiver by the Lender Group of any
Event of Default shall be deemed a continuing waiver.  No delay by the Lender
Group shall constitute a waiver, election, or acquiescence by it.
 
10.
WAIVERS; INDEMNIFICATION.

 
10.1.      Demand; Protest; etc.
 
Each Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which such
Borrower may in any way be liable.
 
10.2.      The Lender Group's Liability for Collateral.
 
Each Borrower hereby agrees that:  (a) so long as Agent complies with its
obligations, if any, under the Code, the Lender Group shall not in any way or
manner be liable or responsible for:  (i) the safekeeping of the Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (iii) any diminution in the value thereof, or (iv) any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by Borrowers.
 
 
-56-

--------------------------------------------------------------------------------

 
 
10.3.      Indemnification.
 
Borrowers shall pay, indemnify, defend, and hold the Agent-Related Persons, the
Lender-Related Persons, and each Participant (each, an "Indemnified Person")
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all reasonable and documented fees and
disbursements of attorneys, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery (provided that Borrowers shall not be
liable for costs and expenses (including attorneys fees) of any Lender (other
than WFCF) incurred in advising, structuring, drafting, reviewing, administering
or syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of each Loan Party's and its Subsidiaries' compliance
with the terms of the Loan Documents (provided, however, that the
indemnification in this clause (a) shall not extend to (i) disputes solely
between or among the Lenders or (ii) disputes solely between or among the
Lenders and their respective Affiliates; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
Taxes or any costs attributable to Taxes, which shall governed by Section 16),
(b) with respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by any Loan Party or any of its Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to any such assets or properties of any Loan Party or any of its
Subsidiaries (each and all of the foregoing, the "Indemnified
Liabilities").  The foregoing to the contrary notwithstanding, no Borrower shall
have any obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person or its officers, directors, employees,
attorneys, or agents.  This provision shall survive the termination of this
Agreement and the repayment of the Obligations.  If any Indemnified Person makes
any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which any Borrower was required to indemnify the Indemnified
Person receiving such payment, the Indemnified Person making such payment is
entitled to be indemnified and reimbursed by Borrowers with respect
thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
 
 
-57-

--------------------------------------------------------------------------------

 
 
11.
NOTICES.

 
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to Borrowers or Agent, as the case may be, they shall be sent to the
respective address set forth below:
 

If to Borrowers:
c/o WABASH NATIONAL CORPORATION
     
1000 Sagamore Parkway South
     
Lafayette, Indiana  47905
     
Attn:  Chief Financial Officer
     
Fax No.:  (765) 771-5308
        with copies to:  
HOGAN LOVELLS US LLP
     
100 International Drive, Suite 2000
     
Baltimore, Maryland  21202
     
Attn:  Michael J. Silver, Esq.
     
Fax No.:  (410) 659-2701
        If to Agent:  
WELLS FARGO CAPITAL FINANCE, LLC
     
150 South Wacker Drive, Suite 2200
     
MAC N2814-220
     
Chicago, Illinois  60606-4204
     
Attn:  Relationship Manager
     
Fax No. (312) 332-0424
        with copies to:  
GOLDBERG KOHN LTD.
     
55 East Monroe Street, Suite 3300
     
Chicago, Illinois  60603
     
Attn:  David L. Dranoff, Esq.
     
Fax No. (312) 332-2196

 
Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an acknowledgment from the intended recipient (such
as by the "return receipt requested" function, as available, return email or
other written acknowledgment).
 
 
-58-

--------------------------------------------------------------------------------

 
 
If any notice, disclosure or report is required to be delivered pursuant to the
terms of this Agreement on a day that is not a Business Day, such notice,
disclosure or report shall be deemed to have been required to be delivered on
the immediately following Business Day.
 
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 
(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.
 
(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
 
(c)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
 
 
-59-

--------------------------------------------------------------------------------

 
 
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 
13.1.      Assignments and Participations.
 
(a)           (1) With the prior written consent of Administrative Borrower,
which consent of Administrative Borrower shall not be unreasonably withheld,
delayed or conditioned, and shall not be required (A) if an Event of Default has
occurred and is continuing, or (B) in connection with an assignment to a Person
that is a Lender or an Affiliate (other than individuals) of a Lender and
(2) with the prior written consent of Agent, which consent of Agent shall not be
unreasonably withheld, delayed or conditioned, and shall not be required in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than individuals) of a Lender, any Lender may assign and delegate to one
or more assignees so long as such prospective assignee is an Eligible Transferee
(each, an "Assignee"; provided, however, that no Loan Party or Affiliate of a
Loan Party shall be permitted to become an Assignee) all or any portion of the
Obligations, the Commitments and the other rights and obligations of such Lender
hereunder and under the other Loan Documents, in a minimum amount (unless waived
by Agent and, so long as no Event of Default shall have occurred and be
continuing, Administrative Borrower) of $5,000,000 (except such minimum amount
shall not apply to (x) an assignment or delegation by any Lender to any other
Lender or an Affiliate of any Lender or (y) a group of new Lenders, each of
which is an Affiliate of each other or a Related Fund of such new Lender to the
extent that the aggregate amount to be assigned to all such new Lenders is at
least $5,000,000); provided, however, that Borrowers and Agent may continue to
deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses, and related information with respect to
the Assignee, have been given to Administrative Borrower and Agent by such
Lender and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance and Agent has
notified the assigning Lender of its receipt thereof in accordance with
Section 13.1(b), (iii) such assignment is entered into the Register in
accordance with Section 13.1(h), and (iv) unless waived by Agent, the assigning
Lender or Assignee has paid to Agent for Agent's separate account a processing
fee in the amount of $5,000.
 
(b)           From and after the date that Agent notifies the assigning Lender
(with a copy to Borrowers) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, and such
assignment has been entered into the Register in accordance with Section
13.1(h), (i) the Assignee thereunder shall be a party hereto and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall be a "Lender" and shall have the rights and
obligations of a Lender under the Loan Documents, and (ii) the assigning Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 10.3) and be
released from any future obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender's rights and obligations under this Agreement and the other Loan
Documents, such Lender shall cease to be a party hereto and thereto); provided,
however, that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender's obligations under Section 15 and Section 17.9(a).
 
 
-60-

--------------------------------------------------------------------------------

 
 
(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party or any of its Subsidiaries of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
 
(d)           Immediately upon Agent's receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom.  The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
 
 
-61-

--------------------------------------------------------------------------------

 
 
(e)           Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a "Participant") participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the "Originating Lender") hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a "Lender" for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a "Lender" hereunder or under
the other Loan Documents and the Originating Lender's obligations under this
Agreement and the other Loan Documents shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) Borrowers, Agent, and the Lenders shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender's rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, and (v) all amounts payable by Borrowers hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collections of Borrowers or their Subsidiaries, the Collateral,
or otherwise in respect of the Obligations.  No Participant shall have the right
to participate directly in the making of decisions by the Lenders among
themselves.
 
(f)           In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9, disclose all documents and
information which it now or hereafter may have relating to each Loan Party and
their Subsidiaries and their respective businesses.
 
(g)           Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
 
 
-62-

--------------------------------------------------------------------------------

 
 
(h)           Agent (as a non-fiduciary agent on behalf of Borrowers) shall
maintain, or cause to be maintained, a register (the "Register") on which it
enters the name and address of each Lender as the registered owner of the
Revolver Commitment (and the principal amount thereof and stated interest
thereon and the portion of principal amount and interest of the Obligations
assigned or transferred)) held by such Lender (each, a "Registered
Loan").  Other than in connection with an assignment by a Lender of all or any
portion of its portion of the Revolver Commitment to an Affiliate of such Lender
or a Related Fund of such Lender (i) a Registered Loan (and the registered note,
if any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each registered
note shall expressly so provide) and (ii) any assignment or sale of all or part
of such Registered Loan (and the registered note, if any, evidencing the same)
may be effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s).  Prior to the registration of assignment or sale
of any Registered Loan (and the registered note, if any evidencing the same),
Borrowers shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary.  In the case of any assignment by a
Lender of all or any portion of its Revolver Commitment to an Affiliate of such
Lender or a Related Fund of such Lender, and which assignment is not recorded in
the Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register.  The entries in the Register shall be
conclusive and Borrowers, Agent and Lenders shall treat each person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, in the absence of manifest or demonstrable
error.  Notwithstanding anything to the contrary, any assignment of any
Obligation shall be effective only upon appropriate entries with respect thereto
being made in the Register.  The Register shall be available for inspection by
Borrowers, Agent and any Lender (solely with respect to its Obligations and/or
Commitment), at any reasonable time and from time to time upon reasonable prior
notice.  This Section shall be construed so that the Obligations are at all
times maintained in "registered form" within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the IRC and any related regulations (and any
successor provisions).
 
(i)           In the event that a Lender sells participations in the Registered
Loan, such Lender, as a non-fiduciary agent on behalf of Borrowers, shall
maintain (or cause to be maintained) a register on which it enters the name of
all participants in the Registered Loans held by it (and the principal amount
(and stated interest thereon) of the portion of such Registered Loans that is
subject to such participations) (the "Participant Register").  A Registered Loan
(and the Registered Note, if any, evidencing the same) may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide).  Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.
 
(j)           Agent shall make a copy of the Register (and each Lender shall
make a copy of its Participant Register in the extent it has one) available for
review by Borrowers from time to time as Borrowers may reasonably request.
 
13.2.      Successors.
 
This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, however, that no Borrower may
assign this Agreement or any rights or duties hereunder without the Lenders'
prior written consent and any prohibited assignment shall be absolutely void ab
initio.  No consent to assignment by the Lenders shall, unless expressly
provided in such consent, release any Borrower from its Obligations.  A Lender
may assign this Agreement and the other Loan Documents and its rights and duties
hereunder and thereunder pursuant to Section 13.1 and, except as expressly
required pursuant to Section 13.1, no consent or approval by any Borrower is
required in connection with any such assignment.
 
 
-63-

--------------------------------------------------------------------------------

 
 
14.
AMENDMENTS; WAIVERS.

 
14.1.      Amendments and Waivers.
 
(a)           No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements,
the Fee Letter, or a joinder executed pursuant to Section 2.2), and no consent
with respect to any departure by any Loan Party therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
Agent at the written request of the Required Lenders) and the Loan Parties that
are party thereto and then any such waiver or consent shall be effective, but
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall, unless in
writing and signed by all of the Lenders directly affected thereby and all of
the Loan Parties that are party thereto, do any of the following:
 
(i)           increase the amount of or extend the expiration date of any
Commitment of any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),
 
(ii)          postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
 
(iii)         reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders),
 
(iv)        amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
 
(v)         other than as permitted by Section 15.11, release Agent's Lien in
and to all or substantially all of the Collateral,
 
(vi)        amend, modify, or eliminate the definition of "Required Lenders" or
"Pro Rata Share",
 
(vii)       other than a specifically provided in Section 15.11, contractually
subordinate any of Agent's Liens,
 
(viii)      other than in connection with a merger, liquidation, dissolution or
sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money or consent to the assignment or transfer by any Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,
 
 
-64-

--------------------------------------------------------------------------------

 
 
(ix)         amend, modify, or eliminate any of the provisions of
Section 2.3(b)(i), Section 2.4(b)(i) or (ii), Section 2.4(e) or (f), or
Section 2.5,
 
(x)          amend, modify, or eliminate any of the provisions of
Section 13.1(a) to permit a Loan Party or an Affiliate of a Loan Party to be
permitted to become an Assignee, or
 
(xi)         amend, modify, or eliminate the definition of Borrowing Base or any
of the defined terms (including the definitions of Current Asset Availability,
Eligible Accounts, Eligible Inventory, Eligible Equipment, Eligible Real Estate
and Fixed Asset Availability, as well as any provision permitting Agent to
exercise its discretion in modifying any applicable criteria contained within
any such definition) that are used in such definition to the extent that any
such change results in more credit being made available to Borrowers based upon
the Borrowing Base, but not otherwise, or the definition of Maximum Revolver
Amount, or change Section 2.1(c).
 
(b)           No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive (i) the definition of, or any of the terms or provisions
of, the Fee Letter, without the written consent of Agent and Borrowers (and
shall not require the written consent of any of the Lenders), and (ii) any
provision of Section 15 pertaining to Agent, or any other rights or duties of
Agent under this Agreement or the other Loan Documents, without the written
consent of Agent, Borrowers, and the Required Lenders,
 
(c)           No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Lender, or any other rights or duties of Issuing
Lender under this Agreement or the other Loan Documents, without the written
consent of Issuing Lender, Agent, Borrowers, and the Required Lenders,
 
(d)           No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrowers, and the Required Lenders,
 
(e)           Anything in this Section 14.1 to the contrary notwithstanding,
(i) any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii).
 
 
-65-

--------------------------------------------------------------------------------

 
 
14.2.      Replacement of Certain Lenders.
 
(a)           If (i) any action to be taken by the Lender Group or Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 16, then Borrowers or Agent, upon at least 5 Business Days prior
irrevocable notice, may permanently replace any Lender that failed to give its
consent, authorization, or agreement (a "Holdout Lender") or any Lender that
made a claim for compensation (a "Tax Lender") with one or more Replacement
Lenders, and the Holdout Lender or Tax Lender, as applicable, shall have no
right to refuse to be replaced hereunder.  Such notice to replace the Holdout
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
 
(b)           Prior to the effective date of such replacement, the Holdout
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Holdout Lender or
Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due and payable
in respect thereof, and (ii) an assumption of its Pro Rata Share of the Letters
of Credit) but excluding any Bank Product Obligations if so specified pursuant
to agreements between the relevant Bank Product Provider and the applicable Loan
Party) without any premium or penalty of any kind whatsoever.  If the Holdout
Lender or Tax Lender, as applicable, shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, Agent may, but shall not be required to, execute and deliver such
Assignment and Acceptance in the name or and on behalf of the Holdout Lender or
Tax Lender, as applicable, and irrespective of whether Agent executes and
delivers such Assignment and Acceptance, the Holdout Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance.  The replacement of any Holdout Lender or Tax Lender, as applicable,
shall be made in accordance with the terms of Section 13.1.  Until such time as
one or more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender or Tax
Lender, as applicable, hereunder and under the other Loan Documents, the Holdout
Lender or Tax Lender, as applicable, shall remain obligated to make the Holdout
Lender's or Tax Lender's, as applicable, Pro Rata Share of Advances and to
purchase a participation in each Letter of Credit, in an amount equal to its Pro
Rata Share of such Letters of Credit.
 
14.3.      No Waivers; Cumulative Remedies.
 
No failure by Agent or any Lender to exercise any right, remedy, or option under
this Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof.  No waiver by Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by Agent or any Lender on any occasion
shall affect or diminish Agent's and each Lender's rights thereafter to require
strict performance by each Borrower of any provision of this Agreement.  Agent's
and each Lender's rights under this Agreement and the other Loan Documents will
be cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.
 
 
-66-

--------------------------------------------------------------------------------

 
 
15.
AGENT; THE LENDER GROUP.

 
15.1.      Appointment and Authorization of Agent.
 
Each Lender hereby designates and appoints WFCF as its agent under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to designate, appoint, and authorize) Agent to execute
and deliver each of the other Loan Documents on its behalf and to take such
other action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.  Agent
agrees to act as agent for and on behalf of the Lenders (and the Bank Product
Providers) on the conditions contained in this Section 15.  Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent.  Without limiting the
generality of the foregoing, the use of the term "agent" in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties.  Each Lender hereby
further authorizes (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent to act as the secured party
under each of the Loan Documents that create a Lien on any item of
Collateral.  Except as expressly otherwise provided in this Agreement, Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents.  Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect:  (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Borrowers and their Subsidiaries, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrowers and their Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Borrowers and their Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to each Loan Party
and its Subsidiaries, the Obligations, the Collateral, the Collections of each
Loan Party and its Subsidiaries, or otherwise related to any of same as provided
in the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.
 
 
-67-

--------------------------------------------------------------------------------

 
 
15.2.      Delegation of Duties.
 
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such
duties.  Agent shall not be responsible for the negligence or misconduct of any
agent or attorney in fact that it selects as long as such selection was made
without gross negligence or willful misconduct.
 
15.3.      Liability of Agent.
 
None of the Agent-Related Persons shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (b) be responsible in any manner
to any of the Lenders (or Bank Product Providers) for any recital, statement,
representation or warranty made by any Borrower or any of its Subsidiaries or
Affiliates, or any officer or director thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Loan Party or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lenders (or Bank Product Providers) to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of any Loan Party or any of its Subsidiaries.
 
15.4.      Reliance by Agent.
 
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, telefacsimile or other electronic method of transmission, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrowers or counsel to any Lender), independent accountants and
other experts selected by Agent.  Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent shall first receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable.  If Agent so requests, it shall
first be indemnified to its reasonable satisfaction by the Lenders (and, if it
so elects, the Bank Product Providers) against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (and Bank Product Providers).
 
 
-68-

--------------------------------------------------------------------------------

 
 
15.5.      Notice of Default or Event of Default.
 
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or any Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a "notice of default."  Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge.  If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.
 
15.6.      Credit Decision.
 
Each Lender (and Bank Product Provider) acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of each Loan
Party and its Subsidiaries and Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider).  Each Lender represents (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) to Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers.  Each Lender also represents (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document.  Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons.  Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent's
or its Affiliates' or representatives' possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).
 
 
-69-

--------------------------------------------------------------------------------

 
 
15.7.      Costs and Expenses; Indemnification.
 
Agent may incur and pay Lender Group Expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Borrowers are obligated to reimburse Agent or Lenders for such expenses pursuant
to this Agreement or otherwise.  Agent is authorized and directed to deduct and
retain sufficient amounts from the Collections of Borrowers and their
Subsidiaries received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders (or Bank
Product Providers).  In the event Agent is not reimbursed for such costs and
expenses by a Loan Party or its Subsidiaries, each Lender hereby agrees that it
is and shall be obligated to pay to Agent such Lender's ratable thereof.  Each
of the Lenders, on a ratable basis, shall indemnify and defend the Agent-Related
Persons (to the extent not reimbursed by or on behalf of Borrowers and without
limiting the obligation of Borrowers to do so) from and against any and all
Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person's gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit
hereunder.  Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender's ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrowers.  The undertaking in this Section shall survive the payment
of all Obligations hereunder and the resignation or replacement of Agent.
 
15.8.      Agent in Individual Capacity.
 
WFCF and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, provide Bank Products to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with each Loan Party and its
Subsidiaries and Affiliates and any other Person party to any Loan Document as
though WFCF were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group.  The other members of the
Lender Group acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, WFCF or its Affiliates may receive information regarding each Loan
Party or their Affiliates or any other Person party to any Loan Documents that
is subject to confidentiality obligations in favor of each Loan Party or such
other Person and that prohibit the disclosure of such information to the Lenders
(or Bank Product Providers), and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them.  The terms "Lender" and "Lenders" include WFCF in its
individual capacity.
 
 
-70-

--------------------------------------------------------------------------------

 
 
15.9.      Successor Agent.
 
Agent may resign as Agent upon 30 days prior written notice to the Lenders
(unless such notice is waived by the Required Lenders) and Administrative
Borrower (unless such notice is waived by Borrowers) and without any notice to
the Bank Product Providers.  If Agent resigns under this Agreement, the Required
Lenders shall be entitled, with (so long as no Event of Default has occurred and
is continuing) the consent of Administrative Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned), appoint a successor Agent for
the Lenders (and the Bank Product Providers).  If, at the time that Agent's
resignation is effective, it is acting as the Issuing Lender or the Swing
Lender, such resignation shall also operate to effectuate its resignation as the
Issuing Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans.  If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Administrative
Borrower, a successor Agent.  If Agent has materially breached or failed to
perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Borrowers (such consent not to be
unreasonably withheld, delayed, or conditioned).  In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term "Agent" shall mean such successor Agent and the retiring Agent's
appointment, powers, and duties as Agent shall be terminated.  Upon the
acceptance of a successor's appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Lender or Swing Lender, as applicable.  The fees
payable by Borrowers to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed to between Administrative Borrower and
such successor.  After any retiring Agent's resignation hereunder as Agent, the
provisions of this Section 15 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.  If no
successor Agent has accepted appointment as Agent by the date which is 30 days
following a retiring Agent's notice of resignation, the retiring Agent's
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Lenders appoint a successor Agent as provided for above.
 
 
-71-

--------------------------------------------------------------------------------

 
 
15.10.    Lender in Individual Capacity.
 
Any Lender and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, provide Bank Products to,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with each Loan Party and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group (or the Bank Product Providers).  The
other members of the Lender Group acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding each Loan Party or their Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of each Loan Party or such other Person and that prohibit
the disclosure of such information to the Lenders, and the Lenders acknowledge
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver such Lender will use
its reasonable best efforts to obtain), such Lender shall not be under any
obligation to provide such information to them.
 
15.11.    Collateral Matters.
 
(a)           The Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrowers of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrowers certify to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which neither a Loan Party nor any of its
Subsidiaries owned any interest at the time Agent's Lien was granted nor at any
time thereafter, or (iv) constituting property leased to any Loan Party or any
of its Subsidiaries under a lease that has expired or is terminated in a
transaction permitted under this Agreement or subject to a Permitted Lien
securing Permitted Purchase Money Indebtedness.  The Loan Parties and the
Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, based
upon the instruction of the Required Lenders, to credit bid and purchase (either
directly or through one or more acquisition vehicles) or to sell or otherwise
dispose of (or to consent to any such sale or other disposition of) all or any
portion of the Collateral at any sale thereof conducted by Agent under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, at any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 of the Bankruptcy Code, or at any sale or foreclosure
conducted by Agent (whether by judicial action or otherwise) in accordance with
applicable law.  Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders (without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers).  Upon request by Agent or any Borrower at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent's authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent's opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of any Loan Party in
respect of) all interests retained by the Loan Parties, including, the proceeds
of any sale, all of which shall continue to constitute part of the
Collateral.  The Lenders further hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent, at the request of the Administrative Borrower, to subordinate
(on terms and conditions satisfactory to Agent) any Lien granted to or held by
Agent under any Loan Document to the holder of any Permitted Lien on such
property if such Permitted Lien secures Permitted Purchase Money Indebtedness.
 
 
-72-

--------------------------------------------------------------------------------

 
 
In connection with any termination or release that is authorized pursuant to
this Section 15.11, Agent shall promptly (i) execute and deliver to any Loan
Party, at such Loan Party's expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release and (ii) deliver to
the Loan Parties any portion of such Collateral so released that is in the
possession of Agent.
 
(b)           Agent shall have no obligation whatsoever to any of the Lenders
(or the Bank Product Providers) to assure that the Collateral exists or is owned
by any Loan Party or any of its Subsidiaries or is cared for, protected, or
insured or has been encumbered, or that Agent's Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or that any particular items of Collateral
meet the eligibility criteria applicable in respect thereof or whether to
impose, maintain, reduce, or eliminate any particular reserve hereunder or
whether the amount of any such reserve is appropriate or not, or to exercise at
all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent's own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender (or Bank Product Provider) as to any of the foregoing, except as
otherwise provided herein.
 
15.12.    Restrictions on Actions by Lenders; Sharing of Payments.
 
(a)           Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Loan Party or any of its
Subsidiaries or any deposit accounts of any Loan Party or any of its
Subsidiaries now or hereafter maintained with such Lender.  Each of the Lenders
further agrees that it shall not, unless specifically requested to do so in
writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against any Borrower or any Guarantor or to foreclose any Lien on, or otherwise
enforce any security interest in, any of the Collateral.  Notwithstanding the
foregoing and without limiting any rights arising under any Bank Product
Agreement in respect of amounts owing thereunder, no Lender shall exercise any
such right of set-off or any such action unless an Event of Default has occurred
and is continuing.
 
 
-73-

--------------------------------------------------------------------------------

 
 
(b)           If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
 
15.13.    Agency for Perfection.
 
Agent hereby appoints each other Lender (and each Bank Product Provider) as its
agent (and each Lender hereby accepts (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to accept) such
appointment) for the purpose of perfecting Agent's Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected by possession or control.  Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent's request therefor shall deliver possession or control of
such Collateral to Agent or in accordance with Agent's instructions.
 
15.14.    Payments by Agent to the Lenders.
 
All payments to be made by Agent to the Lenders (or Bank Product Providers)
shall be made by bank wire transfer of immediately available funds pursuant to
such wire transfer instructions as each party may designate for itself by
written notice to Agent.  Concurrently with each such payment, Agent shall
identify whether such payment (or any portion thereof) represents principal,
premium, fees, or interest of the Obligations.
 
15.15.    Concerning the Collateral and Related Loan Documents.
 
Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents.  Each member of the Lender Group agrees
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to agree) that any action taken by Agent in accordance with the terms
of this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
 
 
-74-

--------------------------------------------------------------------------------

 
 
15.16.    Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.
 
By becoming a party to this Agreement, each Lender:
 
(a)           is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report respecting any Borrower or its Subsidiaries (each, a "Report") prepared
by or at the request of Agent, and Agent shall so furnish each Lender with such
Reports,
 
(b)           expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
 
(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding a Borrower
and its Subsidiaries and will rely significantly upon each Borrower's and its
Subsidiaries' books and records, as well as on representations of each
Borrower's personnel,
 
(d)           agrees to keep all Reports and other material, non-public
information regarding each Loan Party and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and
 
(e)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
 
In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or any Subsidiary of any Loan Party to Agent
that has not been contemporaneously provided by such Subsidiary to such Lender,
and, upon receipt of such request, Agent promptly shall provide a copy of same
to such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from any Loan
Party or any of its Subsidiaries, any Lender may, from time to time, reasonably
request Agent to exercise such right as specified in such Lender's notice to
Agent, whereupon Agent promptly shall request of such Borrower the additional
reports or information reasonably specified by such Lender, and, upon receipt
thereof from a Loan Party, Agent promptly shall provide a copy of same to such
Lender, and (z) any time that Agent renders to any Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.  As an alternative to providing Lenders with a physical copy of any
Report or other information described in this Section 15.16, Agent may, in its
discretion, post any such Report or information in electronic form to a data
site such as Intralinks.
 
 
-75-

--------------------------------------------------------------------------------

 
 
15.17.    Several Obligations; No Liability.
 
Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Agent in its capacity as such,
and not by or in favor of the Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Commitments.  Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender.  Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender.  Except as provided in
Section 15.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group.  No Lender shall be responsible to
any Borrower or any other Person for any failure by any other Lender (or Bank
Product Provider) to fulfill its obligations to make credit available hereunder,
nor to advance for such Lender (or Bank Product Provider) or on its behalf, nor
to take any other action on behalf of such Lender (or Bank Product Provider)
hereunder or in connection with the financing contemplated herein.
 
15.18.    Documentation and Syndication Agent.
 
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Syndication Agent shall have no
duties or responsibilities and the Syndication Agent shall not have or be deemed
to have any fiduciary relationship with any Lender, and no implied
responsibilities, duties or obligations shall be construed to exist in this
Agreement or any other Loan Document.
 
16.
WITHHOLDING TAXES.

 
(a)           All payments made by any Borrower hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other
defense.  In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Taxes, and in the
event any deduction or withholding of Taxes is required, Borrowers shall comply
with the next sentence of this Section 16(a).  If any Taxes are so levied or
imposed, Borrowers agree to pay the full amount of such Taxes and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 16(a) after withholding or deduction for or on account
of any Taxes, will not be less than the amount provided for herein; provided,
however, that Borrowers shall not be required to increase any such amounts if
the increase in such amount payable results from Agent's or such Lender's own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction).  Borrowers will furnish to Agent as promptly as
possible after the date the payment of any Tax is due pursuant to applicable
law, certified copies of tax receipts evidencing such payment by Borrowers or
other evidence of payment reasonably satisfactory to Agent.
 
 
-76-

--------------------------------------------------------------------------------

 
 
(b)           Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document, excluding those taxes arising as a
result of voluntary assignment or other transfer by a Lender or Participant
after the initial transfer hereunder and prior to any Default, other than any
such assignment or transfer made at the request of any Loan Party.
 
(c)           If a Lender, Agent or Participant is entitled to claim an
exemption or reduction from United States withholding tax, such Lender, Agent or
Participant agrees with and in favor of Agent and Administrative Borrower, to
deliver to Agent and Administrative Borrower (or, in the case of a Participant,
to the Lender granting the participation only) one of the following before
receiving its first payment under this Agreement:
 
(i)           if such Lender, Agent or Participant is entitled to claim an
exemption from United States withholding tax pursuant to the portfolio interest
exception, (A) a statement of the Lender, Agent or Participant, signed under
penalty of perjury, that it is not a (I) a "bank" as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of any Borrower (within
the meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to any Borrower within the meaning of Section 864(d)(4) of
the IRC, and (B) a properly completed and executed IRS Form W-8BEN or Form
W-8IMY (with proper attachments);
 
(ii)           if such Lender, Agent or Participant is entitled to claim an
exemption from, or a reduction of, withholding tax under a United States tax
treaty, a properly completed and executed copy of IRS Form W-8BEN;
 
(iii)           if such Lender, Agent or Participant is entitled  to claim that
interest paid under this Agreement is exempt from United States withholding tax
because it is effectively connected with a United States trade or business of
such Lender or Agent, a properly completed and executed copy of IRS Form W-8ECI;
 
(iv)           if such Lender, Agent or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because such Lender, Agent or Participant serves as an intermediary, a properly
completed and executed copy of IRS Form W-8IMY (with proper attachments); or
 
(v)           a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
 
Each Lender, Agent or Participant shall provide new forms (or successor forms)
to Agent and Administrative Borrower upon (i) the expiration or obsolescence of
any previously delivered forms, (ii) any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (iii) upon the
reasonable request of Agent or Administrative Borrower.
 
 
-77-

--------------------------------------------------------------------------------

 
 
If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender fails to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to
Administrative Borrower or Agent (as applicable) (A) a certification signed by
the chief financial officer, principal accounting officer, treasurer or
controller and (B) other documentation reasonably requested by Administrative
Borrower or Agent (as applicable) sufficient for Borrower or Agent (as
applicable) to comply with its obligations under FATCA and to determine that
such Lender has complied with such applicable reporting requirements.
 
No Borrower shall be required to pay additional amounts to any Lender pursuant
to this Section 16 to the extent that the obligation to pay such additional
amounts would not have arisen but for the failure of such Lender to comply with
this paragraph or Section 16(c).
 
(d)           If a Lender, Agent or Participant claims an exemption from
withholding tax in a jurisdiction other than the United States, such Lender or
such Participant agrees with and in favor of Agent (as applicable) and
Administrative Borrower, to deliver to Agent (or, in the case of a Participant,
the Lender granting the participation only) any such form or forms, as may be
required under the laws of such jurisdiction as a condition to exemption from,
or reduction of, foreign withholding or backup withholding tax before receiving
its first payment under this Agreement, but only if such Lender, Agent or such
Participant is legally able to deliver such forms, provided, however, that
nothing in this Section 16(d) shall require a Lender, Agent or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns).  Each Lender, Agent and each Participant shall
provide new forms (or successor forms) to Agent and Administrative Borrower upon
(i) the expiration or obsolescence of any previously delivered forms, (ii) any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (iii) upon the reasonable request of Agent or
Administrative Borrower.
 
(e)           If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of  the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant.  To the extent of such percentage amount, Agent will treat such
Lender's or such Participant's documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid.  With respect to such percentage amount, such
Participant or Assignee shall provide new documentation, pursuant to
Section 16(c) or 16(d), if applicable.  Each Borrower agrees that each
Participant shall be entitled to the benefits of this Section 16 with respect to
its participation in any portion of the Commitments and the Obligations so long
as such Participant complies with the obligations set forth in this Section 16
with respect thereto.
 
 
-78-

--------------------------------------------------------------------------------

 
 
(f)           If a Lender, Agent or a Participant is entitled to a reduction in
the applicable withholding tax, Agent and Administrative Borrower (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax after taking into account such
reduction.  If the forms or other documentation required by Section 16(c) or
16(d) are not delivered to Agent and Administrative Borrower (or, in the case of
a Participant, to the Lender granting the participation), then Agent or
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation), as the case may be, may withhold from any interest
payment to such Lender or such Participant not providing such forms or other
documentation an amount equivalent to the applicable withholding tax and Section
16(a) shall not apply.
 
(g)           If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses).  The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
 
(h)           If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by
Borrowers or with respect to which Borrowers have paid additional amounts
pursuant to this Section 16, so long as no Default or Event of Default has
occurred and is continuing, it shall pay over such refund to Borrowers (but only
to the extent of payments made, or additional amounts paid, by Borrowers under
this Section 16 with respect to Taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such a
refund); provided, that Borrowers, upon the request of Agent or such Lender,
agree to repay the amount paid over to Borrowers (plus any penalties, interest
or other charges, imposed by the relevant Governmental Authority, other than
such penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to any Borrower or any other Person.
 
 
-79-

--------------------------------------------------------------------------------

 
 
(i)           If a Borrower fails to pay any Taxes when due to the appropriate
taxing authorities or fails to remit to Administrative Agent or Lenders the
required receipts or other documentary evidence of the payment of the Taxes, the
Loan Parties shall jointly and severally indemnify each Indemnified Person (as
defined in Section 10.3) and its agents (collectively, a "Tax Indemnitee") for
the full amount of Taxes arising in connection with this Agreement or any other
Loan Document (including, without limitation, any Taxes imposed or asserted on
or attributable to amounts payable under this Section 16) paid by such Tax
Indemnitee and all reasonable fees and disbursements of attorneys, experts, or
consultants and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification, as and
when they are incurred and irrespective of whether suit is brought, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (other than Taxes resulting from gross negligence or
willful misconduct of such Tax Indemnitee as finally determined by a court of
competent jurisdiction).  This Section 16(i) shall survive the termination of
this Agreement and the repayment of the Obligations.
 
17.
GENERAL PROVISIONS.

 
17.1.      Effectiveness.
 
This Agreement shall be binding and deemed effective when executed by each
Borrower, Agent, and each Lender whose signature is provided for on the
signature pages hereof.
 
17.2.      Section Headings.
 
Headings and numbers have been set forth herein for convenience only.  Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.
 
17.3.      Interpretation.
 
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against the Lender Group or any Borrower, whether under any rule of
construction or otherwise.  On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.
 
17.4.      Severability of Provisions.
 
Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.
 
 
-80-

--------------------------------------------------------------------------------

 
 
17.5.      Bank Product Providers.
 
Each Bank Product Provider shall be deemed a third party beneficiary hereof and
of the provisions of the other Loan Documents for purposes of any reference in a
Loan Document to the parties for whom Agent is acting; provided, that no
provision of any Loan Document shall be construed to give any Bank Product
Provider a right to consent to any amendment, modification, waiver or other
action contemplated by any Loan Document, except that each Bank Product
Provider's consent shall be required with respect to any amendment,
modification, waiver or other action that would have the effect of (a) limiting
or eliminating any Lien securing the Bank Product Obligation, unless any such
Liens securing the other Obligations are similarly limited or eliminated or
(b) changing Section 2.4(b)(ii) in a manner adverse to any such Bank Product
Provider.  Agent hereby agrees to act as agent for such Bank Product Providers
and, by virtue of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider's
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Agent and the right to share in payments and collections
out of the Collateral as more fully set forth herein. In addition, each Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not.  In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution.  Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider.  In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof).  Any Borrower may obtain Bank
Products from any Bank Product Provider, although no Borrower is required to do
so.  Each Borrower acknowledges and agrees that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider.  Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, no provider or holder of any Bank Product shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.
 
17.6.      Debtor-Creditor Relationship.
 
The relationship between the Lenders and Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of creditor and debtor.  No member of
the Lender Group has (or shall be deemed to have) any fiduciary relationship or
duty to any Loan Party arising out of or in connection with the Loan Documents
or the transactions contemplated thereby, and there is no agency or joint
venture relationship between the members of the Lender Group, on the one hand,
and the Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.
 
 
-81-

--------------------------------------------------------------------------------

 
 
17.7.      Counterparts; Electronic Execution.
 
This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.
 
17.8.      Revival and Reinstatement of Obligations.
 
If the incurrence or payment of the Obligations by any Borrower or Guarantor or
the transfer to the Lender Group of any property should for any reason
subsequently be asserted, or declared, to be void or voidable under any state or
federal law relating to creditors' rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property (each, a
"Voidable Transfer"), and if the Lender Group is required to repay or restore,
in whole or in part, any such Voidable Transfer, or elects to do so upon the
reasonable advice of its counsel, then, as to any such Voidable Transfer, or the
amount thereof that the Lender Group is required or elects to repay or restore,
and as to all reasonable costs, expenses, and attorneys fees of the Lender Group
related thereto, the liability of Borrowers or Guarantor automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.
 
 
-82-

--------------------------------------------------------------------------------

 
 
17.9.      Confidentiality.
 
(a)           Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans ("Confidential Information") shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement,
except:  (i) to attorneys for and other advisors, accountants, auditors, and
consultants to any member of the Lender Group and to employees, directors and
officers of any member of the Lender Group (the Persons in this clause (i),
"Lender Group Representatives") on a "need to know" basis in connection with
this Agreement and the transactions contemplated hereby and on a confidential
basis, (ii) to Subsidiaries and Affiliates of any member of the Lender Group
(including the Bank Product Providers), provided that any such Subsidiary or
Affiliate shall have agreed to receive such information hereunder subject to the
terms of this Section 17.9, (iii) as may be required by regulatory authorities
so long as such authorities are informed of the confidential nature of such
information, (iv) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, provided that (x) prior to any
disclosure under this clause (iv), the disclosing party agrees to provide
Administrative Borrower with prior notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to Borrowers pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation and
(y) any disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrowers, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrowers with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrowers
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender's interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than any
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrowers with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.
 
(b)           Anything in this Agreement to the contrary notwithstanding, Agent
may (i) provide information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services, and (ii) use the name, logos, and other insignia of Borrowers and Loan
Parties and the Total Commitments provided hereunder in any "tombstone" or
comparable advertising, on its website or in other marketing materials of the
Agent.
 
17.10.    Lender Group Expenses.
 
Borrowers agree to pay any and all Lender Group Expenses promptly after demand
therefor is made by Agent and agree that their obligations contained in this
Section 17.10 shall survive payment or satisfaction in full of all other
Obligations.
 
17.11.    Survival.
 
All representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.
 
 
-83-

--------------------------------------------------------------------------------

 
 
17.12.    Patriot Act.
 
Each Lender that is subject to the requirements of the Patriot Act hereby
notifies Borrowers that pursuant to the requirements of the Act, it is required
to obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Patriot Act.
 
17.13.    Integration.
 
This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.  The foregoing to the contrary
notwithstanding, all Bank Product Agreements, if any, are independent agreements
governed by the written provisions of such Bank Product Agreements, which will
remain in full force and effect, unaffected by any repayment, prepayments,
acceleration, reduction, increase, or change in the terms of any credit extended
hereunder, except as otherwise expressly provided in such Bank Product
Agreement.
 
17.14.    Wabash as Agent for Borrowers.
 
Each Borrower hereby irrevocably appoints Wabash as the borrowing agent and
attorney-in-fact for all Borrowers (the "Administrative Borrower") which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower.  Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Advances and Letters of Credit obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement, (b) to take such action as
the Administrative Borrower deems appropriate on its behalf to obtain Advances
and Letters of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement, and (c) to
represent such Borrower in all respects under this Agreement and the other Loan
Documents.  It is understood that the handling of the Loan Account and
Collateral in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to Borrowers in order to utilize the collective borrowing
powers of Borrowers in the most efficient and economical manner and at their
request, and that Lender Group shall not incur liability to any Borrower as a
result hereof.  Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the Loan Account and the Collateral in a combined fashion
since the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group.  To induce the Lender Group to
do so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (a) the handling of the
Loan Account and Collateral of Borrowers as herein provided, or (b) the Lender
Group's relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.14 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.
 
[Signature pages to follow.]
 
 
-84-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.



 
WABASH NATIONAL CORPORATION,
 
a Delaware corporation
     
/s/ Mark J. Weber
 
By:  Mark J. Weber
 
Title:  Senior Vice President - Chief Financial Officer




 
WABASH NATIONAL, L.P.,
 
a Delaware limited partnership
     
By:
Wabash National Trailer Centers, Inc.,
   
Its General Partner
     
/s/ Mark J. Weber
 
By:  Mark J. Weber
 
Title:  Vice President - Treasurer




 
WABASH WOOD PRODUCTS, INC. (f/k/a WNC
Cloud Merger Sub, Inc.), an Arkansas corporation
     
/s/ Mark J. Weber
 
By: Mark J. Weber
 
Title: Vice President - Treasurer




 
TRANSCRAFT CORPORATION,
 
a Delaware corporation
     
/s/ Mark J. Weber
 
By: Mark J. Weber
 
Title: Vice President - Treasurer

 
 
 

--------------------------------------------------------------------------------

 
 

 
WABASH NATIONAL TRAILER CENTERS, INC., a Delaware corporation
     
/s/ Mark J. Weber
 
By: Mark J. Weber
 
Title: Vice President - Treasurer



 
 

--------------------------------------------------------------------------------

 



 
WELLS FARGO CAPITAL FINANCE, LLC.,
 
a Delaware limited liability company, as Agent and as a Lender
     
By: /s/ Dan Laven
 
Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
CAPITAL ONE LEVERAGE FINANCE CORPORATION, as a Lender
     
By: /s/ Ari Kaplan
 
Title: Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender
     
/s/ Jack F. Morrone
 
By: Jack F. Morrone
 
Title: Duly Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 

 
GE CAPITAL FINANCIAL INC., as a Lender
     
By: /s/ Woodrow Broaders
 
Title: Duly Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 

 
HARRIS N.A., as a Lender
     
/s/ William J. Kennedy
 
By: William J. Kennedy
 
Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
RBS CITIZENS BUSINESS CAPITAL, a division
of RBS Citizens, N.A., as Syndication Agent, Joint
Lead Arranger and Joint Bookrunner
     
By: /s/ Terrence L. McKenna
 
Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

Exhibit A-1


FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
This ASSIGNMENT AND ACCEPTANCE AGREEMENT ("Assignment Agreement") is entered
into as of _______________________________ between
_______________________________ ("Assignor") and _______________________________
("Assignee").  Reference is made to the Agreement described in Annex I hereto
(the "Credit Agreement").  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.
 
1.           In accordance with the terms and conditions of Section 13 of the
Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor's rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor's
portion of the Commitments, all to the extent specified on Annex I.
 
2.           The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim and (ii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrowers
to Assignor with respect to Assignor's share of the Advances assigned hereunder,
as reflected on Assignor's books and records.
 
3.           The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; [and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee's
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty].

 
Exhibit A-1 - Page 1

--------------------------------------------------------------------------------

 
 
4.           Following the execution of this Assignment Agreement by the
Assignor and Assignee, the Assignor will deliver this Assignment Agreement to
the Agent for recording by the Agent.  The effective date of this Assignment
(the "Settlement Date") shall be the latest to occur of (a) the date of the
execution and delivery hereof by the Assignor and the Assignee, (b) the receipt
by Agent for its sole and separate account a processing fee in the amount of
$5,000 (if required by the Credit Agreement), (c) the receipt of any required
consent of the Agent, and (d) the date specified in Annex I.
 
5.           As of the Settlement Date (a) the Assignee shall be a party to the
Credit Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender's obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.
 
6.           Upon the Settlement Date, Assignee shall pay to Assignor the
Purchase Price (as set forth in Annex I).  From and after the Settlement Date,
Agent shall make all payments that are due and payable to the holder of the
interest assigned hereunder (including payments of principal, interest, fees and
other amounts) to Assignor for amounts which have accrued up to but excluding
the Settlement Date and to Assignee for amounts which have accrued from and
after the Settlement Date.  On the Settlement Date, Assignor shall pay to
Assignee an amount equal to the portion of any interest, fee, or any other
charge that was paid to Assignor prior to the Settlement Date on account of the
interest assigned hereunder and that are due and payable to Assignee with
respect thereto, to the extent that such interest, fee or other charge relates
to the period of time from and after the Settlement Date.
 
7.           This Assignment Agreement may be executed in counterparts and by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.  This Assignment Agreement may be executed and
delivered by telecopier or other facsimile transmission all with the same force
and effect as if the same were a fully executed and delivered original manual
counterpart.
 
8.           THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

 
Exhibit A-1 – Page 2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.
 

 
[NAME OF ASSIGNOR]
   
as Assignor
         
By
  
     
Name:
     
Title:
 




 
[NAME OF ASSIGNEE]
   
as Assignee
         
By
  
     
Name:
     
Title:
 



ACCEPTED THIS ____ DAY OF
 
_______________
     
WELLS FARGO CAPITAL FINANCE, LLC,
 
a Delaware limited liability company, as Agent
     
By
  
   
Name:
   
Title:
 


 
Exhibit A-1 – Page 3

--------------------------------------------------------------------------------

 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE


ANNEX I


1.
Borrowers:

 
Wabash National Corporation, Wabash National, L.P., Wabash Wood Products, Inc.,
Transcraft Corporation and Wabash National Trailer Centers, Inc.
 
2.
Name and Date of Credit Agreement:

 
Credit Agreement, dated as of June 28, 2011, by and among Borrowers, the lenders
from time to time a party thereto (the "Lenders"), Wells Fargo Capital Finance,
LLC, a Delaware limited liability company, as the arranger and administrative
agent for the Lenders
 
3.
Date of Assignment Agreement:
                                       

 
4.
Amounts:
     

 

 
(a)          Assigned Amount of Revolver Commitment
$                                  

 

 
(b)          Assigned Amount of Advances
$                                   

 

5.
Settlement Date:
                                   

 

6.
Purchase Price
$                                  

 

7.
Notice and Payment Instructions, etc.
     

 
Assignee:
 
Assignor:
     
  
 
  
  
 
  
  
 
  


 
Annex I – Page 1

--------------------------------------------------------------------------------

 


8.
Agreed and Accepted:

 
[ASSIGNOR]
 
[ASSIGNEE]
         
By:
  
 
By:
  
 
Title:
  
 
Title:
  
 

 
Accepted:
     
WELLS FARGO CAPITAL FINANCE, LLC,
 
a Delaware limited liability company, as Agent
     
By
     
Name:
   
Title:
 



[WABASH NANTIONAL CORPORATION, as Administrative Borrower
     
By
     
Name:
   
Title:]
 


 
Annex I – Page 2

--------------------------------------------------------------------------------

 

Exhibit B-1


FORM OF BORROWING BASE CERTIFICATE


Wells Fargo Capital Finance, LLC
150 South Wacker Drive
Suite 2200
MAC N2814-220
Chicago, Illinois 60606
 
The undersigned, Wabash National Corporation ("Administrative Borrower"),
pursuant to Schedule 5.2 of that certain Credit Agreement dated as of June 28,
2011 (as amended, restated, modified, supplemented, refinanced, renewed, or
extended from time to time, the "Credit Agreement"), entered into among
Administrative Borrower, Wabash National, L.P., Wabash Wood Products, Inc.,
Transcraft Corporation and Wabash National Trailer Centers, Inc. (collectively
with Administrative Borrower, the "Borrowers"), the lenders signatory thereto
from time to time and Wells Fargo Capital Finance, LLC, a Delaware limited
liability company as the arranger and administrative agent (in such capacity,
together with its successors and assigns, if any, in such capacity, "Agent"),
hereby certifies to Agent that the following items, calculated in accordance
with the terms and definitions set forth in the Credit Agreement for such items
are true and correct.
 
All initially capitalized terms used in this Borrowing Base Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.


[Remainder of page intentionally left blank]

 
Exhibit B-1 – Page 1

--------------------------------------------------------------------------------

 


Effective Date of Calculation:             __________________  (the "Statement
Date")
                         
A.           Borrowing Base Calculation
                         
1.           Current Asset Availability
                         
a.            (i)      85% of Eligible Accounts1
  $                          
(ii)    the amount, if any, of the Dilution Reserve
  $                          
(iii)   Item 1.a.(i) minus Item 1.a.(ii)
          $                      
b.            Eligible Inventory (other than Build to Order Inventory)
                                 
(i)       85% of Eligible Inventory2 (other than Build to Order Inventory)
consisting of finished goods (including without limitation new and used
trailers, FRAC trucks and portable storage containers)3
  $                              
(ii)      70% of Eligible Inventory2 consisting of raw materials3
  $                              
(iii)     50% of Eligible Inventory2 consisting of work in process3
                                 
(iv)     Item 1.b.(i) plus Item 1.b.(ii) plus Item 1.b.(iii)
                                 
(v)      85% times the Net Liquidation Percentage
  $                              
(vi)     the value of Borrowers' Eligible Inventory2/3
  $                              
(vii)    Item 1.b.(v) times Item 1.b.(vi)
  $            

 

--------------------------------------------------------------------------------

1 
See Annex A

 
2 
See Annex B

 
3 
Value calculated at the lower of cost or market on a basis consistent with
Borrower's historical accounting practices.

 
 
Exhibit B-1 – Page 2

--------------------------------------------------------------------------------

 
 
(viii)   The lesser of Items 1.b.(iv) and 1.b.(vii)
          $                      
c.            Eligible Inventory consisting of Build to Order Inventory
                                 
(i)       90% of Eligible Inventory2 (calculated at cost on a basis consistent
with Borrower's historical accounting practices) consisting of Build to Order
inventory
  $                              
(ii)      90% times the Net Liquidation Percentage
  $                              
(iii)     the value (calculated at the lower of cost or market on a basis
consistent with Borrower's historical accounting practices) of Borrowers'
Eligible Inventory consisting of Build to Order Inventory
  $                              
(iv)     Item 1.c.(ii) times Item 1.c.(iii)
  $                              
(v)      The lesser of Items 1.c.(i) and 1.c.(iv)
          $                      
d.            Current Asset Availability (Item 1.a.(iii) plus Item 1.b.(viii)
plus Item 1.c.(v))
          $                      
2.           Fixed Asset Availability
                                 
a.             $40,000,000
  $ 40,000,000                            
b.             65% times the fair market value of Eligible Real Property4
  $                              
c.             85% times the Net Orderly Liquidation Value of Eligible
Equipment5
  $                              
d.             Item 2.b. plus Item 2.c.
          $                      
e.             the lesser of Items 2.a. and 2.d.
          $    

 

--------------------------------------------------------------------------------

4 
See Annex C

 
5 
See Annex D

 
 
Exhibit B-1 – Page 3

--------------------------------------------------------------------------------

 
 
f.             cumulative reductions of Fixed Asset Availability to date
  $                              
g.             Fixed Asset Availability (Item 2.e. minus Item 2.f.)
          $                      
3.           Reserves
                                 
a.             Bank Product Reserve
  $                              
b.             the sum of the aggregate amount of reserves, if any, established
by Agent under Section 2.1(c) of the Credit Agreement
  $                              
c.             Sum of Items 3.a. and 3.b.
          $                      
4.           Borrowing Base (Item 1.d. plus Item 2.g. minus Item 3.c.)
          $                      
5.           Availability calculation
                                 
a.            (i)      Maximum Revolver Amount
  $                              
    (ii)     Letter of Credit Usage as of Statement Date
  $                              
(iii)    Amount of outstanding Advances (including Swing Loans) as of Statement
Date
  $                              
(iv)     Item 5.a.(i) minus Item 5.a.(ii) minus Item 5.a.(iii)
  $                              
b.            (i)      Borrowing Base as of Statement Date (Item 4)
  $                              
(ii)     Letter of Credit Usage as of Statement Date
  $                              
(iii)    Amount of outstanding Advances (including Swing Loans) as of Statement
Date
  $                              
(iv)     Item 5.b.(i) minus Item 5.b.(ii) minus Item 5.b.(iii)
  $                              
c.            Lesser of Item 5.a.(iv) and 5.b(iv).
          $    

 
 
Exhibit B-1 – Page 4

--------------------------------------------------------------------------------

 
 
B.           Letters of Credit Calculation
                                 
1.           Maximum L/C amount
          $ 15,000,000                    
2.           L/Cs permitted under Borrowing Base
                                 
a.            Borrowing Base (from Section A, Item 4)
  $                              
b.            Amount of outstanding Advances as of Statement Date (including
Swing Loans)
  $                              
c.            Item 2.a. minus Item 2.b.
          $                      
3.           L/Cs permitted under Maximum Revolver Amount
                                 
a.            Maximum Revolver Amount
  $                              
b.            Amount of outstanding Advances as of Statement Date (including
Swing Loans)
  $                              
c.            Item 3.a. minus Item 3.b.
          $                      
4.           Letter of Credit Usage plus the amount of any proposed Letters of
Credit
          $                      
5.           No L/C Availability if Item 4 is greater than Item 1, Item 2.c. or
Item 3.c.
          $    

 
 
Exhibit B-1 – Page 5

--------------------------------------------------------------------------------

 


Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrowers that all of the foregoing is true and
correct as of the effective date of the calculations set forth above and that
such calculations have been made in accordance with the requirements of the
Credit Agreement.



 
WABASH NATIONAL CORPORATION
   
as Administrative Borrower
         
By:
 
   
Title:
 
 


 
Exhibit B-1 – Page 6

--------------------------------------------------------------------------------

 


Annex A – Eligible Accounts


Accounts created in the ordinary course arising out of sale of goods or
rendition of services complying with each of the representations and warranties
respecting Eligible Accounts made in the Loan Documents
        $                    
less (without duplication)
                             
Accounts that the Account Debtor has failed to pay by the earlier of (i) the
105th day after the original invoice date thereof or (ii) the 60th day after the
due date thereof
  $                              
Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of all
Accounts owed by that Account Debtor (or its Affiliates) are deemed ineligible
under the immediately preceding clause
  $                              
Accounts with respect to which the Account Debtor is an Affiliate of a Borrower
or an employee or agent of a Borrower or any Affiliate of a Borrower
  $                              
Accounts arising in a transaction wherein goods are placed on consignment or are
sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill
and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional
  $                              
Accounts that are not payable in Dollars
  $            

 
 
Annex A – Page 1

--------------------------------------------------------------------------------

 
 
Accounts with respect to which the Account Debtor either (i) does not maintain
its chief executive office in the United States or Canada, or (ii) is not
organized under the laws of the United States or any state thereof, or Canada or
any province thereof, or (iii) is the government of any foreign country or
sovereign state (other than Canada), or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless (y) the Account is
supported by an irrevocable letter of credit satisfactory to Agent (as to form,
substance, and issuer or domestic confirming bank) that has been delivered to
Agent and is directly drawable by Agent, or (z) the Account is covered by credit
insurance in form, substance, and amount, and by an insurer, reasonably
satisfactory to Agent
  $                              
Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC § 3727), or (ii) any state of the United States
  $                              
Accounts with respect to which the Account Debtor is a creditor of a Borrower,
has or has asserted a right of setoff, or has disputed its obligation to pay all
or any portion of the Account, to the extent of such claim, right of setoff, or
dispute
  $            

 
 
Annex A – Page 2

--------------------------------------------------------------------------------

 
 
Accounts with respect to which (i) the Account Debtor is Federal Express
Corporation or one of its Affiliates (collectively, "Federal Express"), and
total obligations owing to Borrowers by Federal Express exceed 30% (such
percentage as applied to Federal Express, being subject to reduction by Agent in
its Permitted Discretion if the creditworthiness of Federal Express
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage, or (ii) an Account Debtor's
(other than Federal Express) whose total obligations owing to Borrowers exceed
20% (such percentage, as applied to a particular Account Debtor, being subject
to reduction by Agent in its Permitted Discretion if the creditworthiness of
such Account Debtor deteriorates) of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the applicable foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon such concentration limit
  $                              
Accounts with respect to which the Account Debtor is subject to an Insolvency
Proceeding, is not Solvent, has gone out of business, or as to which a Borrower
has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,
  $                              
Accounts, the collection of which, Agent, in its Permitted Discretion, believes
to be doubtful by reason of the Account Debtor's financial condition,
  $                              
Accounts that are not subject to a valid and perfected first priority Agent's
Lien,
  $                              
Accounts with respect to which (i) the goods giving rise to such Account have
not been shipped and billed to the Account Debtor, or (ii) the services giving
rise to such Account have not been performed and billed to the Account Debtor
  $            

 
 
Annex A – Page 3

--------------------------------------------------------------------------------

 
 
Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity
  $                              
Accounts that represent the right to receive progress payments or other advance
billings that are due prior to the completion of performance by a Borrower of
the subject contract for goods or services.
  $                              
Total Excluded Accounts
          $                      
Eligible Accounts (Total Accounts less Total Excluded Accounts):
          $    


 
Annex A – Page 4

--------------------------------------------------------------------------------

 


Annex B – Eligible Inventory


Inventory consisting of first quality finished goods, raw materials or
work-in-process held for sale in the ordinary course of Borrowers' business,
that complies with each of the representations and warranties respecting
Eligible Inventory made in the Loan Documents
        $                    
less (without duplication)
                             
Inventory which a Borrower does not have good, valid, and marketable title
thereto
  $                              
Inventory which a Borrower does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of Borrowers)
  $                              
Inventory not located at one of the locations in the continental United States
set forth on Schedule E-1 to the Credit Agreement (or in-transit from one such
location to another such location)
  $                              
Inventory in-transit to or from a location of a Borrower (other than in-transit
from one location set forth on Exhibit E-1 to another location set forth on
Exhibit E-1)
  $                              
Inventory located on real property leased by a Borrower or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises
  $                              
Inventory that is the subject of a bill of lading or other document of title
  $                              
Inventory not subject to a valid and perfected first priority Agent's Lien
  $                              
Inventory consisting of goods returned or rejected by a Borrower's customers
  $            

 
 
Annex B – Page 1

--------------------------------------------------------------------------------

 
 
Inventory consisting of goods that are obsolete or slow moving, restrictive or
custom items, or goods that constitute spare parts, packaging and shipping
materials, supplies used or consumed in Borrowers' business, bill and hold
goods, defective inventory, "seconds," or Inventory acquired on consignment
  $                              
Inventory subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of Default despite such third
party rights
  $                              
Inventory acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition)
  $                              
Total Excluded Inventory
          $                      
Eligible Inventory (Total Inventory less Total Excluded Inventory):
          $    


 
Annex B – Page 2

--------------------------------------------------------------------------------

 


Annex C – Eligible Real Property


Real Property owned by Borrowers that is subject to a Mortgage and is listed on
Schedule E-3 to the Credit Agreement and for which the conditions set forth in
Section 5.19 of the Credit Agreement have been satisfied
$ 
                      


 
Annex C – Page 1

--------------------------------------------------------------------------------

 


Annex D – Eligible Equipment


Equipment of a Borrower that complies with each of the representations and
warranties respecting Eligible Equipment made in the Loan Documents, other than
the following:
        $                    
such Equipment is not included in the Equipment appraisal delivered to Agent
prior to the Closing Date or any subsequent Equipment appraisal delivered to
Agent,
  $                              
such Equipment is not in good order, repair, running and marketable condition
(ordinary wear and tear excepted) or is damaged or defective, or is not used in
the operation of Borrowers' business or in storage and available for use in the
operation of Borrowers' business,
  $                              
no Borrower has good, valid, and marketable title to such Equipment on the
Closing Date or such Equipment is leased to a third party,
  $                              
such Equipment constitutes fixtures which (i) are not located on Real Property
Collateral that is subject to a Mortgage and (ii) are not subject to a
Collateral Access Agreement executed by the lessor, pursuant to which the lessor
agrees that the Collateral shall be deemed to be personal property, and not
fixtures, regardless of the manner or mode of the attachment of any item of
Collateral to the applicable leased premises,
  $                              
no Borrower has actual and exclusive possession of such Equipment,
  $                              
such Equipment is not located at one of the locations in the continental United
States set forth on Schedule E-2 (and is not in transit from one such location
to another such location),
  $                              
such Equipment is not located on Real Property owned by a Borrower or leased by
a Borrower, or such Equipment is located on Real Property owned or leased by a
Borrower at which Agent has not received a Collateral Access Agreement from the
owner and lessor of such Real Property location,
  $            

 
 
Annex D – Page 1

--------------------------------------------------------------------------------

 
 
such Equipment is not subject to the first priority, valid and perfected Lien of
Agent or is subject to any Lien in favor of any other Person, except as
permitted in this Agreement,
  $                              

such Equipment is worn out or obsolete, or
  $                              
such Equipment is otherwise deemed unacceptable by Agent in Agent's Permitted
Discretion.
  $                              
Total Excluded Equipment
          $                      
Eligible Equipment (Total Equipment less Total Excluded Equipment):
          $    


 
Annex D – Page 2

--------------------------------------------------------------------------------

 

Exhibit B-2


FORM OF BANK PRODUCTS PROVIDER LETTER AGREEMENT
 
[Letterhead of Specified Bank Products Provider]
 
[Date]
 
Wells Fargo Capital Finance, LLC as Agent
150 South Wacker Drive, Suite 2200
MAC N2814-220
Chicago, Illinois 60606
Attention: [                                   ]
Fax No.:


Reference is hereby made to that certain Credit Agreement, dated as of June 28,
2011 (as amended, restated, supplemented, or modified from time to time, the
"Credit Agreement"), by and among the lenders party thereto (such lenders,
together with their respective successors and assigns, are referred to
hereinafter each individually as a "Lender" and collectively as the "Lenders"),
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as agent
for the Lenders (together with its successors and assigns in such capacity,
"Agent"), and WABASH NATIONAL CORPORATION, WABASH NATIONAL, L.P., WABASH WOOD
PRODUCTS, INC., TRANSCRAFT CORPORATION, and WABASH NATIONAL TRAILER CENTERS,
INC. (collectively, the "Borrowers").  Capitalized terms used herein but not
specifically defined herein shall have the meanings ascribed to them in the
Credit Agreement.
 
Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] (the "Specified Bank Product Agreement [Agreements]") dated as of
[__________] by and between [Lender or Affiliate of Lender] (the "Specified Bank
Products Provider") and [identify the Loan Party or Subsidiary].
 
1.           Appointment of Agent.   The Specified Bank Products Provider hereby
designates and appoints Agent, and Agent by its signature below hereby accepts
such appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed  Sections 15.1, 15.2, 15.3, 15.4, 15.6, 15.7, 15.8, 15.9, 15.11, 15.12,
15.13, 15.14, 15.15, and 17.5 (collectively such sections are referred to herein
as the "Agency Provisions"), including, as applicable, the defined terms
referenced therein (but only to the extent used therein), and agrees to be bound
by the provisions thereof.  Specified Bank Products Provider and Agent each
agree that the Agency Provisions which govern the relationship, and certain
representations, acknowledgements, appointments, rights, restrictions, and
agreements, between the Agent, on the one hand, and the Lenders or the Lender
Group, on the other hand, shall, from and after the date of this letter
agreement also apply to and govern, mutatis mutandis, the relationship between
the Agent, on the one hand, and the Specified Bank Product Provider with respect
to the Bank Products provided pursuant to the Specified Bank Product
Agreement[s], on the other hand.
 
 
Exhibit B-2 – Page 1

--------------------------------------------------------------------------------

 
 
2.           Acknowledgement of Certain Provisions of Credit Agreement.  The
Specified Bank Products Provider hereby acknowledges that it has reviewed the
provisions of Sections 2.4(b)(ii), 14.1, 15.10, 15.11, and 17.5 of the Credit
Agreement, including, as applicable, the defined terms referenced therein, and
agrees to be bound by the provisions thereof.  Without limiting the generality
of any of the foregoing referenced provisions, Specified Bank Product Provider
understands and agrees that its rights and benefits under the Loan Documents
consist solely of it being a beneficiary of the Liens and security interests
granted to Agent and the right to share in Collateral as set forth in the Credit
Agreement.
 
3.           Reporting Requirements.   Agent shall have no obligation to
calculate the amount due and payable with respect to any Bank Products.  On a
monthly basis (not later than the 10th Business Day of each calendar month) or
as more frequently as Agent shall request, the Specified Bank Products Provider
agrees to provide Agent with a written report, in form and substance
satisfactory to Agent, detailing Specified Bank Products Provider's reasonable
determination of the credit exposure (and mark- to-market exposure) of Borrowers
and their Subsidiaries in respect of the Bank Products provided by Specified
Bank Products Provider pursuant to the Specified Bank Products Agreement[s].  If
Agent does not receive such written report within the time period provided
above, Agent shall be entitled to assume that the reasonable determination of
the credit exposure of Borrowers and their Subsidiaries with respect to the Bank
Products provided pursuant to the Specified Bank Products Agreement[s] is zero.
 
4.           Bank Product Reserve Conditions. Specified Bank Products Provider
further acknowledges and agrees that Agent shall have the right, but shall have
no obligation to establish, maintain, relax or release reserves in respect of
any of the Bank Product Obligations and that if reserves are established there
is no obligation on the part of the Agent to determine or insure whether the
amount of any such reserve is appropriate or not. If Agent so chooses to
implement a reserve, Specified Bank Products Provider acknowledges and agrees
that Agent shall be entitled to rely on the information in the reports described
above to establish the Bank Product Reserve Amount.
 
5.           Bank Product Obligations.  From and after the delivery to Agent of
this letter agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this letter agreement by Agent and each Borrower, the
obligations and liabilities of Borrowers and their Subsidiaries to Specified
Bank Product Provider in respect of Bank Products evidenced by the Specified
Bank Product Agreement[s] shall constitute Bank Product Obligations (and which,
in turn, shall constitute Obligations), and Specified Bank Product Provider
shall constitute a Bank Product Provider until such time as Specified Bank
Products Provider or its affiliate is no longer a Lender. Specified Bank
Products Provider acknowledges that other Bank Products (which may or may not be
Specified Bank Products) may exist at any time.
 
6.           Notices.  All notices and other communications provided for
hereunder shall be given in the form and manner provided in Section 11 of the
Credit Agreement, and, if to Agent, shall be mailed, sent, or delivered to Agent
in accordance with Section 11 in the Credit Agreement, if to Borrowers, shall be
mailed, sent, or delivered to Borrowers in accordance with Section 11 in the
Credit Agreement, and, if to Specified Bank Products Provider, shall be mailed,
sent or delivered to the address set forth below, or, in each case as to any
party, at such other address as shall be designated by such party in a written
notice to the other party.
 
 
Exhibit B-2 – Page 2

--------------------------------------------------------------------------------

 
 
If to Specified Bank Products Provider:
  
   
  
   
  
   
Attn:
  
   
Fax No.
  
 

 
7.           Miscellaneous.  This letter agreement is for the benefit of the
Agent, the Specified Bank Products Provider, each Borrower and each of their
respective successors and assigns (including any successor agent pursuant to
Section 15.9 of the Credit Agreement, but excluding any successor or assignee of
a Specified Bank Products Provider that does not qualify as a Bank Product
Provider).   Unless the context of this letter agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms "includes" and  "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or."   This letter agreement may be
executed in any number of counterparts and by different parties on separate
counterparts.  Each of such counterparts shall be deemed to be an original, and
all of such counterparts, taken together, shall constitute but one and the same
agreement.  Delivery of an executed counterpart of this letter by telefacsimile
or other means of electronic transmission shall be equally effective as delivery
of a manually executed counterpart.
 
8.           Governing Law.
 
(a)           THE VALIDITY OF THIS LETTER AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.
 
(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS LETTER AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE
STATE COURTS, AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS,
LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS.  EACH OF EACH BORROWER,
SPECIFIED BANK PRODUCTS PROVIDER, AND AGENT WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 8(b).
 
(c)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER,
SPECIFIED BANK PRODUCTS PROVIDER, AND AGENT EACH HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS LETTER AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.  EACH OF EACH BORROWER, SPECIFIED BANK PRODUCTS
PROVIDER, AND AGENT EACH REPRESENTS  TO THE OTHERS THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
LETTER AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
[signature pages to follow]
 

 
Exhibit B-2 – Page 3

--------------------------------------------------------------------------------

 



 
Sincerely,
      [SPECIFIED BANK PRODUCTS PROVIDER]        
By:
  
 
Name:
  
 
Title:
  


 
Exhibit B-2 – Page 4

--------------------------------------------------------------------------------

 

Acknowledged, accepted, and agreed
as of the date first written above:


WABASH NATIONAL CORPORATION,
a Delaware corporation, as a Borrower


By:
   
Name:
   
Title:
   



WABASH NATIONAL, L.P.,
a Delaware limited partnership, as a Borrower
 
By:
Wabash National Trailer Centers, Inc.,
 
Its General Partner

 
By:
   
Name:
   
Title:
   



WABASH WOOD PRODUCTS, INC. (f/k/a WNC Cloud Merger Sub, Inc.), an Arkansas
corporation, as a Borrower


By:
   
Name:
   
Title:
   



TRANSCRAFT CORPORATION,
a Delaware corporation, as a Borrower


By:
   
Name:
   
Title:
   


 
Exhibit B-2 – Page 5

--------------------------------------------------------------------------------

 


WABASH NATIONAL TRAILER CENTERS, INC., a Delaware corporation,
as a Borrower


By:
  
 
Name:
  
 
Title:
  
 


 
Exhibit B-2 – Page 6

--------------------------------------------------------------------------------

 

Acknowledged, accepted, and
agreed as of _____________, 20__:


WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company,
as Agent


By:
  
 
Name:
  
 
Title:
  
 


 
Exhibit B-2 – Page 7

--------------------------------------------------------------------------------

 

Exhibit C-1


FORM OF COMPLIANCE CERTIFICATE
 
[on Borrowers' letterhead]


 
To:
Wells Fargo Capital Finance, LLC

 
150 South Wacker Drive, Suite 2200

MAC N2814-220
 
Chicago, Illinois  60606

 
Attn:  Business Finance Division Manager

 
 
Re:
Compliance Certificate dated _____________

 
Ladies and Gentlemen:
 
Reference is made to that certain CREDIT AGREEMENT (the "Credit Agreement")
dated as of June 28, 2011, by and among the lenders identified on the signature
pages thereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a "Lender"
and collectively as the "Lenders"), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as the arranger and administrative agent for the
Lenders ("Agent"), WABASH NATIONAL CORPORATION, WABASH NATIONAL, L.P., WABASH
WOOD PRODUCTS, INC., TRANSCRAFT CORPORATION, and WABASH NATIONAL TRAILER
CENTERS, INC. (the "Borrowers").  Capitalized terms used in this Compliance
Certificate have the meanings set forth in the Credit Agreement unless
specifically defined herein.
 
Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned chief
financial officer of the Administrative Borrower hereby certifies, in his
capacity as an officer of the Administrative Borrower and not individually,
that:
 
1.           The financial information of Borrowers and their Subsidiaries
furnished in Schedule 1 attached hereto, has been prepared in accordance with
GAAP (except for year-end adjustments and the lack of footnotes), and fairly
presents in all material respects the financial condition of Borrowers and their
Subsidiaries.
 
2.           Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of Borrowers and their Subsidiaries
during the accounting period covered by the financial statements delivered
pursuant to Schedule 5.1 of the Credit Agreement.
 
3.           Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, specifying the nature and period of existence thereof and what action
Borrowers and their Subsidiaries have taken, are taking, or propose to take with
respect thereto.
 
4.           The representations and warranties of Borrowers and their
Subsidiaries set forth in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (except
to the extent they relate to a specified date), except as set forth on Schedule
3 attached hereto.
 
5.           Borrowers and their Subsidiaries are in compliance with the
applicable covenants contained in Section 7 of the Credit Agreement as
demonstrated on Schedule 4 hereof.

 
Exhibit C-1 – Page 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, ________.



 
WABASH NATIONAL CORPORATION, as Administrative Borrower
     
By:
  
 
Name:
  
 
Title:
  


 
Exhibit C-1 – Page 2

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Financial Information

 
Exhibit C-1 – Page 3

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
Default or Event of Default

 
Exhibit C-1 – Page 4

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
Representations and Warranties

 
Exhibit C-1 – Page 5

--------------------------------------------------------------------------------

 

SCHEDULE 4
 
Financial Covenants
 
Fixed Charge Coverage Ratio.
 
A Financial Covenant Trigger Event [has/has not] occurred during the month for
which financial statements are being delivered herewith.
 
[Borrowers' and their Subsidiaries' Fixed Charge Coverage Ratio, measured on a
month-end basis, for the month period ending _________, ________ is ___:1.0,
which [is/is not] greater than or equal to the amount set forth in Section 7 of
the Credit Agreement for the corresponding period.]

 
Exhibit C-1 – Page 6

--------------------------------------------------------------------------------

 

Exhibit L-1:  Form of LIBOR Notice


FORM OF LIBOR NOTICE
 


Wells Fargo Capital Finance, LLC, as Agent
under the below referenced Credit Agreement
150 South Wacker Drive, Suite 2200
MAC N2814-220
Chicago, Illinois  60606
 
Ladies and Gentlemen:
 
Reference hereby is made to that certain Credit Agreement, dated as of June 28,
2011 (the "Credit Agreement"), among Wabash National Corporation, Wabash
National, L.P., Wabash Wood Products, Inc., Transcraft Corporation, and Wabash
National Trailer Centers, Inc. ("Borrowers"), the lenders signatory thereto (the
"Lenders"), and Wells Fargo Capital Finance, LLC, a Delaware limited liability
company, as the arranger and administrative agent for the Lenders
("Agent").  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.
 
This LIBOR Notice represents Borrowers' request to elect the LIBOR Option with
respect to outstanding Advances in the amount of $________ (the "LIBOR Rate
Advance"), and is a written confirmation of the telephonic notice of such
election given to Agent.
 
The LIBOR Rate Advance will have an Interest Period of 1, 2, 3 or 6 month(s)
commencing on ______________.
 
This LIBOR Notice further confirms Borrowers' acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.
 
Administrative Borrower represents and warrants that no Default or Event of
Default has occurred and is continuing on the date hereof, nor will any thereof
occur after giving effect to the request above.

 
Exhibit L-1 – Page 1

--------------------------------------------------------------------------------

 




 
Dated:
  
     
WABASH NATIONAL CORPORATION, Delaware corporation, as Administrative Borrower
     
By:
  
 
Name:
   
 
Title:
  

      

Acknowledged by:
     
WELLS FARGO CAPITAL FINANCE, LLC,
 
a Delaware limited liability company, as Agent
     
By 
  
 
Name:
  
 
Title:
  
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A-1


Wells Fargo Bank, N.A.
420 Montgomery Street
San Francisco, CA
ABA # 121-000-248
Swift Code: WFBIUS6S
To Credit Of: WELLS FARGO CAPITAL FINANCE, LLC
A/C #   [*]
Re:  Wabash National, Inc.
 
[*] The bracketed asterisk denotes that confidential portions of this exhibit
have been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of
1934. The confidential portions have been submitted separately to the Securities
and Exchange Commission.

 
Schedule A.1 - Page 1

--------------------------------------------------------------------------------

 

Schedule A-2


Richard J. Giromini


Mark J. Weber


Erin J. Roth
 
 
Schedule A.2 - Page 1

--------------------------------------------------------------------------------

 

Schedule C-1


Lender
 
Revolver
Commitment
   
Total 
Commitment
 
Wells Fargo Capital Finance, LLC
  $ 46,000,000     $ 46,000,000  
RBS Citizens Business Capital, a division of RBS Citizens, N.A.
  $ 44,000,000     $ 44,000,000  
General Electric Capital Corporation
  $ 15,000,000     $ 15,000,000  
GE Capital Finance Inc.
  $ 15,000,000     $ 15,000,000  
Harris N.A.
  $ 20,000,000     $ 20,000,000  
Capital One Leverage Finance Corporation
  $ 10,000,000     $ 10,000,000  
All Lenders
  $ 150,000,000     $ 150,000,000  

 
 
Schedule C-1 - Page 1

--------------------------------------------------------------------------------

 

Schedule D-1


Account No. [*] maintained with Wells Fargo Bank, N.A. (the “Designated Account
Bank”)
 
[*] The bracketed asterisk denotes that confidential portions of this exhibit
have been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of
1934. The confidential portions have been submitted separately to the Securities
and Exchange Commission.
 
 
Schedule D-1 - Page 1

--------------------------------------------------------------------------------

 

Schedule E-1


Owned Property
 
(Wabash National Trailer Centers, Inc.)
125 MonahanAvenue
Dunmore, PA
(Wabash National Trailer Centers, Inc.)
1605 Ackerman Road
San Antonio, TX
(Wabash National Trailer Centers, Inc.)
10498 N. Vancouver Way
Portland, OR
(Wabash National Trailer Centers, Inc.)
298 Dutch Hollow Road
Smithton, PA
(Wabash National Trailer Centers, Inc.)
2830 South 51st Avenue
Phoenix, AZ
(Wabash National Trailer Centers, Inc.)
17301 NW 2nd Avenue
Miami, FL
(Wabash National Trailer Centers, Inc.)
16025 Slover Avenue
Fontana, CA
(Wabash National Trailer Centers, Inc.)
4780 Vasquez Boulevard
Denver, CO
(Wabash National Trailer Centers, Inc.)
4132 Irving Boulevard
Dallas, TX
(Wabash National Trailer Centers, Inc.)
1525 Georgesville Road
Columbus, OH
(Wabash Wood Products, Inc.)
339 West Industrial Park Road
Harrison, AR
(Wabash National, L.P.)
3550 & 3600 East County Road
350 South & 3550 Concord Road
Lafayette, IN
(Wabash National, L.P.)
1450 Navco Lane
 
 
Schedule E-1 - Page 1

--------------------------------------------------------------------------------

 
 
3459-3460 McCarty Lane
Lafayette, IN
(Wabash National, L.P.)
3000 Main Street
3288 Kossuth Street
1000 Sagamore Parkway South
3422 McCarty Lane
Lafayette, IN
 
Processor Locations


Roll Coater, Inc.


(Wabash National, L.P.)
1950 E. Main St.
Greenfield, IN  46140
 
(Wabash National, L.P.)
858 E. Hupp Rd.
LaPorte, IN  46350
 
(Wabash National, L.P.)
4502 Freedom Way
Weirton, WV  26062
 
(Wabash National, L.P.)
2604 River Road
Hawesville, KY  42348


(Wabash National, L.P.)
5888 CR East 180
Blytheville, AR  72315
 
Greenbush Industries


(Wabash National, L.P.)
2000 Greenbush St.
Lafayette, IN  47904


AZZ Galvanizing


(Wabash National, L.P.)
2631 Jim Neu Drive
Plymouth, IN 46563
 
 
Schedule E-1 - Page 1

--------------------------------------------------------------------------------

 


(Wabash National, L.P.)
625 Mills Rd.
Joliet, IL  60433
 
(Wabash National, L.P.)
7825 S. Homestead Dr.
Hamilton, IN  46742


(Wabash National, L.P.)
2415 S. Walnut St.
Muncie, IN  47302


Leased Locations


Sam Jin General Supply, Inc.


(Wabash National Trailer Centers, Inc.)
3600 West Capitol Avenue
West Sacramento, CA 95691


BNR Enterprises


(Wabash National Trailer Centers, Inc.)
327 Dodds Ave.
Calhoun, GA 30103


Swift Transportation, Inc.


(Wabash National Trailer Centers, Inc.)
Gertz Road and Martin Luther King Blvd.
Portland, OR 97211
 
Luis Estrada


(Wabash National Trailer Centers, Inc.)
4675 North Interstate 35 East
Waxahachie, TX 75165


D&L Realty


(Wabash National Trailer Centers, Inc.)
400 Keystone Parkway
Dunmore, PA
 
 
Schedule E-1 - Page 1

--------------------------------------------------------------------------------

 
 
David and Sharon McGraw d/b/a Classic Tire Wheel and Auto Sales LLC
 
(Wabash National Trailer Centers, Inc.)
2595 Hopkinsville Rd.
Cadiz, KY 42211


Benson International


(Transcraft Corporation)
489 International Drive
Cadiz, KY 42211


Tate & Lyle Ingredients Americas LLC


(Wabash National, L.P.)
65 acres of Wabash Vacant Land south of US 52 and located on part of the
Northwest and (Northeast Quarters of Section 11, Township 22 North, Range 4 West
of the Second Principal Meridian, Wea Township, Tippecanoe County, Indiana.
 
Bailment Locations


Jing Mei Management
Supply Chain Solutions
 
(Wabash National, L.P.)
4136 United Parkway
Schiller Park, IL  60176

 
Schedule E-1 - Page 1

--------------------------------------------------------------------------------

 

Schedule E-2
 
Locations
 
(Wabash Wood Products, Inc.)
339 West Industrial Park Road
Harrison, AR
 
(Wabash National, L.P.)
1450 Navco Lane
3459-3460 McCarty Lane
Lafayette, IN
     
(Wabash National, L.P.)
3550 & 3600 East County Road
350 South & 3550 Concord Road
Lafayette, IN
 
(Wabash National, L.P.)
3000 Main Street
3288 Kossuth Street
1000 Sagamore Parkway South
3422 McCarty Lane
Lafayette, IN
     
(Transcraft Corporation)
489 International Drive
Cadiz, KY 42211
   

 
 
Schedule E-2 - Page 1

--------------------------------------------------------------------------------

 

Schedule E-3
 

 
Property Address
1.
(Wabash National Trailer Centers, Inc.)
125 Monahan Avenue
Dunmore, PA
2.
(Wabash National Trailer Centers, Inc.)
1605 Ackerman Road
San Antonio, TX
3.
(Wabash National Trailer Centers, Inc.)
10498 N. Vancouver Way
Portland, OR
4.
(Wabash National Trailer Centers, Inc.)
298 Dutch Hollow Road
Smithton, PA
5.
(Wabash National Trailer Centers, Inc.)
2830 South 51st Avenue
Phoenix AZ
6.
(Wabash National Trailer Centers, Inc.)
17301 NW 2nd Avenue
Miami, FL
7.
(Wabash National Trailer Centers, Inc.)
16025 Slover Avenue
Fontana, CA
8.
(Wabash National Trailer Centers, Inc.)
4780 Vasquez Boulevard
Denver, CO
9.
(Wabash National Trailer Centers, Inc.)
4132 Irving Boulevard
Dallas, TX
10.
(Wabash National Trailer Centers, Inc.)
1525 Georgesville Road
Columbus, OH
11.
(Wabash Wood Products, Inc.)
339 West Industrial Park Road
Harrison, AR
12.
(Wabash National, L.P.)
3550 & 3600 East County Road
350 South & 3550 Concord Road
Lafayette, IN
13.
(Wabash National, L.P.)
1450 Navco Lane
3459-3460 McCarty Lane
Lafayette, IN
14.
(Wabash National, L.P.)
3000 Main Street
3288 Kossuth Street
1000 Sagamore Parkway South
3422 McCarty Lane
Lafayette, IN

 
 
Schedule E-3 - Page 1

--------------------------------------------------------------------------------

 

Schedule P-1


 Investments further described on Schedule 4.1(c) hereto

 
Schedule P-1 - Page 1

--------------------------------------------------------------------------------

 

Schedule P-2


Outstanding Letters of Credit (105% cash collateralized with Bank of America,
N.A.):


June 13, 2011
                 
Beneficiary
 
Amount
 
Purpose
Pennyrile Rural Electric Cooperative
  $ 28,000  
Utility Bond for WNC Mfg Plant in Trigg County, KY
Travelers Casualty and Surety Company of America
  $ 286,000  
Motor Vehicle Dealer Bonds - Various Jurisdictions
Westchester Fire Insurance Company (ACE)
  $ 1,062,047  
Workers Compensation Collateral – Indiana
The Travelers Indemnity Company
  $ 4,250,000  
Workers Compensation Collateral - All Other States


 
Schedule P-2 - Page 1

--------------------------------------------------------------------------------

 

Schedule R-1


See Eligible Real Property identified in Schedule E-3
 
 
Schedule R-1 - Page 1

--------------------------------------------------------------------------------

 

Schedule 1.1: Definitions


As used in the Agreement, the following terms shall have the following
definitions:
 
"Account" means an account (as that term is defined in the Code).
 
"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.
 
"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
 
"Acquired Indebtedness" means Indebtedness of a Person whose assets or Stock is
acquired by a Borrower or its Subsidiaries in a Permitted Acquisition; provided,
however, that such Indebtedness (a) is either Purchase Money Indebtedness or a
Capital Lease with respect to Equipment or mortgage financing with respect to
Real Property, (b) was in existence prior to the date of such Permitted
Acquisition, and (c) was not incurred in connection with, or in contemplation
of, such Permitted Acquisition.
 
"Acquisition" means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.
 
"Additional Documents" has the meaning specified therefor in Section 5.12 of the
Agreement.
 
"Administrative Borrower" has the meaning specified therefor in Section 17.14 of
the Agreement.
 
"Advances" has the meaning specified therefor in Section 2.1(a) of the
Agreement.
 
"Affected Lender" has the meaning specified therefor in Section 2.13(b) of the
Agreement.
 
"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.12 of the Agreement: (a) any Person which owns directly or indirectly
10% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.
 
 
Schedule 1.1 - Page 1

--------------------------------------------------------------------------------

 
 
"Agent" has the meaning specified therefor in the preamble to the Agreement.
 
"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
 
"Agent's Account" means the Deposit Account of Agent identified on Schedule A-1.
 
"Agent's Liens" means the Liens granted by any Loan Party to Agent under the
Loan Documents.
 
"Agreed Alternate Currency" has the meaning specified therefor in
Section 2.11(a).
 
"Agreement" means the Credit Agreement to which this Schedule 1.1 is attached.
 
"Application Event" means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.
 
"Assignee" has the meaning specified therefor in Section 13.1(a) of the
Agreement.
 
"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.
 
"Authorized Person" means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from
Administrative Borrower to Agent.
 
"Availability" means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).
 
"Bank Product" means any one or more of the following financial products or
accommodations extended to any Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
"procurement cards" or "P-cards"), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.
 
 
Schedule 1.1 - Page 2

--------------------------------------------------------------------------------

 
 
"Bank Product Agreements" means those agreements entered into from time to time
by a Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.
 
"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).
 
"Bank Product Obligations" means, without duplication, (a) all obligations,
liabilities, reimbursement obligations, fees, or expenses owing by a Borrower or
its Subsidiaries to any Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent
or any Lender is obligated to pay to a Bank Product Provider as a result of
Agent or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a
Borrower or its Subsidiaries; provided, however, in order for any item described
in clauses (a) (b), or (c) above, as applicable, to constitute "Bank Product
Obligations", (i) if the applicable Bank Product Provider is Wells Fargo or its
Affiliates, then, if requested by Agent, Agent shall have received a Bank
Product Provider Letter Agreement within 10 days after the date of such request,
or (ii) if the applicable Bank Product Provider is any other Person, the
applicable Bank Product must have been provided on or after the Closing Date and
Agent shall have received a Bank Product Provider Letter Agreement within 10
days after the date of the provision of the applicable Bank Product to a
Borrower or its Subsidiaries.
 
"Bank Product Provider" means any Lender or any of its Affiliates; provided,
however, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent shall have received a Bank Product Provider Letter Agreement from
such Person and with respect to the applicable Bank Product within 10 days after
the provision of such Bank Product to a Borrower or its Subsidiaries; provided
further, however, that if, at any time, a Lender ceases to be a Lender under the
Agreement, then, from and after the date on which it ceases to be a Lender
thereunder, neither it nor any of its Affiliates shall constitute Bank Product
Providers and the obligations with respect to Bank Products provided by such
former Lender or any of its Affiliates shall no longer constitute Bank Product
Obligations.
 
"Bank Product Provider Letter Agreement" means a letter agreement in
substantially the form attached hereto as Exhibit B-2 or otherwise in form and
substance satisfactory to Agent, duly executed by the applicable Bank Product
Provider, Borrowers, and Agent.
 
 
Schedule 1.1 - Page 3

--------------------------------------------------------------------------------

 

"Bank Product Reserve Amount" means, as of any date of determination, the Dollar
amount of reserves that Agent has established (at the request of the applicable
Bank Product Provider based upon such Bank Product Provider's reasonable
determination of their credit exposure to Borrowers and their Subsidiaries that
are Loan Parties in respect of Bank Product Obligations, but in any event
subject to any limitations agreed between the Bank Product Provider and the
applicable Loan Party) in respect of Bank Products then provided or outstanding.
 
"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time.
 
"Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 3
months and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.
 
"Base Rate Loan" means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.
 
"Base Rate Margin" means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a Base Rate Loan), the
applicable margin set forth in the following table that corresponds to the
average daily Excess Availability for the most recently ended month (the
"Monthly Average Excess Availability"); provided, however, that for the period
from the Closing Date through the testing period ending September 30, 2011, the
Base Rate Margin shall be at the margin in the row styled "Level II":
 
Level
 
Monthly Average Excess Availability
 
Base Rate Margin
         
I
 
If the Monthly Average Excess Availability is greater than $60,000,000
 
100 percentage
points
         
II
 
If the Monthly Average Excess Availability is greater than $30,000,000 and less
than or equal to $60,000,000
 
125 percentage
points
         
III
 
If the Monthly Average Excess Availability is less than or equal to $30,000,000
 
150 percentage
points

 
 
Schedule 1.1 - Page 4

--------------------------------------------------------------------------------

 

Except as set forth in the foregoing proviso, the Base Rate Margin shall be
based upon the most recent Monthly Average Excess Availability, which will be
calculated as of the end of each fiscal month. Except as set forth in the
foregoing proviso, the Base Rate Margin shall be re-determined monthly on the
first day of the month; provided, however, that if Borrowers fail to provide any
Borrowing Base Certificate or other information with respect thereto for any
period on the date required hereunder, the Base Rate Margin shall be set at the
margin in the row styled "Level III" as of the first day of the month following
the date on which such Borrowing Base Certificate or other information was
required to be delivered until the date on which such Borrowing Base Certificate
or other information is delivered (on which date (but not retroactively),
without constituting a waiver of any Default or Event of Default occasioned by
the failure to timely deliver such Borrowing Base Certificate or other
information, the Base Rate Margin shall be set at the margin based upon the
calculations disclosed by such Borrowing Base Certificate or other information.
In the event that the information regarding the Monthly Average Excess
Availability contained in any Borrowing Base Certificate or other information
delivered by Borrower to Agent is shown to be inaccurate, and such inaccuracy,
if corrected, would have led to the application of a higher Base Rate Margin for
any period (a "Base Rate Period") than the Base Rate Margin actually applied for
such Base Rate Period, then (i) Borrowers shall immediately deliver to Agent a
correct Borrowing Base Certificate or other information for such Base Rate
Period, (ii) the Base Rate Margin shall be determined as if the correct Base
Rate Margin (as set forth in the table above) were applicable for such Base Rate
Period, and (iii) Borrowers shall immediately deliver to Agent full payment in
respect of the accrued additional interest as a result of such increased Base
Rate Margin for such Base Rate Period, which payment shall be promptly applied
by Agent to the affected Obligations.
 
"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which any Loan Party or any of its Subsidiaries or ERISA Affiliates
has been an "employer" (as defined in Section 3(5) of ERISA) within the past six
years.
 
"Board of Directors" means the board of directors (or comparable managers) of a
Loan Party (as context indicates) or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
 
"Borrower" and "Borrowers" have the respective meanings specified therefor in
the preamble to the Agreement.
 
"Borrowing" means a borrowing consisting of Advances made on the same day by the
Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a Swing
Loan, or by Agent in the case of a Protective Advance.
 
"Borrowing Base" means, as of any date of determination, the result of:
 
(a)      the Current Asset Availability, plus
 
(b)      the Fixed Asset Availability, minus
 
(c)      the aggregate amount of reserves, if any, established by Agent under
Section 2.1(c) of the Agreement.
 
"Borrowing Base Certificate" means a certificate in the form of Exhibit B-1.
 
"Borrowing Base Excess Amount" has the meaning set forth in Section 2.4(e)(i).
 
 
Schedule 1.1 - Page 5

--------------------------------------------------------------------------------

 

"Build to Order Inventory" means finished goods Inventory of a Borrower as to
which a Borrower has issued an invoice for payment to the customer, but which,
pursuant to such customers' instructions or such Borrower's normal business
practices, has not yet been shipped to such customer and title to which has not
yet passed to such customer.
 
"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Illinois, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term "Business Day" also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.
 
"Capital Expenditures" means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed minus any software
development costs to the extent deducted under the definition of EBITDA for such
period; provided, however, that the defined term "Capital Expenditures" shall
not include (a) costs incurred in connection with Permitted Acquisitions, and
(b) reinvestment of Net Cash Proceeds from any voluntary or involuntary sale or
disposition in assets that are useful in the business of the Loan Parties.
 
"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
 
"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
"Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers' acceptances maturing within 1 year
from the date of acquisition thereof, which certificates of deposit, overnight
bank deposits or bankers' acceptances are either (i) issued by any bank
organized under the laws of the United States or any state thereof or the
District of Columbia or any United States branch of a foreign bank, which bank
has a rating of A or A2, or better, from S&P or Moody's, or (ii) are less than
or equal to $250,000 in the aggregate and are issued by any other bank insured
by the Federal Deposit Insurance Corporation, (e) Deposit Accounts maintained
with (i) any bank that satisfies the criteria described in clause (d) above, or
(ii) any other bank organized under the laws of the United States or any state
thereof so long as the full amount maintained with any such other bank is
insured by the Federal Deposit Insurance Corporation, (f) repurchase obligations
of any commercial bank satisfying the requirements of clause (d) of this
definition or recognized securities dealer having combined capital and surplus
of not less than $250,000,000, having a term of not more than seven days, with
respect to securities satisfying the criteria in clauses (a) or (d) above,
(g) debt securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, and (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above.
 
 
Schedule 1.1 - Page 6

--------------------------------------------------------------------------------

 
 
"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
 
"CERCLIS" means the Comprehensive Environmental Response, Compensation Liability
Information System List maintained by the U.S. Environmental Protection Agency.
 
"CFC" means a controlled foreign corporation (as that term is defined in Section
957(a) of the IRC) in which any Loan Party is a United States shareholder within
the meaning of Section 951(c) of the IRC.
 
"Change of Control" means that (a) any "person" or "group" (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
40%, or more, of the Stock of Administrative Borrower having the right to vote
for the election of members of the Board of Directors, (b) a majority of the
members of the Board of Directors do not constitute Continuing Directors, or
(c) Administrative Borrower fails to own and control, directly or indirectly,
100% of the Stock of each other Loan Party.
 
"Closing Date" means the date of the making of the initial Advance (or other
extension of credit) under the Agreement.
 
"Code" means the Illinois Uniform Commercial Code, as in effect from time to
time.
 
"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or any of its Subsidiaries in or
upon which a Lien is granted by such Person in favor of Agent or the Lenders
under any of the Loan Documents.
 
"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in a Borrower's or its Subsidiaries' books and records, Equipment, or Inventory,
in each case, in form and substance reasonably satisfactory to Agent.
 
"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).
 
 
Schedule 1.1 - Page 7

--------------------------------------------------------------------------------

 
 
"Commitment" means, with respect to each Lender, its Revolver Commitment or its
Total Commitment, as the context requires, and, with respect to all Lenders,
their Revolver Commitments or their Total Commitments, as the context requires,
in each case as such Dollar amounts are set forth beside such Lender's name
under the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
 
"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Administrative Borrower
to Agent.
 
"Confidential Information" has the meaning specified therefor in Section 17.9(a)
of the Agreement.
 
"Continuing Director" means (a) any member of the Board of Directors who was a
director (or comparable manager) of Administrative Borrower on the Closing Date,
and (b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors by a majority of the Continuing Directors,
but excluding any such individual originally proposed for election in opposition
to the Board of Directors in office at the Closing Date in an actual or
threatened election contest relating to the election of the directors (or
comparable managers) of Administrative Borrower and whose initial assumption of
office resulted from such contest or the settlement thereof.
 
"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
 
"Controlled Account Agreement" has the meaning specified therefor in the
Security Agreement.
 
"Current Asset Availability" means, as of any date of determination, the result
of:
 

 
(a)
85% of the amount of Eligible Accounts,less the amount, if any, of the Dilution
Reserve, plus

 

 
(b)
the lesser of

 
(i)         the sum of (A) 85% of the value of Eligible Inventory (other than
Build to Order Inventory) consisting of finished goods (including without
limitation new and used trailers, FRAC tanks and portable storage containers),
(B) 70% of the value of Eligible Inventory consisting of raw materials, and (C)
50% of the value of Eligible Inventory consisting of work in process; provided
that for the purposes of subclauses (A), (B), and (C) of the this clause (i),
(x) value shall be calculated at the lower of cost or market on a basis
consistent with Borrowers' historical accounting practices and, (y) Inventory
consisting of Build to Order Inventory shall not be included in any of such
subclauses, and
 
 
Schedule 1.1 - Page 8

--------------------------------------------------------------------------------

 
 
(ii)          85% times the most recently determined Net Liquidation Percentage
times the value (calculated at the lower of cost or market on a basis consistent
with Borrowers' historical accounting practices) of Borrowers' Eligible
Inventory (other than Build to Order Inventory), plus
 

 
(c)
the lesser of

 
(i)          90% of the value (calculated at costs on a basis consistent with
Borrowers' historical accounting practices) of Eligible Inventory consisting of
Build to Order Inventory, and
 
(ii)         90% times the most recently determined Net Liquidation Percentage
times the value (calculated at the lower of cost or market on a basis consistent
with Borrowers' historical accounting practices) of Borrowers' Eligible
Inventory consisting of Build to Order Inventory.
 
"Daily Balance" means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.
 
"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would (unless cured or waived in accordance with
the express terms of the Agreement) be an Event of Default.
 
"Defaulting Lender" means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) notified any Borrower,
Agent, or any Lender in writing that it does not intend to comply with all or
any portion of its funding obligations under the Agreement, (c) has made a
public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement on the date that it is required to
do so under the Agreement, or (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or Insolvency Proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or Insolvency Proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.
 
"Defaulting Lender Rate" means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).
 
 
Schedule 1.1 - Page 9

--------------------------------------------------------------------------------

 
 
"Deposit Account" means any deposit account (as that term is defined in the
Code).
 
"Designated Account" means the Deposit Account of Administrative Borrower
identified on Schedule D-1.
 
"Designated Account Bank" has the meaning specified therefor in Schedule D-1.
 
"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately preceding 90 consecutive days, that is the result
of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Borrowers' Accounts during such period, by (b) Borrowers' billings with respect
to Accounts during such period.
 
"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.
 
"Dollar Equivalent" means the amount of Dollars as of any date of determination
into which any Agreed Alternate Currency can be converted or determined in
accordance with Section 2.14 of the Agreement.
 
"Dollars" or "$" means United States dollars.
 
"Dominion Period" means the period of time commencing on a Triggering Event and
ending upon the delivery of a Rescission Notice.
 
"EBITDA" means, with respect to any fiscal period, Borrowers' consolidated net
earnings (or loss), minus extraordinary gains, interest income, and any software
development costs to the extent capitalized during such period, plus non-cash
extraordinary losses, interest expense, income taxes, depreciation and
amortization for such period, expenses related to stock options, restricted
stock grants and stock derivatives issued to employees and directors of the Loan
Parties during such period, and out-of-pocket expenses incurred in connection
with the transactions occurring on the Closing Date, but not in excess of
$500,000 in the aggregate, in each case, determined on a consolidated basis in
accordance with GAAP. For the purposes of calculating EBITDA for any period of 4
consecutive fiscal quarters (each, a "Reference Period"), if at any time during
such Reference Period (and after the Closing Date), Borrowers or any of their
Subsidiaries shall have made a Permitted Acquisition, EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto (including pro
forma adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Borrowers and Agent or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period.
 
 
Schedule 1.1 - Page 10

--------------------------------------------------------------------------------

 

"Eligible Accounts" means those Accounts created by any Borrower in the ordinary
course of its business, that arise out of such Borrower's sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent's Permitted Discretion to address the results of any
audit performed by Agent from time to time after the Closing Date. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash. Eligible Accounts shall not include the
following:
 
(a)       Accounts that the Account Debtor has failed to pay by the earlier of
(i) the 105th day after the original invoice date thereof or (ii) the 60th day
after the due date thereof,
 
(b)      Accounts owed by an Account Debtor (or its Affiliates) where 50% or
more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
 
(c)       Accounts with respect to which the Account Debtor is an Affiliate of a
Borrower or an employee or agent of a Borrower or any Affiliate of a Borrower,
 
(d)      Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,
 
(e)       Accounts that are not payable in Dollars,
 
(f)       Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or any state thereof, or
Canada or any province thereof, or (iii) is the government of any foreign
country or sovereign state (other than Canada), or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (y) the
Account is supported by an irrevocable letter of credit reasonably satisfactory
to Agent (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to Agent and is directly drawable by Agent, or (z) the
Account is covered by credit insurance in form, substance, and amount, and by an
insurer, reasonably satisfactory to Agent,
 
(g)       Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC §3727), or (ii) any state of the United States,
 
(h)       Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of setoff, or has disputed its obligation
to pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute,
 
 
Schedule 1.1 - Page 11

--------------------------------------------------------------------------------

 

(i)           Accounts with respect to which (i) the Account Debtor is Federal
Express Corporation or one of its Affiliates (collectively, "Federal Express"),
and total obligations owing to Borrowers by Federal Express exceed 30% (such
percentage, as applied to Federal Express, being subject to reduction by Agent
in its Permitted Discretion if the creditworthiness of Federal Express
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage or (ii) an Account Debtor's
(other than Federal Express) total obligations owing to Borrowers exceed 20%
(such percentage, as applied to a particular Account Debtor, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates) of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the applicable foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon such concentration limit,
 
(j)        Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
 
(k)       Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor's financial condition,
 
(l)        Accounts that are not subject to a valid and perfected first priority
Agent's Lien,
 
(m)      Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor,
 
(n)       Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity, or
 
(o)       Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
Borrowers of the subject contract for goods or services.
 
"Eligible Equipment" means Equipment of any Borrower that complies with each of
the representations and warranties respecting Eligible Equipment made in the
Loan Documents and meets all of the criteria set forth below; provided, however,
that such criteria may be revised from time to time by Agent in Agent's
Permitted Discretion to address the results of any audit or appraisal performed
by Agent from time to time after the Closing Date:
 
(a)       such Equipment is included in the Equipment appraisal delivered to
Agent prior to the Closing Date and each subsequent Equipment appraisal
delivered to Agent,
 
(b)       such Equipment is in good order, repair, running and marketable
condition (ordinary wear and tear excepted) and not damaged or defective, and
used in the operation of Borrowers' business or in storage and available for use
in the operation of Borrowers' business,
 
(c)       Borrower has good, valid, and marketable title to such Equipment on
the Closing Date and such Equipment is not leased to a third party,
 
 
Schedule 1.1 - Page 12

--------------------------------------------------------------------------------

 
 
(d)       it does not constitute fixtures unless (i) such fixtures are located
on Real Property Collateral that is subject to a Mortgage or (ii) it is subject
to a Collateral Access Agreement executed by the lessor, pursuant to which the
lessor agrees that the Collateral shall be deemed to be personal property, and
not fixtures, regardless of the manner or mode of the attachment of any item of
Collateral to the applicable leased premises,
 
(e)       a Borrower has actual and exclusive possession of such Equipment,
 
(f)        it is located at one of the locations in the continental United
States set forth on Schedule E-2 (or is in transit from one such location to
another such location),
 
(g)       it is located on Real Property owned by a Borrower or leased by a
Borrower and at which Agent has received a Collateral Access Agreement from the
owner and lessor of such Real Property location,
 
(h)       such Equipment is subject to the first priority, valid and perfected
Lien of Agent and is subject to no other Lien in favor of any other Person,
except as permitted in this Agreement and which is subject to an intercreditor
agreement with Agent, in form and substance satisfactory to Agent,
 
(i)        such Equipment is not worn out or obsolete, and
 
(j)        it is not otherwise deemed unacceptable by Agent in Agent's
reasonable judgment.
 
"Eligible Inventory" means Inventory consisting of first quality finished goods,
raw materials or work-in-process held for sale in the ordinary course of
Borrowers' business, that complies with each of the representations and
warranties respecting Eligible Inventory made in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent's Permitted Discretion to address the results of any
audit or appraisal performed by Agent from time to time after the Closing Date.
In determining the amount to be so included, Inventory shall be valued at the
lower of cost or market on a basis consistent with Borrowers' historical
accounting practices. An item of Inventory shall not be included in Eligible
Inventory if:
 
(a)       a Borrower does not have good, valid, and marketable title thereto,
 
(b)       a Borrower does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of Borrowers),
 
(c)       it is not located at one of the locations in the continental United
States set forth on Schedule E-1 (or in-transit from one such location to
another such location),
 
(d)       it is in-transit to or from a location of a Borrower (other than
in-transit from one location set forth on Schedule E-1 to another location set
forth on Schedule E-1),
 
 
Schedule 1.1 - Page 13

--------------------------------------------------------------------------------

 
 
(e)       it is located on real property leased by a Borrower or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises,
 
(f)        it is the subject of a bill of lading or other document of title,
 
(g)       it is not subject to a valid and perfected first priority Agent's
Lien,
 
(h)       it consists of goods returned or rejected by a Borrower's customer,
 
(i)        it consists of goods that are obsolete or slow moving, restrictive or
custom items, or goods that constitute spare parts, packaging and shipping
materials, supplies used or consumed in Borrowers' business, bill and hold
inventory, defective goods, "seconds," or Inventory acquired on consignment,
 
(j)        it is subject to third party trademark, licensing or other
proprietary rights, unless Agent is satisfied that such Inventory can be freely
sold by Agent on and after the occurrence of an Event of a Default despite such
third party rights, or
 
(k)       it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition).
 
"Eligible Real Property" means the Real Property owned by Borrowers that is
subject to a Mortgage and is listed on Schedule E-3 and for which the conditions
set forth in Section 5.19 of the Agreement have been satisfied.
 
"Eligible Transferee" means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a pre-existing
Lender, (e) so long as no Event of Default has occurred and is continuing, any
other Person approved by Agent and Borrowers (such approval by Borrowers not to
be unreasonably withheld, conditioned or delayed), and (f) during the
continuation of an Event of Default, any other Person approved by Agent.
 
"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication to a Loan Party or
any of its Subsidiaries from any Governmental Authority, or any third party,
alleging violations of Environmental Laws or releases of Hazardous Materials
(a) from any assets, properties, or businesses of any Loan Party, any Subsidiary
of a Loan Party, or any of their predecessors in interest, (b) from adjoining
properties or businesses, or (c) from or onto any facilities which received
Hazardous Materials generated by any Loan Party, any Subsidiary of a Loan Party,
or any of their predecessors in interest.
 
 
Schedule 1.1 - Page 14

--------------------------------------------------------------------------------

 
 
"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or any Subsidiary of a Loan Party, relating to the environment, the
effect of the environment on employee health, or Hazardous Materials, in each
case as amended from time to time.
 
"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
 
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
 
"Equipment" means equipment (as that term is defined in the Code).
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
 
"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
any of its Subsidiaries under IRC Section 414(b), (b) any trade or business
subject to ERISA whose employees are treated as employed by the same employer as
the employees of any Loan Party or any of its Subsidiaries under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which any Loan Party or any of its Subsidiaries is a member
under IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Loan Party or any of its Subsidiaries and whose employees
are aggregated with the employees of any Loan Party or any of its Subsidiaries
under IRC Section 414(o).
 
"Event of Default" has the meaning specified therefor in Section 8 of the
Agreement.
 
"Excess Availability" means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrowers and their Subsidiaries aged in excess of 60 days of their respective
due dates and all book overdrafts of Borrowers and their Subsidiaries in excess
of 60 days past due, in each case as determined by Agent in its Permitted
Discretion.
 
 
Schedule 1.1 - Page 15

--------------------------------------------------------------------------------

 
 
"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.
 
"Existing Credit Facility" means that certain Third Amended and Restated Loan
and Security Agreement dated as of July 17, 2009 by and among Borrowers, Bank of
America, N.A., as agent, and the other lenders party thereto, together with all
other instruments, documents and agreements relating thereto, in each case, as
amended, supplemented or otherwise modified.
 
"Extraordinary Receipts" means any payments received by any Borrower or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) of the Agreement) consisting of
(a) proceeds of judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (b) indemnity payments (other than
to the extent such indemnity payments are (i) immediately payable to a Person
that is not an Affiliate of such Borrower or any of its Subsidiaries, or
(ii) received by such Borrower or any of its Subsidiaries as reimbursement for
any payment previously made to such Person), (c) during a Dominion Period, any
purchase price adjustment (other than a working capital adjustment) received in
connection with any purchase agreement, or at any other time, any purchase price
adjustment (other than a working capital adjustment) in excess of $1,000,000 in
connection with any purchase agreement, (d) tax refunds, and (e) pension plan
reversions.
 
"FATCA" means Sections 1471 through 1474 of the IRC and any regulations or
official interpretations thereof.
 
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
 
"Fee Letter" means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.
 
"Financial Covenant Trigger Event" means that Excess Availability on any date is
less than 12.5% of the Maximum Revolver Amount.
 
"Fixed Asset Availability" means the lesser of:
 
(a)       $40,000,000 and
 
 
Schedule 1.1 - Page 16

--------------------------------------------------------------------------------

 
 
(b)       the sum of:
 
(i)         65% times the fair market value of Eligible Real Property as set
forth in the most recent appraisal received by and acceptable to Agent pursuant
to methodology acceptable to Agent in accordance with the Loan Documents (the
"Advanced Amount"); plus
 
(ii)         85% times the Net Orderly Liquidation Value of Eligible
Equipment.  
 
The Fixed Asset Availability will be reduced (i) (x) on the first day of each
month commencing with the first month after the date upon which Borrowers have
satisfied the conditions set forth in Section 5.19, by an amount equal to the
initial Fixed Asset Availability predicated on Eligible Real Property divided by
120 and (y) on the first day of each month commencing with the first month after
the date hereof, by an amount equal to the initial Fixed Asset Availability
predicated on Eligible Equipment divided by 84, and (ii) from time to time in
connection with each prepayment under Section 2.4(d) or (e) that by its terms is
applied as a reduction to the Fixed Asset Availability. The Fixed Asset
Availability may be adjusted (1) upon compliance by Borrowers with the
provisions of Section 5.19, to include all applicable Eligible Real Property and
(2) one additional time after the Closing Date at the request of Borrowers and
subject to Agent's receipt of updated appraisal of the Eligible Real Property
and Eligible Equipment; provided that, at the time of such request no Default or
Event of Default exists and the Fixed Charge Coverage Ratio is greater than 1.1
to 1.0 for the most recently ended twelve month period for which financial
statements required to be delivered pursuant to Section 5.1 have been delivered.
 
"Fixed Charges" means, with respect to any fiscal period and with respect to
Borrowers determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) scheduled principal payments in respect of
Indebtedness that are required to be paid during such period, (c) all scheduled
reductions in Fixed Asset Availability during such period, and (d) all federal,
state, and local income taxes paid in cash during such period.
 
"Fixed Charge Coverage Ratio" means, with respect to Borrowers and their
Subsidiaries for any period, the ratio of (i) EBITDA for such period minus
unfinanced Capital Expenditures made (to the extent not already incurred in a
prior period) or incurred during such period, to (ii) Fixed Charges for such
period.
 
"Foreign Lender" means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
 
"Foreign Subsidiary" means (i) a Subsidiary or Joint Venture that is a CFC;
(ii) a Subsidiary or Joint Venture substantially all of whose assets consist of
the equity in a Subsidiary or Joint Venture described in clause (i) of this
definition, or (iii) an entity treated as disregarded for U.S. federal income
tax purposes that owns more than 65% of the voting equity in a Subsidiary or
Joint Venture described in clauses (i) or (ii) of this definition.
 
 
Schedule 1.1 - Page 17

--------------------------------------------------------------------------------

 
 
"Funding Date" means the date on which a Borrowing occurs.
 
"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
 
"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.
 
"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
 
"Governmental Authority" means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
 
"Guarantors" means (a) each Subsidiary of a Borrower (other than (i) the Wind
Down Subsidiaries, (ii) WNC Receivables Management Corp., WNC Receivables, LLC
and Wabash Financing, LLC, and (iii) any Subsidiary that is not required to
become a Guarantor pursuant to Section 5.11) and (b) each other Person that
becomes a guarantor after the Closing Date pursuant to Section 5.11 of the
Agreement, and "Guarantor" means any one of them.
 
"Guaranty" means that certain general continuing guaranty, dated as of even date
with the Agreement, executed and delivered by each extant Guarantor in favor of
Agent, for the benefit of the Lender Group and the Bank Product Providers, in
form and substance reasonably satisfactory to Agent.
 
"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any Environmental Laws as "hazardous
substances," "hazardous materials," "hazardous wastes," "toxic substances," or
any other formulation intended to define, list, or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or "EP toxicity", (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.
 
"Hedge Agreement" means a "swap agreement" as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.
 
"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of a Borrower or its Subsidiaries arising under, owing pursuant to, or existing
in respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.
 
 
Schedule 1.1 - Page 18

--------------------------------------------------------------------------------

 
 
"Hedge Provider" means any Lender or any of its Affiliates; provided, however,
that no such Person (other than Wells Fargo or its Affiliates) shall constitute
a Hedge Provider unless and until Agent shall have received a Bank Product
Provider Letter Agreement from such Person and with respect to the applicable
Hedge Agreement within 10 days after the execution and delivery of such Hedge
Agreement with a Borrower or its Subsidiaries; provided further, however, that
if, at any time, a Lender ceases to be a Lender under the Agreement, then, from
and after the date on which it ceases to be a Lender thereunder, neither it nor
any of its Affiliates shall constitute Hedge Providers and the obligations with
respect to Hedge Agreements entered into with such former Lender or any of its
Affiliates shall no longer constitute Hedge Obligations.
 
"Holdout Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.
 
"Inactive Subsidiaries" means WNC Receivables Management Corp., WNC Receivables,
LLC, Wabash Financing LLC, FTSI Distribution Company, LP, National Trailer
Funding, LLC, Wabash National Manufacturing, LP, Wabash National Services, LP,
Cloud Oak Flooring Company, Inc., and Continental Transit Corporation.
 
"Indebtedness" as to any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products, (c) all obligations of such Person as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices),
(f) all obligations of such Person owing under Hedge Agreements (which amount
shall be calculated based on the amount that would be payable by such Person if
the Hedge Agreement were terminated on the date of determination), (g) any
obligations of such Person in respect of Prohibited Preferred Stock, and (h) any
obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness described in clause (d) above shall be
the lower of the amount of the obligation and the fair market value of the
assets of such Person securing such obligation.
 
"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
the Agreement.
 
"Indemnified Person" has the meaning specified therefor in Section 10.3 of the
Agreement.
 
 
Schedule 1.1 - Page 19

--------------------------------------------------------------------------------

 
 
"Insolvency Laws of Canada" means each of the Bankruptcy and Insolvency Act
(Canada) and the Companies Creditors' Arrangement Act (Canada), each as now and
hereafter in effect, any successors to such statutes and any other applicable
insolvency or other similar laws of any Canadian jurisdiction including, without
limitation, any law of any Canadian jurisdiction permitting a debtor to obtain a
stay or a compromise of the claims of its creditors against it.
 
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of (a) the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief or
(b) the Insolvency Laws of Canada.
 
"Intercompany Subordination Agreement" means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Borrowers, each of their Subsidiaries, and Agent, the form and substance of
which is reasonably satisfactory to Agent.
 
"Interest Expense" means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.
 
"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 or 6 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3 or 6 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.
 
"Inventory" means inventory (as that term is defined in the Code).
 
"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.
 
"IRC" means the Internal Revenue Code of 1986, as in effect from time to time.
 
 
Schedule 1.1 - Page 20

--------------------------------------------------------------------------------

 
 
"Issuing Lender" means WFCF or any other Lender that, at the request of any
Borrower and with the consent of Agent, agrees, in such Lender's sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit or Reimbursement Undertakings pursuant to Section 2.11 of the Agreement
and the Issuing Lender shall be a Lender.
 
"Joint Venture" means a Person in which any Borrower or any of its Subsidiaries
owns Stock, but which is not a Subsidiary of a Loan Party.
 
"Judgment Conversion Date" has the meaning specified therefor in Section 2.16 of
the Agreement.
 
"Judgment Currency" has the meaning specified therefor in Section 2.16 of the
Agreement.
 
"Lender" has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and the Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and "Lenders" means each of the Lenders or any one
or more of them.
 
"Lender Group" means each of the Lenders (including the Issuing Lender and the
Swing Lender) and Agent, or any one or more of them.
 
"Lender Group Expenses" means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by any Loan Party or any of its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by Agent or the Lender Group, (b) documented out-of-pocket fees or
charges paid or incurred by Agent in connection with the Lender Group's
transactions with any Loan Party or any of its Subsidiaries under any of the
Loan Documents, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and UCC searches and including searches with the patent
and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in the Agreement or
the Fee Letter), real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) out-of-pocket costs and expenses
incurred by Agent in the disbursement of funds to Borrowers or other members of
the Lender Group (by wire transfer or otherwise), (d) out-of-pocket charges paid
or incurred by Agent resulting from the dishonor of checks payable by or to any
Loan Party, (e) reasonable and documented out-of-pocket costs and expenses paid
or incurred by the Lender Group to correct any default or enforce any provision
of the Loan Documents, or during the continuance of an Event of Default, in
gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (f) reasonable
and documented out-of-pocket audit fees and expenses (including travel, meals,
and lodging) of Agent related to any inspections or audits to the extent of the
fees and charges (and up to the amount of any limitation) contained in the
Agreement or the Fee Letter, (g) reasonable and documented out-of-pocket costs
and expenses of third party claims or any other suit paid or incurred by the
Lender Group in enforcing or defending the Loan Documents or in connection with
the transactions contemplated by the Loan Documents or the Lender Group's
relationship with any Loan Party or any of its Subsidiaries, (h) Agent's
reasonable and documented costs and expenses (including reasonable attorneys
fees) incurred in advising, structuring, drafting, reviewing, administering
(including travel, meals, and lodging), syndicating, or amending the Loan
Documents, and (i) Agent's and each Lender's reasonable and documented costs and
expenses (including reasonable attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a "workout," a "restructuring," or an Insolvency
Proceeding concerning any Loan Party or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.
 
 
Schedule 1.1 - Page 21

--------------------------------------------------------------------------------

 
 
"Lender Group Representatives" has the meaning specified therefor in
Section 17.9 of the Agreement.
 
"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.
 
"Letter of Credit" means a letter of credit issued by Issuing Lender or a letter
of credit issued by Underlying Issuer, as the context requires.
 
"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount equal to 105% of the then existing Letter of
Credit Usage, (b) causing the Letters of Credit to be returned to the Issuing
Lender, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit fee and
all usage charges set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).
 
"Letter of Credit Disbursement" means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.
 
"Letter of Credit Usage" means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
 
"LIBOR Deadline" has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
 
"LIBOR Notice" means a written notice in the form of Exhibit L-1.
 
"LIBOR Option" has the meaning specified therefor in Section 2.12(a) of the
Agreement.
 
 
Schedule 1.1 - Page 22

--------------------------------------------------------------------------------

 
 
"LIBOR Rate" means the rate per annum rate appearing on Bloomberg L.P.'s (the
"Service") Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest or
demonstrable error.
 
"LIBOR Rate Loan" means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.
 
"LIBOR Rate Margin" means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a LIBOR Rate Loan), the
applicable margin set forth in the following table that correspond to the most
recent Monthly Average Excess Availability; provided, however, that for the
period from the Closing Date through the testing period ending September 30,
2011, the LIBOR Rate Margin shall be at the margin in the row styled "Level II":
 
Level
 
Monthly Average Excess Availability
 
LIBOR Rate Margin
         
I
 
If the Monthly Average Excess Availability is greater than $60,000,000
 
200 percentage
points
         
II
 
If the Monthly Average Excess Availability is greater than $30,000,000 and less
than or equal to $60,000,000
 
225 percentage
points
         
III
 
If the Monthly Average Excess Availability is less than or equal to $30,000,000
 
250 percentage
points



Except as set forth in the foregoing proviso, the LIBOR Rate Margin shall be
based upon the most recent Monthly Average Excess Availability, which will be
calculated as of the end of each fiscal month. Except as set forth in the
foregoing proviso, the LIBOR Rate Margin shall be re-determined monthly on the
first day of the month; provided, however, that if Borrowers fails to provide
any Borrowing Base Certificate or other information with respect thereto for any
period on the date required hereunder, the LIBOR Rate Margin shall be set at the
margin in the row styled "Level III" as of the first day of the month following
the date on which such Borrowing Base Certificate or other information was
required to be delivered until the date on which such Borrowing Base Certificate
or other information is delivered (on which date (but not retroactively),
without constituting a waiver of any Default or Event of Default occasioned by
the failure to timely deliver such Borrowing Base Certificate or other
information, the LIBOR Rate Margin shall be set at the margin based upon the
calculations disclosed by such Borrowing Base Certificate or other information.
In the event that the information regarding the Monthly Average Excess
Availability contained in any Borrowing Base Certificate or other information
delivered by Borrowers to Agent is shown to be inaccurate, and such inaccuracy,
if corrected, would have led to the application of a higher LIBOR Rate Margin
for any period (a "LIBOR Rate Period") than the LIBOR Rate Margin actually
applied for such LIBOR Rate Period, then (i) Borrowers shall immediately deliver
to Agent a correct Borrowing Base Certificate or other information for such
LIBOR Rate Period, (ii) the LIBOR Rate Margin shall be determined as if the
correct LIBOR Rate Margin (as set forth in the table above) were applicable for
such LIBOR Rate Period, and (iii) Borrowers shall immediately deliver to Agent
full payment in respect of the accrued additional interest and Letter of Credit
fees as a result of such increased LIBOR Rate Margin for such LIBOR Rate Period,
which payment shall be promptly applied by Agent to the affected Obligations.
 
 
Schedule 1.1 - Page 23

--------------------------------------------------------------------------------

 
 
"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
 
"Loan Account" has the meaning specified therefor in Section 2.9 of the
Agreement.
 
"Loan Documents" means the Agreement, any Borrowing Base Certificate, the
Controlled Account Agreements, the Control Agreements, the Fee Letter, the
Guaranty, the Intercompany Subordination Agreement, the Letters of Credit, the
Mortgages, the Patent Security Agreement, the Security Agreement, the Trademark
Security Agreement, any note or notes executed by any Borrower in connection
with the Agreement and payable to any member of the Lender Group, any letter of
credit application entered into by any Borrower in connection with the
Agreement, and any other agreement entered into, now or in the future, by any
Loan Party or any of its Subsidiaries and any member of the Lender Group in
connection with the Agreement.
 
"Loan Party" means any Borrower or any Guarantor.
 
"Margin Stock" as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
 
"Material Adverse Change" means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or financial condition of
the Loan Parties and their Subsidiaries, taken as a whole, (b) a material
impairment of the Loan Parties' and their Subsidiaries ability, taken as a
whole, to perform their obligations under the Loan Documents to which they are
parties or of the Lender Group's ability to enforce the Obligations or realize
upon the Collateral, or (c) a material impairment of the enforceability or
priority of Agent's Liens with respect to the Collateral as a result of an
action or failure to act on the part of the Loan Parties or their Subsidiaries.
 
 
Schedule 1.1 - Page 24

--------------------------------------------------------------------------------

 

"Material Contract" means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$1,000,000 or more (other than purchase agreements and purchase orders in the
ordinary course of the business of such Person or such Subsidiary and other than
contracts that by their terms may be terminated by such Person or Subsidiary in
the ordinary course of its business upon less than 60 days notice without
penalty or premium), and (ii) all other contracts or agreements, the loss of
which could reasonably be expected to result in a Material Adverse Change.
 
"Maturity Date" has the meaning specified therefor in Section 3.3 of the
Agreement.
 
"Maximum Revolver Amount" means $150,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement, and increased by the amount of any Revolver Increases made in
accordance with Section 2.2 of the Agreement.
 
"Monthly Average Excess Availability" has the meaning specified therefor in the
definition of Base Rate Margin.
 
"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.
 
"Mortgage Policy" has the meaning specified therefor in Schedule 3.1(v).
 
"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower or one
of its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.
 
"National Priorities List" means the National Priorities List maintained by the
U.S. Environmental Protection Agency.
 
"Net Cash Proceeds" means:
 
 (a)      with respect to any sale or disposition by any Loan Party or any of
its Subsidiaries of assets, the amount of cash proceeds actually received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment of deferred consideration) by or on behalf of any Loan Party
or any of its Subsidiaries, in connection therewith after deducting therefrom
only (i) the amount of any Indebtedness secured by any Permitted Lien on any
asset (other than (A) Indebtedness owing to Agent or any Lender under the
Agreement or the other Loan Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such sale or disposition, (ii) reasonable fees, commissions, and expenses
related thereto and required to be paid by such Loan Party or such Subsidiary in
connection with such sale or disposition and (iii) taxes paid or payable to any
taxing authorities by such Loan Party or such Subsidiary in connection with such
sale or disposition, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of any Loan Party or any of its
Subsidiaries, and are properly attributable to such transaction; and
 
 
Schedule 1.1 - Page 25

--------------------------------------------------------------------------------

 
 
(b)       with respect to the issuance or incurrence of any Indebtedness by any
Loan Party or any of its Subsidiaries, or the issuance by any Loan Party or any
of its Subsidiaries of any shares of its Stock, the aggregate amount of cash
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred consideration)
by or on behalf of such Loan Party or such Subsidiary in connection with such
issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by such Loan
Party or such Subsidiary in connection with such issuance or incurrence, (ii)
taxes paid or payable to any taxing authorities by such Loan Party or such
Subsidiary in connection with such issuance or incurrence, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or payable to a Person that is not an
Affiliate of any Loan Party or any of its Subsidiaries, and are properly
attributable to such transaction; and
 
(c)       with respect to Extraordinary Receipts, the aggregate amount of such
Extraordinary Receipts after deducting therefrom (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by any Loan or
any of its Subsidiaries in connection with such Extraordinary Receipts,
(ii) taxes paid or payable to any taxing authorities by an Loan Party or any of
its Subsidiaries in connection with such Extraordinary Receipts, in each case to
the extent, but only to the extent, that the amounts so deducted are, at the
time of receipt of such case, actually paid or payable to a Person that is not
an Affiliate of any Loan Party or any of its Subsidiaries, and are properly
attributable to such Extraordinary Receipts.
 
"Net Liquidation Percentage" means the percentage of the book value of
Borrowers' Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory net of all associated costs and expenses of such
liquidation, such percentage to be as determined from time to time by, with
respect to finished goods Inventory consisting of new and used trailers, FRAC
tanks and portable storage containers, Taylor & Martin or such other appraisal
company with expertise in the industry in which Borrowers operate their
businesses as selected by Agent in its Permitted Discretion in consultation with
Administrative Borrower, and with respect to all other Inventory, an appraisal
company with expertise in the industry in which Borrowers operate their
businesses as selected by Agent in its Permitted Discretion in consultation with
Administrative Borrower.
 
"Net Orderly Liquidation Value" means, at any time, the net orderly liquidation
value of Eligible Equipment as set forth in the most recent appraisal of
Borrowers' Equipment received by and acceptable to Agent in its Permitted
Discretion pursuant to methodology acceptable to Agent in accordance with the
Loan Documents in its Permitted Discretion.
 
"Obligation Currency" has the meaning specified therefor in Section 2.16 of the
Agreement.
 
 
Schedule 1.1 - Page 26

--------------------------------------------------------------------------------

 

"Obligations" means, without duplication, (a) all loans (including the Advances
(inclusive of Protective Advances and Swing Loans)), debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), reimbursement or indemnification
obligations with respect to Reimbursement Undertakings or with respect to
Letters of Credit (irrespective of whether contingent), premiums, liabilities
(including all amounts charged to the Loan Account pursuant to the Agreement),
obligations (including indemnification obligations), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, covenants, and duties of any kind and
description owing by any Loan Party pursuant to or evidenced by the Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that any Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement obligations, irrespective of whether contingent) owing by any
Borrower or any other Loan Party to an Underlying Issuer now or hereafter
arising from or in respect of Underlying Letters of Credit, and (c) all Bank
Product Obligations. Any reference in the Agreement or in the Loan Documents to
the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
 
"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
the Agreement.
 
"Overadvance" has the meaning specified therefor in Section 2.5 of the
Agreement.
 
"Participant" has the meaning specified therefor in Section 13.1(e) of the
Agreement.
 
"Participant Register" has the meaning set forth in Section 13.1(i) of the
Agreement.
 
"Patent Security Agreement" has the meaning specified therefor in the Security
Agreement.
 
"Patriot Act" has the meaning specified therefor in Section 4.18 of the
Agreement.
 
"Payoff Date" means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.
 
"Permitted Acquisition" means any Acquisition so long as:
 
(a)       no Default or Event of Default shall have occurred and be continuing
or would result from the consummation of the proposed Acquisition and the
proposed Acquisition is consensual,
 
 
Schedule 1.1 - Page 27

--------------------------------------------------------------------------------

 
 
(b)       no Indebtedness will be incurred, assumed, or would exist with respect
to any Borrower or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (f) or (g) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of any Borrower or its Subsidiaries as a result or such
Acquisition other than Permitted Liens,
 
(c)       Borrowers have provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrowers and Agent
created by adding the historical combined financial statements of Borrowers
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, Borrowers and their Subsidiaries (i) would
have been in compliance with the financial covenants in Section 7 of the
Agreement for the 4 fiscal quarter period ended immediately prior to the
proposed date of consummation of such proposed Acquisition (including, without
limitation, Borrowers and their Subsidiaries would have a Fixed Charge Coverage
Ratio of not less than 1.1 to 1.0 for such period), and (ii) are projected to be
in compliance with the financial covenants in Section 7 for the 4 fiscal quarter
period ended one year after the proposed date of consummation of such proposed
Acquisition (including, without limitation, Borrowers and their Subsidiaries
would have a Fixed Charge Coverage Ratio of not less than 1.1 to 1.0 for such
period),
 
(d)       Borrowers have provided Agent with its due diligence package relative
to the proposed Acquisition, including forecasted balance sheets, profit and
loss statements, and cash flow statements of the Person or assets to be
acquired, all prepared on a basis consistent with such Person's (or assets')
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the 1 year period following the
date of the proposed Acquisition, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent,
 
(e)       Borrowers shall have Excess Availability in an amount equal to or
greater than $40,000,000 immediately after giving effect to the consummation of
the proposed Acquisition,
 
(f)        the assets being acquired or the Person whose Stock is being acquired
did not have negative EBITDA during the 12 consecutive month period most
recently concluded prior to the date of the proposed Acquisition,
 
(g)       Borrowers have provided Agent with written notice of the proposed
Acquisition at least 10 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 4 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,
 
 
Schedule 1.1 - Page 28

--------------------------------------------------------------------------------

 
 
(h)       the assets being acquired (other than a de minimis amount of assets in
relation to Borrowers' and their Subsidiaries' total assets), or the Person
whose Stock is being acquired, are useful in or engaged in, as applicable, the
business of Borrowers and their Subsidiaries or a business reasonably related
thereto,
 
(i)        the assets being acquired (other than a de minimis amount of assets
in relation to the assets being acquired) are located within the United States
or the Person whose Stock is being acquired is organized in a jurisdiction
located within the United States, and
 
(j)        the subject assets or Stock, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, such Borrower or the applicable Loan Party shall have
complied with Section 5.11 or 5.12, as applicable, of the Agreement.
 
The parties hereto agree that any Accounts and Inventory acquired in connection
with any Permitted Acquisition may be included in the Borrowing Base to the
extent that (A) such Accounts and Inventory, as the case may be, satisfy the
criteria of Eligible Accounts and Eligible Inventory, as applicable, as set
forth in the definitions of such terms in this Schedule 1.1, (B) Agent receives
an appraisal of such assets by a valuation firm selected by Borrowers and
acceptable to Agent and that is in form and substance satisfactory to Agent, and
(C) Agent receives a field examination in connection with such assets that is in
form and substance satisfactory to Agent.
 
"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.
 
"Permitted Dispositions" means:
 
 (a)      sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete in the ordinary course of business,
 
(b)       sales of Inventory to buyers in the ordinary course of business,
 
(c)       the use or transfer of money or Cash Equivalents in a manner that is
not prohibited by the terms of the Agreement or the other Loan Documents,
 
(d)       the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,
 
(e)       the granting of Permitted Liens,
 
(f)        the sale or discount, in each case without recourse, of Accounts
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,
 
 
Schedule 1.1 - Page 29

--------------------------------------------------------------------------------

 
 
(g)       any involuntary loss, damage or destruction of property,
 
(h)       any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property,
 
(i)        the leasing or subleasing of assets of any Borrower or its
Subsidiaries in the ordinary course of business,
 
(j)        the sale or issuance of Stock (other than Prohibited Preferred Stock)
of Administrative Borrower (so long as a Change of Control does not occur as a
result thereof),
 
(k)       the lapse of registered patents, trademarks and other intellectual
property of any Borrower and its Subsidiaries, the lapse of which could not
reasonably be expected to result in a Material Adverse Change and so long as
such lapse is not materially adverse to the interests of the Lenders,
 
(l)        the making of a Restricted Junior Payment that is expressly permitted
to be made pursuant to the Agreement,
 
(m)      the making of a Permitted Investment, and
 
(n)       dispositions of assets acquired by Borrowers and their Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
the proposed Disposition (the "Subject Permitted Acquisition") so long as
(i) the consideration received for the assets to be so disposed is at least
equal to the fair market value thereof, (ii) not less than 75% of the
consideration for such disposition is in the form of cash received by a Loan
Party, (iii) the assets to be so disposed are not necessary in connection with
the business of Borrowers and their Subsidiaries, and (iv) the assets to be so
disposed are readily identifiable as assets acquired pursuant to the subject
Permitted Acquisition, and
 
(o)       sales, leases and other dispositions of assets on a arm's length basis
with a fair market value of up to $20,000,000 in the aggregate in any one
calendar year, in each case so long as (i) no Default or Event of Default is in
existence or would result therefrom, (ii) the consideration received in respect
thereof is all cash, (iii) the consideration received for the assets to be so
disposed is at least equal to the fair market value thereof, and (iv) in the
case of individual assets with a book value in excess of $500,000, the
consideration received in respect thereof is at least equal to the portion of
the Advances predicated on the value of such assets.
 
"Permitted Indebtedness" means
 
(a)       Indebtedness evidenced by the Agreement or the other Loan Documents,
as well as Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,
 
(b)       Indebtedness set forth on Schedule 4.19 and any Refinancing
Indebtedness in respect of such Indebtedness,
 
(c)       Permitted Purchase Money Indebtedness and any Refinancing Indebtedness
in respect of such Indebtedness,
 
 
Schedule 1.1 - Page 30

--------------------------------------------------------------------------------

 
 
(d)           endorsement of instruments or other payment items for deposit,
 
(e)           Indebtedness consisting of (i) unsecured guarantees incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance bonds, bid bonds, appeal bonds, completion guarantee and similar
obligations; (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions; and (iii) unsecured guarantees with respect to Indebtedness of a
Borrower or one of its Subsidiaries, to the extent that the Person that is
obligated under such guaranty could have incurred such underlying Indebtedness,
 
(f)           unsecured Indebtedness of any Borrower that is incurred on the
date of the consummation of a Permitted Acquisition solely for the purpose of
consummating such Permitted Acquisition so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) such unsecured
Indebtedness is not incurred for working capital purposes, (iii) such unsecured
Indebtedness does not mature prior to the date that is 12 months after the
Maturity Date, (iv) such Indebtedness is subordinated in right of payment to the
Obligations on terms and conditions reasonably satisfactory to Agent, and
(v) the only interest that accrues with respect to such Indebtedness is payable
in kind,
 
(g)           Acquired Indebtedness in an aggregate principal amount not to
exceed $5,000,000 outstanding at any one time,
 
(h)           Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds,
 
(i)            Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to any Borrower or any of its Subsidiaries, so
long as the amount of such Indebtedness is not in excess of the amount of the
unpaid cost of, and shall be incurred only to defer the cost of, such insurance
for the year in which such Indebtedness is incurred and such Indebtedness is
outstanding only during such year,
 
(j)            the incurrence by any Borrower or any of its Subsidiaries of
Indebtedness under Hedge Agreements that are incurred for the bona fide purpose
of hedging the interest rate, commodity, or foreign currency risks associated
with any Borrower's and its Subsidiaries' operations and not for speculative
purposes,
 
(k)           Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called "procurement cards" or "P-cards"), or Cash Management Services, in
each case, incurred in the ordinary course of business,
 
(l)            unsecured Indebtedness of Administrative Borrower owing to former
employees, officers or directors (or any spouses, ex-spouses, or estates of any
of the foregoing) incurred in connection with the repurchase by Administrative
Borrower of the Stock of Administrative Borrower that has been issued to such
Person, so long as (i) no Default or Event of Default has occurred and is
continuing or would result from the incurrence of such Indebtedness, (ii) the
aggregate amount of all such Indebtedness incurred and outstanding plus the
amount of redemptions made by Borrowers in accordance with Section 6.9(b), does
not exceed $1,000,000 in the aggregate in any fiscal year or $2,500,000 in the
aggregate during the term of the Agreement, and (iii) such Indebtedness is
subordinated to the Obligations on terms and conditions reasonably acceptable to
Agent,

 
Schedule 1.1 - Page 31

--------------------------------------------------------------------------------

 
 
(m)          unsecured Indebtedness (including any earnouts) owing to sellers of
assets or Stock to a Loan Party that is incurred by the applicable Loan Party in
connection with the consummation of one or more Permitted Acquisitions so long
as such Indebtedness (i) is subordinated to the Obligations on terms and
conditions reasonably acceptable to Agent, and (ii) is otherwise on terms and
conditions (including all economic terms and the absence of covenants)
reasonably acceptable to Agent,
 
(n)           contingent liabilities in respect of any indemnification
obligation, adjustment of purchase price, non-compete, or similar obligations of
Borrowers or the applicable Loan Party incurred in connection with the
consummation of one or more Permitted Acquisitions,
 
(o)           Indebtedness composing Permitted Investments, and
 
(p)           Indebtedness not otherwise permitted pursuant to clauses (a)
through (o) above that is incurred by the Loan Parties in an aggregate principal
amount not to exceed $20,000,000 at any one time.
 
"Permitted Intercompany Advances" means loans made by (a) a Loan Party to
another Loan Party that is not an Inactive Subsidiary or a Wind Down Subsidiary,
(b) a non-Loan Party to another non-Loan Party, and (c) a non-Loan Party to a
Loan Party, so long as the parties thereto are party to the Intercompany
Subordination Agreement.
 
"Permitted Investments" means:
 
 (a)          Investments in cash and Cash Equivalents,
 
(b)           Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business,
 
(c)           advances made in connection with purchases of goods or services in
the ordinary course of business,
 
(d)           Investments received in settlement of amounts due to any Borrower
or any of its Subsidiaries effected in the ordinary course of business or owing
to any Borrower or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of any Borrower or any of its Subsidiaries,
 
(e)           Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-1,
 
(f)           guarantees permitted under the definition of Permitted
Indebtedness and guaranties by a Loan Party of obligations of any other Loan
Party that do not constitute Indebtedness,

 
Schedule 1.1 - Page 32

--------------------------------------------------------------------------------

 
 
(g)           Permitted Intercompany Advances,
 
(h)           Stock or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to any
Borrower or any of its Subsidiaries (in bankruptcy of customers or suppliers or
otherwise outside the ordinary course of business) or as security for any such
Indebtedness or claims,
 
(i)            deposits of cash made in the ordinary course of business to
secure performance of operating leases,
 
(j)            non-cash loans to employees, officers, and directors of any Loan
Party or any of its Subsidiaries for the purpose of purchasing Stock in
Administrative Borrower so long as the proceeds of such loans are used in their
entirety to purchase such stock in Administrative Borrower,
 
(k)           Permitted Acquisitions and any customary cash earnest money
deposits made in connection with a proposed Permitted Acquisition,
 
(l)            Investments in the form of capital contributions and the
acquisition of Stock made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Stock of Administrative
Borrower),
 
(m)          Investments resulting from entering into (i) Bank Product
Agreements, or (ii) agreements relative to Indebtedness that is permitted under
clause (j) of the definition of Permitted Indebtedness,
 
(n)           Investments held by a Person acquired in a Permitted Acquisition
to the extent that such Investments were not made in contemplation of or in
connection with such Permitted Acquisition and were in existence on the date of
such Permitted Acquisition,
 
(o)           so long as no Event of Default has occurred and is continuing or
would result therefrom, any other Investments (including without limitation
Investments in Joint Ventures) in an aggregate amount not to exceed $15,000,000
during the term of the Agreement,
 
(p)           obligations under letters of intent or similar agreements that are
conditioned upon satisfying any applicable approval or other requirements
contained in the Agreement,
 
(q)           to the extent constituting an Investment, escrow deposits to
secure indemnification obligations in connection with a Permitted Disposition or
a Permitted Acquisition,
 
(r)            Investments constituting non-cash consideration received in
connection with any Permitted Disposition, and
 
(s)           Investments resulting from the redemption, purchase or other
acquisition of Stock permitted under Section 6.9(b).

 
Schedule 1.1 - Page 33

--------------------------------------------------------------------------------

 
 
"Permitted Liens" means:
 
(a)           Liens granted to, or for the benefit of, Agent to secure the
Obligations,
 
(b)           Liens for unpaid taxes, assessments, or other governmental charges
or levies that either (i) are not yet delinquent, or (ii) do not have priority
over Agent's Liens and the underlying taxes, assessments, or charges or levies
are the subject of Permitted Protests,
 
(c)           judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.3 of the Agreement,
 
(d)           Liens set forth on Schedule P-2; provided, however, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 shall only
secure the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,
 
(e)           the interests of lessors under operating leases and non-exclusive
licensors under license agreements,
 
(f)           purchase money Liens or the interests of lessors under Capital
Leases to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as (i) such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, and (ii) such Lien only secures
the Indebtedness that was incurred to acquire the asset purchased or acquired or
any Refinancing Indebtedness in respect thereof,
 
(g)           Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests,
 
(h)           Liens on amounts deposited to secure a Borrower's and its
Subsidiaries' obligations in connection with worker's compensation, unemployment
insurance or other types of social security,
 
(i)            Liens on amounts deposited to secure a Borrower's and its
Subsidiaries' obligations in connection with the making or entering into of
bids, tenders, statutory obligations, licenses, or leases in the ordinary course
of business and not in connection with the borrowing of money,
 
(j)            Liens on amounts deposited to secure a Borrower's and its
Subsidiaries' reimbursement obligations with respect to surety, performance or
appeal bonds obtained in the ordinary course of business,
 
(k)           with respect to any Real Property, easements, rights of way,
covenants, conditions and zoning restrictions and minor defects in title that do
not materially interfere with or impair the use or operation thereof,
 
(l)            non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business,

 
Schedule 1.1 - Page 34

--------------------------------------------------------------------------------

 
 
(m)          Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of permitted Refinancing Indebtedness
and so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
 
(n)           rights of setoff or bankers' liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business,
 
(o)           Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness,
 
(p)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods,
 
(q)           Liens solely on any cash earnest money deposits made by any
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a Permitted Acquisition,
 
(r)            Liens assumed by a Borrower or its Subsidiaries in connection
with a Permitted Acquisition that secure Acquired Indebtedness, and
 
(s)           other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $1,000,000; provided, that in the event that the
Issuing Lender elects not to cause to be issued a Letter of Credit that is
requested in accordance with the provisions of the Loan Documents, Liens on cash
or Cash Equivalents of Administrative Borrower or one of its Subsidiaries
securing letters of credit may be granted by Administrative Borrower or one of
its Subsidiaries pursuant to this clause (s) so long as, at the time of such
incurrence, no Default or Event of Default shall have occurred and be
continuing.
 
"Permitted Preferred Stock" means and refers to any Preferred Stock issued by
Administrative Borrower (and not by one or more of its Subsidiaries) that is not
Prohibited Preferred Stock.
 
"Permitted Protest" means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien, unless otherwise approved by Agent in its sole discretion), or
rental payment, provided that (a) a reserve with respect to such obligation is
established on such Loan Party's or its Subsidiaries' books and records in such
amount as is required under GAAP, (b) any such protest is instituted promptly
and prosecuted diligently by such Loan Party or its Subsidiary, as applicable,
in good faith, and (c) Agent is reasonably satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent's Liens.
 
"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $10,000,000.

 
Schedule 1.1 - Page 35

--------------------------------------------------------------------------------

 
 
"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
 
"Preferred Stock" means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.
 
"Prohibited Preferred Stock" means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock and Restricted Junior Payments permitted by Section 6.9) on or before a
date that is less than 1 year after the Maturity Date, or, on or before the date
that is less than 1 year after the Maturity Date, is redeemable at the option of
the holder thereof for cash or assets or securities (other than distributions in
kind of shares of Preferred Stock of the same class and series or of shares of
common stock and Restricted Junior Payments permitted by Section 6.9).
 
"Projections" means Borrowers' forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers' historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
 
"Pro Rata Share" means, as of any date of determination:
 
(a)           with respect to a Lender's obligation to make Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender's Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender's Advances by (z) the outstanding principal
amount of all Advances,
 
(b)           with respect to a Lender's obligation to participate in Letters of
Credit and Reimbursement Undertakings, to reimburse the Issuing Lender, and
right to receive payments of fees with respect thereto, (i) prior to the
Revolver Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender's Revolver Commitment, by (z) the aggregate
Revolver Commitments of all Lenders, and (ii) from and after the time that the
Revolver Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the outstanding principal amount of such Lender's
Advances by (z) the outstanding principal amount of all Advances; provided,
however, that if all of the Advances have been repaid in full and Letters of
Credit remain outstanding, Pro Rata Share under this clause shall be determined
based upon subclause (i) of this clause as if the Revolver Commitments had not
been terminated or reduced to zero and based upon the Revolver Commitments as
they existed immediately prior to their termination or reduction to zero, and

 
Schedule 1.1 - Page 36

--------------------------------------------------------------------------------

 
 
(c)           with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 15.7 of the
Agreement), (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender's Revolver Commitment,
by (z) the aggregate amount of Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender's Advances, by (z) the outstanding principal
amount of all Advances; provided, however, that if all of the Advances have been
repaid in full and Letters of Credit remain outstanding, Pro Rata Share under
this clause shall be determined based upon subclause (i) of this clause as if
the Revolver Commitments had not been terminated or reduced to zero and based
upon the Revolver Commitments as they existed immediately prior to their
termination or reduction to zero.
 
"Protective Advances" has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
 
"Purchase Money Indebtedness" means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.
 
"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers and their Subsidiaries that
is in Deposit Accounts or in Securities Accounts, or any combination thereof,
and which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.
 
"Real Property" means any estates or interests in real property now owned or
hereafter acquired by Borrowers or their Subsidiaries and the improvements
thereto.
 
"Real Property Collateral" means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Borrowers or their Subsidiaries.
 
"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 
"Refinancing Indebtedness" means refinancings, renewals, or extensions of
Indebtedness so long as:
 
(a)           such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,
 
(b)           such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of the Lenders,

 
Schedule 1.1 - Page 37

--------------------------------------------------------------------------------

 
 
(c)           if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
 
(d)           the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
 
"Register" has the meaning set forth in Section 13.1(h) of the Agreement.
 
"Registered Loan" has the meaning set forth in Section 13.1(h) of the Agreement.
 
"Reimbursement Undertaking" has the meaning specified therefor in
Section 2.11(a) of the Agreement.
 
"Related Fund" means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address releases or
threatened releases of Hazardous Materials in the indoor or outdoor environment,
(b) prevent or minimize a release or threatened release of Hazardous Materials
so they do not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment in response to a release or
threatened release of Hazardous Materials, (c) restore or reclaim natural
resources or the environment, (d) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities related to
any release or threatened release of Hazardous Materials, or (e) conduct any
other actions with respect to a release or threatened release of Hazardous
Materials required by Environmental Laws.
 
"Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
the Agreement.
 
"Report" has the meaning specified therefor in Section 15.16 of the Agreement.
 
"Required Availability" means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $50,000,000.
 
"Required Lenders" means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, "Required
Lenders" must include at least 2 Lenders.

 
Schedule 1.1 - Page 38

--------------------------------------------------------------------------------

 
 
"Rescission Notice" has the meaning set forth in the Security Agreement.
 
"Restricted Junior Payment" means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by Administrative
Borrower (including any payment in connection with any merger or consolidation
involving Administrative Borrower) or to the direct or indirect holders of Stock
issued by a Borrower in their capacity as such (other than dividends or
distributions payable in Stock (other than Prohibited Preferred Stock) issued by
Administrative Borrower, or (b) purchase, redeem, or otherwise acquire or retire
for value (including in connection with any merger or consolidation involving
Administrative Borrower) any Stock issued by Administrative Borrower.
 
"Revolver Commitment" means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender's name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
 
"Revolver Increase" has the meaning specified therefor in Section 2.2 of the
Agreement.
 
"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.
 
"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
 
"Sanctioned Person" means a person named on the list of Specially Designated
Nationals maintained by OFAC.
 
"S&P" has the meaning specified therefor in the definition of Cash Equivalents.
 
"SEC" means the United States Securities and Exchange Commission and any
successor thereto.
 
"Securities Account" means a securities account (as that term is defined in the
Code).
 
"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
"Security Agreement" means a security agreement, dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Agent, executed and
delivered by Borrowers and Guarantors to Agent.

 
Schedule 1.1 - Page 39

--------------------------------------------------------------------------------

 
 
"Settlement" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
 
"Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
 
"Solvent" means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person's assets is greater than all of such Person's
debts.
 
"Stock" means all shares, limited liability company or partnership interests
(whether general or limited), options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
"equity security" (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).
 
"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity; provided,
that solely for the purposes of Article 4 of the Agreement, any reference to the
Subsidiaries shall not include the Wind Down Subsidiaries.
 
"Subsidiary Guarantor" means each Subsidiary of Administrative Borrower which
is, or becomes, a Guarantor.
 
"Swing Lender" means WFCF or any other Lender that, at the request of Borrowers
and with the consent of Agent agrees, in such Lender's sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.
 
"Swing Loan" has the meaning specified therefor in Section 2.3(b) of the
Agreement.
 
"Taxes" means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude (i) any tax imposed on the
net income or net profits (or franchise taxes in lieu thereof) or capital
(limited, solely in the case of Taxes on capital, to Taxes imposed as of the
Closing Date) of any Lender, Agent or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender, Agent or such
Participant is or was organized or the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender's, such Agent's or
such Participant's applicable lending office is or was located in each case as a
result of a present or former connection between such Lender, such Agent or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender, such Agent or such
Participant having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies under the Agreement or any
other Loan Document); (ii) taxes resulting from a Lender's, Agent's or a
Participant's failure to comply with the requirements of Section 16(c) or (d) of
the Agreement, (iii) any U.S. Federal withholding Taxes imposed by FATCA,
(iv) backup withholding taxes imposed under Section 3406 of the IRC, and (v) any
United States federal withholding taxes that would be imposed on amounts payable
to a Lender, Agent or Participant based upon the applicable withholding rate in
effect at the time such Lender, Agent or Participant becomes a party to the
Agreement (or a Lender designates a new lending office), except that Taxes shall
include (A) any amount that such Lender, Agent or Participant (or its assignor,
if any) was previously entitled to receive pursuant to Section 16(a) of the
Agreement, if any, with respect to such withholding tax at the time such Lender,
Agent or Participant becomes a party to the Agreement (or designates a new
lending office), and (B) additional United States federal withholding taxes that
may be imposed after the time such Lender, Agent or Participation becomes a
party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority.

 
Schedule 1.1 - Page 40

--------------------------------------------------------------------------------

 
 
"Tax Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.
 
"Total Commitment" means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender's name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.
 
"Trademark Security Agreement" has the meaning specified therefor in the
Security Agreement.
 
"Triggering Event" has the meaning set forth in the Security Agreement.
 
"Underlying Issuer" means Wells Fargo or one of its Affiliates.
 
"Underlying Letter of Credit" means a Letter of Credit that has been issued by
an Underlying Issuer.
 
"United States" means the United States of America.
 
"Voidable Transfer" has the meaning specified therefor in Section 17.8 of the
Agreement.
 
"Wabash" has the meaning specified therefor in the preamble of the Agreement.
 
"Wabash Canada" means FTSI Canada, Ltd., a corporation organized under the
Province of New Brunswick.
 
"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.

 
Schedule 1.1 - Page 41

--------------------------------------------------------------------------------

 
 
"WFCF" means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.
 
"Wind Down Subsidiaries" means collectively, Wabash National, GmbH and Wabash
Canada.

 
Schedule 1.1 - Page 42

--------------------------------------------------------------------------------

 


Schedule 3.1:  Conditions Precedent


The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:
 
(a)          the Closing Date shall occur on or before June 30, 2011;
 
(b)          Agent shall have received a letter duly executed by each Borrower
and each Guarantor authorizing Agent to file appropriate financing statements in
such office or offices as may be necessary or, in the opinion of Agent,
desirable to perfect the security interests to be created by the Loan Documents;
 
(c)          Agent shall have received evidence that appropriate financing
statements have been duly filed in such office or offices as may be necessary
or, in the opinion of Agent, desirable to perfect the Agent's Liens in and to
the Collateral, and Agent shall have received searches reflecting the filing of
all such financing statements;
 
(d)          Agent shall have received each of the following documents, in form
and substance satisfactory to Agent, duly executed, and each such document shall
be in full force and effect:
 
(i)           the Bank Products Agreements,
 
(ii)          the Controlled Account Agreements,
 
(iii)         the Control Agreements,
 
(iv)         the Security Agreement,
 
(v)          a disbursement letter executed and delivered by each Borrower to
Agent regarding the extensions of credit to be made on the Closing Date, the
form and substance of which is satisfactory to Agent,
 
(vi)         the Fee Letter,
 
(vii)        the Guaranty,
 
(viii)       the Intercompany Subordination Agreement,
 
(ix)         the Mortgages, and
 
(x)          a letter, in form and substance satisfactory to Agent, from Bank of
America, N.A. ("Existing Lender") to Agent respecting the amount necessary to
repay in full all of the obligations of each Borrower and its Subsidiaries owing
to Existing Lender and obtain a release of all of the Liens existing in favor of
Existing Lender in and to the assets of such Borrower and its Subsidiaries,
together with termination statements and other documentation evidencing the
termination by Existing Lender of its Liens in and to the properties and assets
of such Borrower and its Subsidiaries;
 
 
Schedule 3.1 - Page 1

--------------------------------------------------------------------------------

 
 
(e)           Agent shall have received a certificate from the Secretary of each
Borrower (i) attesting to the resolutions of such Borrower's Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Borrower is a party, and authorizing specific
officers of such Borrower to execute the same, and (ii) attesting to the
incumbency and signatures of such specific officers of such Borrower;
 
(f)            Agent shall have received copies of each Borrower's Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Borrower;
 
(g)           Agent shall have received a certificate of status with respect to
each Borrower, dated within 15 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower, which certificate shall indicate that such Borrower is in good
standing in such jurisdiction;
 
(h)           Agent shall have received certificates of status with respect to
each Borrower, each dated within 30 days of the Closing Date, such certificates
to be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Borrower is in good standing in such
jurisdictions;
 
(i)            Agent shall have received a certificate from the Secretary of
each Guarantor (i) attesting to the resolutions of such Guarantor's Board of
Directors authorizing its execution, delivery, and performance of the Loan
Documents to which such Guarantor is a party, and authorizing specific officers
of such Guarantor to execute the same and (ii) attesting to the incumbency and
signatures of such specific officers of Guarantor;
 
(j)            Agent shall have received copies of each Guarantor's Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Guarantor;
 
(k)           Agent shall have received a certificate of status with respect to
each Guarantor, dated within 15 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Guarantor, which certificate shall indicate that such Guarantor is in good
standing in such jurisdiction;
 
(l)            Agent shall have received certificates of status with respect to
each Guarantor, each dated within 30 days of the Closing Date, such certificates
to be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Guarantor) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Guarantor is in good standing in such
jurisdictions;

 
Schedule 3.1 - Page 2

--------------------------------------------------------------------------------

 
 
(m)          Agent shall have received certificates of insurance, together with
the endorsements thereto, as are required by Section 5.6, the form and substance
of which shall be satisfactory to Agent;
 
(n)           Agent shall have received one or more opinions of Borrowers'
counsel under the laws of the States of Delaware and Arkansas, respectively, in
form and substance satisfactory to Agent;
 
(o)           Borrowers shall have the Required Availability after giving effect
to the initial extensions of credit hereunder and the payment of all fees and
expenses required to be paid by Borrowers on the Closing Date under this
Agreement or the other Loan Documents;
 
(p)           Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of each Borrower's and
its Subsidiaries' books and records and verification of such Borrower's
representations and warranties to Lender Group, the results of which shall be
satisfactory to Agent, and (ii) an inspection of each of the locations where
each Borrower's and its Subsidiaries' Inventory is located, the results of which
shall be satisfactory to Agent;
 
(q)           Agent shall have completed (i) Patriot Act searches, OFAC/PEP
searches and customary individual background checks for each Borrower, and
(ii) OFAC/PEP searches and customary individual background searches for each
Borrower's senior management and key principals, and each Guarantor, in each
case, the results of which shall be satisfactory to Agent;
 
(r)            Agent shall have received an appraisal of Borrower's and its
Subsidiaries' Inventory consisting of finished goods performed by Taylor &
Martin (or another appraiser selected by Borrowers and accepted to Agent) and an
appraisal of each Borrower's and its Subsidiaries' Inventory consisting of raw
materials and Equipment performed by valuation firms selected by Borrower and
acceptable to Agent, in each case, the results of which shall be satisfactory to
Agent;
 
(s)           Agent shall have received a set of Projections of Borrowers for
the 3 year period following the Closing Date (on a year by year basis, and for
the 1 year period following the Closing Date, on a quarter by quarter basis), in
form and substance (including as to scope and underlying assumptions)
satisfactory to Agent;
 
(t)            Borrowers shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;
 
(u)           Agent shall have received appraisals of the Real Property
Collateral satisfactory to Agent;
 
(v)           Agent shall have received a phase-I environmental report and a
real estate survey with respect to each parcel composing the Real Property
Collateral; the environmental consultants and surveyors retained for such
reports or surveys, the scope of the reports or surveys, and the results thereof
shall be acceptable to Agent;

 
Schedule 3.1 - Page 3

--------------------------------------------------------------------------------

 
 
(w)          Borrowers and each of their Subsidiaries shall have received all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by Borrowers or their
Subsidiaries of the Loan Documents or with the consummation of the transactions
contemplated thereby;
 
(x)           Agent shall have received a Borrowing Base Certificate setting
forth the Borrowing Base as of the date set forth therein, which shall be
completed in a manner reasonably satisfactory to Agent and duly authorized,
executed and delivered by an Authorized Person of Administrative Borrower;
 
(y)           Agent shall have received originals of the stock certificates
representing all of the issued and outstanding shares of the capital Stock of
each Borrower and Guarantor (other than Administrative Borrower and subject to
exceptions and limitations contained in the Loan Documents with respect to
Foreign Subsidiaries) to the extent certificated and owned by any Borrower or
Guarantor, in each case together with stock powers duly executed in blank with
respect thereto; and
 
(z)           all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent.

 
Schedule 3.1 - Page 4

--------------------------------------------------------------------------------

 

Schedule 4.1(b):  Capitalization of Borrowers


The following table sets forth the authorized capital Stock of each Borrower, by
class, and a description of the number of shares of each such class that are
issued and outstanding, in each case as of the Closing Date.


Name
 
Class of
Securities
   
Number of
Securities
Issued and
Outstanding
   
Number of
Securities
Authorized
 
Wabash National Corporation
 
Common Stock
      68,521,401       200,000,000      
Preferred Stock
      -       25,000,000  
Wabash National, L.P.
  N/A       N/A       N/A  
Wabash Wood Products, Inc.
 
Common Stock
      100       100  
Transcraft Corporation
 
Common Stock
      915       3,000      
Preferred Stock
      -       17,000  
Wabash National Trailer Centers, Inc.
 
Common Stock
      100       400      
Preferred Stock
      -       100  



Wabash National Corporation also had 1,988,829 stock options outstanding as of
May 31, 2011.

 
Schedule 4.1(b) - Page 1

--------------------------------------------------------------------------------

 

Schedule 4.1(c):  Capitalization of Borrowers’ Subsidiaries


Name
 
Class of
Securities
 
Number of
Securities
Issued and
Outstanding
 
Record Owners
 
Number of
Securities
Authorized
 
Wabash National, L.P.
  N/A     N/A  
Wabash National Corporation** and Wabash National Trailer Centers, Inc.*
    N/A  
Wabash Wood Products, Inc.
 
Common Stock
    100  
Wabash National Corporation
    100  
Transcraft Corporation
 
Common Stock
    915  
Wabash National
    3,000      
Preferred Stock
    -  
Corporation
    17,000  
Wabash National Trailer Centers, Inc.
 
Common Stock
    100  
Wabash National
    400      
Preferred Stock
    -  
Corporation
    100  
WNC Receivables Management Corp.
 
Common Stock
    100  
Wabash National Corporation
    100  
WNC Receivables, LLC
  N/A     N/A  
Wabash National Trailer Centers, Inc. and Wabash National, L.P.
    N/A  
Wabash Financing LLC
  N/A     N/A  
Wabash National Corporation
    N/A  
Cloud Oak Flooring Company, Inc.
 
Common Stock
    890  
Wabash National Corporation
    1,000  
Wabash National Manufacturing, L.P.
  N/A     N/A  
Wabash National Corporation* and Wabash National Trailer Centers, Inc.**
    N/A  
Wabash National Services, L.P.
  N/A     N/A  
Wabash National Trailer Centers, Inc.* and Wabash National , L.P.**
    N/A  
FTSI Distribution Company, L.P.
  N/A     N/A  
Wabash National Corporation** and Wabash National Trailer Centers, Inc.*
    N/A  
National Trailer Funding, L.L.C.
  N/A     N/A  
Wabash National Trailer Centers, Inc.
    N/A  
Continental Transit Corporation
 
Common Stock
    100  
Wabash National Corporation
    100  



*     Indicates a general partner
**   Indicates a limited partner

 
Schedule 4.1(c) - Page 1

--------------------------------------------------------------------------------

 

Schedule 4.1(d):  Subscriptions, Options, Warrants, or Calls relating to any
shares of
Borrowers’ Subsidiaries


There are no subscriptions, options, warrants, or calls relating to any shares
of Borrowers’ Subsidiaries’ capital Stock.

 
Schedule 4.1(d) - Page 1

--------------------------------------------------------------------------------

 

Schedule 4.6(a):  States of Organization
 
Name
 
Jurisdiction of Organization
Wabash National Corporation
 
DE
Wabash National, L.P.
 
DE
Wabash Wood Products, Inc.
 
AR
Transcraft Corporation
 
DE
Wabash National Trailer Centers, Inc.
 
DE
WNC Receivables Management Corp.
 
DE
WNC Receivables, LLC
 
DE
Wabash Financing LLC
 
DE
Cloud Oak Flooring Company, Inc.
 
AR
Wabash National Manufacturing, L.P.
 
DE
Wabash National Services, L.P.
 
DE
FTSI Distribution Company, L.P.
 
DE
National Trailer Funding, L.L.C.
 
DE
Continental Transit Corporation
  
IN


 
Schedule 4.6(a) - Page 1

--------------------------------------------------------------------------------

 

Schedule 4.6(b):  Chief Executive Offices


Entity
 
Address of Chief Executive Office
Wabash National Corporation
Wabash National Trailer Centers, Inc.
WNC Receivables, LLC
WNC Receivables Management Corp.
Wabash National, L.P.
Wabash National Services, L.P.
Continental Transit Corporation
Wabash Financing LLC
FTSI Distribution Company, L.P.
Wabash National Manufacturing, L.P.
National Trailer Funding, L.L.C.
 
P.O. Box 6129
Lafayette, Indiana 47903
 
1000 Sagamore Parkway South
Lafayette, Indiana 47905
Wabash Wood Products, Inc.
 
P.O. Box 597, 339 Industrial Park Rd.
Harrison, Arkansas 72601
Transcraft Corporation
 
489 International Drive
Cadiz, Kentucky 42211
Cloud Oak Flooring Company, Inc.
  
P.O. Box 540, 606 East Center Street
Sheridan, Arkansas 72150


 
Schedule 4.6(b) - Page 1

--------------------------------------------------------------------------------

 

Schedule 4.6(c):  Organizational Identification Numbers


Entity
 
Organizational I.D.
Number
 
Tax I.D. Number
Wabash National Corporation
 
2273455
 
52-1375208
Wabash National, L.P.
 
3067889
 
35-2080779
Wabash Wood Products, Inc.
 
AR100160973
 
71-0812121
Transcraft Corporation
 
3014313
 
13-4067585
Wabash National Trailer Centers, Inc.
 
2735206
 
35-2012484
WNC Receivables Management Corp.
 
350223
 
47-0858177
WNC Receivables, LLC
 
3508224
 
47-0858184
Wabash Financing LLC
 
3436042
 
35-2150809
Cloud Oak Flooring Company, Inc.
 
AR100108157
 
71-0747690
Wabash National Manufacturing, L.P.
 
3277493
 
43-1900264
Wabash National Services, L.P.
 
3066179
 
35-2080781
FTSI Distribution Company, L.P.
 
3132296
 
35-2091340
National Trailer Funding, L.L.C.
 
3107585
 
36-4324443
Continental Transit Corporation
  
198508-844
  
35-1652755


 
Schedule 4.6(c) - Page 1

--------------------------------------------------------------------------------

 

Schedule 4.6(d):  Commercial Tort Claims


NONE

 
Schedule 4.6(d) - Page 1

--------------------------------------------------------------------------------

 

Schedule 4.7(b):  Litigation


Bernard Krone Industria v. Wabash National Corporation, Case No. 459 2001 (4th
Civil Law Court of Curitiba, State of Parana, Brazil).  The trial in this breach
of contract case was completed in 2010, and it is not known when the bench
decision will be handed down.  Insurance does not cover any liability in this
case.

 
Schedule 4.7(b) - Page 1

--------------------------------------------------------------------------------

 

Schedule 4.11:  Benefit Plans


NONE

 
Schedule 4.11 - Page 1

--------------------------------------------------------------------------------

 

Schedule 4.12:  Environmental Matters


NONE

 
Schedule 4.12 - Page 1

--------------------------------------------------------------------------------

 

Schedule 4.13:  Intellectual Property


Below is a listing of all material trademarks, trade names, copyrights, patents,
and licenses as to which any Borrower or one of its Subsidiaries is the owner or
is an exclusive licensee.


Trademark
 
App. No.
 
Reg. No.
 
Status
 
Country
 
Owner
524
 
77/548148
 
3594651
 
Registered
 
United States of America
 
Transcraft Corporation
724
 
77/548149
 
3594652
 
Registered
 
United States of America
 
Transcraft Corporation
BENSON
 
1427425
 
786550
 
Registered
 
Canada
 
Transcraft Corporation
BENSON
 
989193
 
1113433
 
Registered
 
Mexico
 
Transcraft Corporation
BENSON
 
77/547110
 
3638140
 
Registered
 
United States of America
 
Transcraft Corporation
DESIGN
 
1427426
 
772825
 
Registered
 
Canada
 
Transcraft Corporation
DESIGN
 
989191
 
1136500
 
Registered
 
Mexico
 
Transcraft Corporation
DESIGN
 
74/652884
 
2022972
 
Registered
 
United States of America
 
Transcraft Corporation
DESIGN
 
77/547031
 
3716481
 
Registered
 
United States of America
 
Transcraft Corporation
IRONMAN
 
76/693170
     
Filed
 
United States of America
 
Transcraft Corporation
IRONMAN II
 
76/693172
     
Filed
 
United States of America
 
Transcraft Corporation
IWT
 
77/548145
 
3594650
 
Registered
 
United States of America
 
Transcraft Corporation
MoAT
 
77/548157
 
3594654
 
Registered
 
United States of America
 
Transcraft Corporation
SUPER-BEAM
     
440538
 
Registered
 
Canada
 
Transcraft Corporation
SUPER-BEAM
 
179272
 
448174
 
Registered
 
Mexico
 
Transcraft Corporation
SUPER-BEAM
 
74/381525
 
1812055
 
Registered
 
United States of America
 
Transcraft Corporation
TRANSCRAFT
 
699152
 
411881
 
Registered
 
Canada
 
Transcraft Corporation
TRANSCRAFT
 
179271
 
464131
 
Registered
 
Mexico
 
Transcraft Corporation
TRANSCRAFT
 
76/386313
 
2677629
 
Registered
 
United States of America
 
Transcraft Corporation
TRANSCRAFT
 
75/623607
 
2319011
 
Registered
 
United States of America
 
Transcraft Corporation
TRANSCRAFT D-EAGLE
 
76/341486
 
2651789
 
Registered
 
United States of America
 
Transcraft Corporation
TRANSCRAFT EAGLE
     
418885
 
Registered
 
Canada
 
Transcraft Corporation
TRANSCRAFT EAGLE
 
180739
 
449105
 
Registered
 
Mexico
 
Transcraft Corporation
TRANSCRAFT EAGLE
 
74/133824
 
1692844
 
Registered
 
United States of America
 
Transcraft Corporation
TRANSCRAFT EAGLE II
 
76/341481
 
2639285
 
Registered
 
United States of America
 
Transcraft Corporation
ARCTIC LITE
 
76/408325
 
2744682
 
Registered
 
United States of America
 
Wabash National L.P.
ArcticGreen
 
1502438
     
Filed
 
Canada
 
Wabash National L.P.
COUPLERMATE
 
73/769697
 
1547270
 
Registered
 
United States of America
 
Wabash National L.P.
DURAPLATE
 
1213297
 
677550
 
Registered
 
Canada
 
Wabash National L.P.
DURAPLATE
 
651702
 
839457
 
Registered
 
Mexico
 
Wabash National L.P.
DURAPLATE
 
651703
 
9105358
 
Registered
 
Mexico
 
Wabash National L.P.
DURAPLATE
 
76/577873
 
3010104
 
Registered
 
United States of America
 
Wabash National L.P.
DURAPLATE
 
75/113440
 
2177280
 
Registered
 
United States of America
 
Wabash National L.P.
DURAPLATE
 
76/017487
 
2553821
 
Registered
 
United States of America
 
Wabash National L.P.
DURAPLATE AEROSKIRT
 
1447133
 
794030
 
Registered
 
Canada
 
Wabash National L.P.
DURAPLATE AEROSKIRT
 
1024934
 
1171480
 
Registered
 
Mexico
 
Wabash National L.P.
DURAPLATE AEROSKIRT
 
77/685287
 
3785939
 
Registered
 
United States of America
 
Wabash National L.P.
DURAPLATE HD
 
1278835
 
695747
 
Registered
 
Canada
 
Wabash National L.P.
DURAPLATE HD
 
749392
 
920312
 
Registered
 
Mexico
 
Wabash National L.P.
DURAPLATE HD
 
78/704457
 
3141656
 
Registered
 
United States of America
 
Wabash National L.P.
EZ SERIES
 
937393
 
1133164
 
Registered
 
Mexico
 
Wabash National L.P.
EZ-7
 
76/264095
 
2792086
 
Registered
 
United States of America
 
Wabash National L.P.


 
Schedule 4.13 - Page 1

--------------------------------------------------------------------------------

 


FREIGHTPRO
 
77/185855
 
3372448
 
Registered
 
United States of America
 
Wabash National L.P.
OUR INNOVATION MOVES THE WORLD
 
77/223601
 
3372759
 
Registered
 
United States of America
 
Wabash National L.P.
ROADRAILER
 
597349
 
353129
 
Registered
 
Canada
 
Wabash National L.P.
ROADRAILER
 
88/1304
 
332247
 
Registered
 
China (People’s Republic)
 
Wabash National L.P.
ROADRAILER
 
1624164
     
Filed
 
India
 
Wabash National L.P.
ROADRAILER
 
2007-117772
 
2439493
 
Registered
 
Japan
 
Wabash National L.P.
ROADRAILER
 
60584
 
365646
 
Registered
 
Mexico
 
Wabash National L.P.
ROADRAILER
 
2007/27213
 
2007/27213
 
Registered
 
South Africa
 
Wabash National L.P.
ROADRAILER
 
72/118413
 
742259
 
Registered
 
United States of America
 
Wabash National L.P.
ROADRAILER and Design
 
73/754590
 
1539255
 
Registered
 
United States of America
 
Wabash National L.P.
SOLARGUARD
 
75/048815
 
2181015
 
Registered
 
United States of America
 
Wabash National L.P.
SOLARGUARD and Design
 
77/186101
 
3372463
 
Registered
 
United States of America
 
Wabash National L.P.
TRUST LOCK
 
76/361840
 
2940427
 
Registered
 
United States of America
 
Wabash National L.P.
TRUST LOCK PLUS
 
1380407
 
778423
 
Registered
 
Canada
 
Wabash National L.P.
TRUST LOCK PLUS
 
77/344736
 
3677245
 
Registered
 
United States of America
 
Wabash National L.P.
WABASH
 
6601678
 
6601678
 
Registered
 
China (People’s Republic)
 
Wabash National L.P.
WABASH
 
2241511
 
2241511
 
Registered
 
European Community
 
Wabash National L.P.
WABASH
 
76/262685
 
2624209
 
Registered
 
United States of America
 
Wabash National L.P.
WABASH NATIONAL
 
1236244
 
770401
 
Registered
 
Canada
 
Wabash National L.P.
WABASH NATIONAL
 
770401
     
Filed
 
Canada
 
Wabash National L.P.
WABASH NATIONAL
 
76/620527
 
3043990
 
Registered
 
United States of America
 
Wabash National L.P.
WABASH NATIONAL
 
73/588293
 
1414152
 
Registered
 
United States of America
 
Wabash National L.P.
WABASH NATIONAL and Design
 
74/510431
 
1921853
 
Registered
 
United States of America
 
Wabash National L.P.



Patent Registration No.
 
Country
 
Name
 
Owner
5221103
 
United States
 
Quick Change Slider Panel and Installation Method for Flatbed Trailer
 
Wabash National, L.P.
5152228
 
United States
 
Universal Coupling Adapter for Rail-Highway Vehicles
 
Wabash National, L.P.
5218794
 
United States
 
Movable Deck System
 
Wabash National, L.P.
5439266
 
United States
 
Riveted Plate Trailer Construction
 
Wabash National, L.P.
5607200
 
United States
 
Curtain Securing Mechanism
 
Wabash National, L.P.
2265405
 
Canada
 
Composite Joint Configuration
 
Wabash National, L.P.
2551863
 
Canada
 
Composite Joint Configuration
 
Wabash National, L.P.
2531934
 
Canada
 
Composite Joint Configuration
 
Wabash National, L.P.
2264311
 
Canada
 
Composite Joint Configuration
 
Wabash National, L.P.
226534
 
Mexico
 
Composite Joint Configuration
 
Wabash National, L.P.
5860693
 
United States
 
Composite Joint Configuration
 
Wabash National, L.P.
6220651
 
United States
 
Composite Joint Configuration
 
Wabash National, L.P.
6412854
 
United States
 
Composite Joint Configuration
 
Wabash National, L.P.
7069702
 
United States
 
Composite Joint Configuration
 
Wabash National, L.P.
6986546
 
United States
 
Composite Joint Configuration
 
Wabash National, L.P.
5876089
 
United States
 
Trailer with Horizontal Logistics Splice and Vertical Dummy Splice Members
 
Wabash National, L.P.
2306109
 
Canada
 
Coining Offset into Edge of Composite Plate Members for Forming Trailer Doors
and Walls
 
Wabash National, L.P.

 
 
Schedule 4.13 - Page 2

--------------------------------------------------------------------------------

 
 
221977
 
Mexico
 
Coining Offset into Edge of Composite Plate Members for Forming Trailer Doors
and Walls
 
Wabash National, L.P.
5938274
 
United States
 
Coining Offset into Edge of Composite Plate Members for Forming Trailer Doors
and Walls
 
Wabash National, L.P.
5997076
 
United States
 
Logistics at Composite Panel Vertical Joints
 
Wabash National, L.P.
1337027
 
Canada
 
Railway Highway Vehicle
 
Wabash National, L.P.
280804
 
Mexico
 
Interlocking Joint for a Wall or Door of a Trailer
 
Wabash National, L.P.
7500713
 
United States
 
Interlocking Joint for a Wall or Door of a Trailer
 
Wabash National, L.P.
7862103
 
United States
 
Interlocking Joint for a Wall or Door of a Trailer
 
Wabash National, L.P.
7588286
 
United States
 
Logistics Panel for Use in a Sidewall of a Trailer
 
Wabash National, L.P.
7762618
 
United States
 
Logistics Panel for Use in a Sidewall of a Trailer
 
Wabash National, L.P.
7931328
 
United States
 
Logistics Panel for Use in a Sidewall of a Trailer
 
Wabash National, L.P.
7677642
 
United States
 
Butt Joint for Trailer Side Wall
 
Wabash National, L.P.
275443
 
Mexico
 
Integrated Rear Impact Guard and Pintle Hook Assembly
 
Wabash National, L.P.
7527309
 
United States
 
Integrated Rear Impact Guard and Pintle Hook Assembly
 
Wabash National, L.P.
277226
 
Mexico
 
Composite Panel for a Trailer Wall
 
Wabash National, L.P.
7722112
 
United States
 
Composite Panel for a Trailer Wall
 
Wabash National, L.P.
129512
 
Canada
 
Skylight
 
Wabash National, L.P.
7878574
 
United States
 
Vehicle Skylight and Method for Installing Same
 
Wabash National, L.P.
D619505
 
United States
 
Skylight
 
Wabash National, L.P.
124995
 
Canada
 
Hold Down Device
 
Wabash National, L.P.
D573874
 
United States
 
Hold Down Device
 
Wabash National, L.P.
235246
 
Mexico
 
Composite Joint Configuration
 
Wabash National, L.P.
6199939
 
United States
 
Composite Joint Configuration
 
Wabash National, L.P.
227480
 
Mexico
 
Semi-Tractor Fifth Wheel Sensor and Rail Car Stanchion Sensor for a Trailer
 
Wabash National, L.P.

2361169
 
Canada
 
Door Lock for a Semi-Trailer
 
Wabash National, L.P.
249171
 
Mexico
 
Door Lock for a Semi-Trailer
 
Wabash National, L.P.
6886870
 
United States
 
Door Lock for a Semi-Trailer
 
Wabash National, L.P.
2363379
 
Canada
 
Method of Attaching a Logistics Rail to a Trailer Side Wall
 
Wabash National, L.P.
230209
 
Mexico
 
Method of Attaching a Logistics Rail to a Trailer Side Wall
 
Wabash National, L.P.
6662424
 
United States
 
Method of Attaching a Logistics Rail to a Trailer Side Wall
 
Wabash National, L.P.
2355755
 
Canada
 
Seven-Way Trailer Connector
 
Wabash National, L.P.
229853
 
Mexico
 
Seven-Way Trailer Connector
 
Wabash National, L.P.
6450833
 
United States
 
Seven-Way Trailer Connector
 
Wabash National, L.P.
222456
 
Mexico
 
Brake Lamp Illumination on a Trailer by Sensing Wheel Speed Deceleration
 
Wabash National, L.P.
6870473
 
United States
 
Corner-Post Mounted, Status Light Display for a Semi-Trailer
 
Wabash National, L.P.
6824341
 
United States
 
Integrated Anchoring System and Composite Plate for a Trailer Side Wall Joint
 
Wabash National, L.P.
7134820
 
United States
 
Integrated Anchoring System and Composite Plate for a Trailer Side Wall Joint
 
Wabash National, L.P.
2074987
 
Canada
 
Plate Wall Trailer
 
Wabash National, L.P.
5195800
 
United States
 
Plate Wall Trailer
 
Wabash National, L.P.
2456467
 
Canada
 
Sidewall of a Semi-Trailer Having a High Baserail
 
Wabash National, L.P.
244493
 
Mexico
 
Sidewall of a Semi-Trailer Having a High Baserail
 
Wabash National, L.P.
7114762
 
United States
 
Sidewall of a Semi-Trailer Having a High Baserail
 
Wabash National, L.P.
1327288
 
Canada
 
Train of Highway Trailers Using Improved Railroad Truck Suspension
 
Wabash National, L.P.
MXa2007015621 (pending)
 
Mexico
 
Composite Joint Configuration
 
Wabash National, L.P.

 
 
Schedule 4.13 - Page 3

--------------------------------------------------------------------------------

 
 
2565510 (pending)
 
Canada
 
Fused Thermoplastic Scuff and Wall Plate
 
Wabash National, L.P.
MXa2007001905 (pending)
 
Mexico
 
Fused Thermoplastic Scuff and Wall Plate
 
Wabash National, L.P.
2578627 (pending)
 
Canada
 
Interlocking Joint for a Wall or Door of a Trailer
 
Wabash National, L.P.
2599678 (pending)
 
Canada
 
Logistics Panel for Use in a Sidewall of a Trailer and Method of Forming Same
 
Wabash National, L.P.
MXa2007012452 (pending)
 
Mexico
 
Method of Forming a Logistics Panel for Use in a Sidewall of a Trailer
 
Wabash National, L.P.
11/856298 (pending)
 
United States
 
Method of Forming a Logistics Panel for Use in a Sidewall of a Trailer
 
Wabash National, L.P.
2617996 (pending)
 
Canada
 
Butt Joint for Trailer Side Wall
 
Wabash National, L.P.
2714890 (pending)
 
Canada
 
Butt Joint for Trailer Side Wall
 
Wabash National, L.P.
MXa2008000612 (pending)
 
Mexico
 
Butt Joint for Trailer Side Wall
 
Wabash National, L.P.
MXa2010010808 (pending)
 
Mexico
 
Butt Joint for Trailer Side Wall
 
Wabash National, L.P.
12/573229 (pending)
 
United States
 
Butt Joint for Trailer Side Wall
 
Wabash National, L.P.
2601396 (pending)
 
Canada
 
Trailer Rear Door Frame with Angled Rear Sill
 
Wabash National, L.P.
MXa2007011716 (pending)
 
Mexico
 
Trailer Rear Door Frame with Angled Rear Sill
 
Wabash National, L.P.
11/846100 (pending)
 
United States
 
Trailer Rear Door Frame with Angled Rear Sill
 
Wabash National, L.P.
2574568 (pending)
 
Canada
 
Integrated Rear Impact Guard and Pintle Hook Assembly
 
Wabash National, L.P.
2604282 (pending)
 
Canada
 
Composite Panel for a Trailer Wall
 
Wabash National, L.P.
2706474 (pending)
 
Canada
 
Vehicle Skylight and Method for Installing Same
 
Wabash National, L.P.
MXa2010005687 (pending)
 
Mexico
 
Vehicle Skylight and Method for Installing Same
 
Wabash National, L.P.
2695743 (pending)
 
Canada
 
Multi-Layer Hold Down Assembly
 
Wabash National, L.P.

2008801146802 (pending)
 
China
 
Multi-Layer Hold Down Assembly
 
Wabash National, L.P.
MXa2010001810 (pending)
 
Mexico
 
Multi-Layer Hold Down Assembly
 
Wabash National, L.P.
12/259440 (pending)
 
United States
 
Multi-Layer Hold Down Assembly
 
Wabash National, L.P.
61/372259 (pending)
 
United States
 
Composite Panel Having Perforated Foam Core
 
Wabash National, L.P.
2717603 (pending)
 
Canada
 
Method for Mounting Logistics Strips to an Inner Surface of a Storage Container
Wall
 
Wabash National, L.P.
MXa2010009591 (pending)
 
Mexico
 
Method for Mounting Logistics Strips to an Inner Surface of a Storage Container
Wall
 
Wabash National, L.P.
US2009/036630 (pending)
 
Patent Cooperation Treaty
 
Method for Mounting Logistics Strips to an Inner Surface of a Storage Container
Wall
 
Wabash National, L.P.
12/400978 (pending)
 
United States
 
Method for Mounting Logistics Strips to an Inner Surface of a Storage Container
Wall
 
Wabash National, L.P.
2718131 (pending)
 
Canada
 
Door Locking Assembly for a Storage Container
 
Wabash National, L.P.
MXa2010009606 (pending)
 
Mexico
 
Door Locking Assembly for a Storage Container
 
Wabash National, L.P.
US2009/037522 (pending)
 
Patent Cooperation Treaty
 
Door Locking Assembly for a Storage Container
 
Wabash National, L.P.
12/406563 (pending)
 
United States
 
Door Locking Assembly for a Storage Container
 
Wabash National, L.P.
2683036 (pending)
 
Canada
 
Trailer Coupler Assembly Including a Sacrificial Anode
 
Wabash National, L.P.
MXa2009011329 (pending)
 
Mexico
 
Trailer Coupler Assembly Including a Sacrificial Anode
 
Wabash National, L.P.
12/582267 (pending)
 
United States
 
Trailer Coupler Assembly Including a Sacrificial Anode
 
Wabash National, L.P.
2657870 (pending)
 
Canada
 
Roof Assembly for a Storage Container
 
Wabash National, L.P.
MXa2009002761 (pending)
 
Mexico
 
Roof Assembly for a Storage Container
 
Wabash National, L.P.

 
 
Schedule 4.13 - Page 4

--------------------------------------------------------------------------------

 
 
12/400384 (pending)
 
United States
 
Roof Assembly for a Storage Container
 
Wabash National, L.P.
US2010/31173 (pending)
 
Patent Cooperation Treaty
 
Side Skirt and Side Underride Cable System for a Trailer
 
Wabash National, L.P.
12/760798 (pending)
 
United States
 
Side Skirt System for a Trailer
 
Wabash National, L.P.
12/760802 (pending)
 
United States
 
Side Underride Cable System for a Trailer
 
Wabash National, L.P.
NOT AVAILABLE (pending)
 
Australia
 
Foldable Mobile Storage Container
 
Wabash National, L.P.
NOT AVAILABLE (pending)
 
Canada
 
Foldable Mobile Storage Container
 
Wabash National, L.P.
NOT AVAILABLE (pending)
 
Mexico
 
Foldable Mobile Storage Container
 
Wabash National, L.P.
12/577490 (pending)
 
United States
 
Foldable Mobile Storage Container
 
Wabash National, L.P.
2696490 (pending)
 
Canada
 
Panel for a Storage Container
 
Wabash National, L.P.
MXa2010002797 (pending)
 
Mexico
 
Panel for a Storage Container
 
Wabash National, L.P.
12/721027 (pending)
 
United States
 
Panel for a Storage Container
 
Wabash National, L.P.
20100102156 (pending)
 
Argentina
 
Semi-Trailer for Transporting Circular Objects
 
Wabash National, L.P.
SP-00176-10 (pending)
 
Bolivia
 
Semi-Trailer for Transporting Circular Objects
 
Wabash National, L.P.
US2010/038799 (pending)
 
Patent Cooperation Treaty
 
Semi-Trailer for Transporting Circular Objects
 
Wabash National, L.P.
12/816740 (pending)
 
United States
 
Semi-Trailer for Transporting Circular Objects
 
Wabash National, L.P.
10-00982 (pending)
 
Venezuela
 
Semi-Trailer for Transporting Circular Objects
 
Wabash National, L.P.
2706141 (pending)
 
Canada
 
Visual Signaling Indicator and Assembly for a Tractor Trailer
 
Wabash National, L.P.
MXa2010006189 (pending)
 
Mexico
 
Visual Signaling Indicator and Assembly for a Tractor Trailer
 
Wabash National, L.P.
12/793132 (pending)
 
United States
 
Visual Indicator Adaptor and Assembly for a Tractor Trailer
 
Wabash National, L.P.
13/023206 (pending)
 
United States
 
Visual Indicator Adaptor and Assembly for a Tractor Trailer
 
Wabash National, L.P.

2718779 (pending)
 
Canada
 
Modular Storage Container
 
Wabash National, L.P.
61/254907 (pending)
 
United States
 
Modular Storage Container
 
Wabash National, L.P.
13/113114 (pending)
 
United States
 
Overhead Door Assembly for a Storage Container
 
Wabash National, L.P.
19-Apr-2011 (pending)
 
Canada
 
Roof Assembly for Storage Container
 
Wabash National, L.P.
MXa2011/004150 (pending)
 
Mexico
 
Roof Assembly for Storage Container
 
Wabash National, L.P.
13/088596 (pending)
 
United States
 
Roof Assembly for Storage Container
 
Wabash National, L.P.
US2011/029310 (pending)
 
Patent Cooperation Treaty
 
Liquefied Air Refrigeration System for a Storage Container
 
Wabash National, L.P.
13/053807 (pending)
 
United States
 
Liquefied Air Refrigeration System for a Storage Container
 
Wabash National, L.P.
61/416107 (pending)
 
United States
 
Hinged Bottom Roller for Overhead Door Assembly
 
Wabash National, L.P.
61/430017 (pending)
 
United States
 
Fiber-Reinforced Floor System
 
Wabash National, L.P.
12/503234 (pending)
 
United States
 
Method of Making a One-Piece Sidewall Liner with Logistic Slot
 
Wabash National, L.P.
2611344 (pending)
 
Canada
 
Insulating Sheet and Refrigerated Trailer Components Formed from Same
 
Wabash National, L.P.
MXa2007014541 (pending)
 
Mexico
 
Insulating Sheet and Refrigerated Trailer Components Formed from Same
 
Wabash National, L.P.
11/943022 (pending)
 
United States
 
Insulating Sheet and Refrigerated Trailer Components Formed from Same
 
Wabash National, L.P.
12/910956 (pending)
  
United States
  
Modular Storage Container
  
Wabash National, L.P.

 
 
Schedule 4.13 - Page 5

--------------------------------------------------------------------------------

 
 
License Agreements
 
·
Parts Distribution and Licensing Agreement, dated September 19, 2003, by and
among Wabash National, L.P. (as successor-in-interest to WTSI Technology Corp.),
Wabash National Corporation and Aurora Parts & Accessories LLC;

 
·
Asset Purchase Agreement, dated July 22, 2003, and as amended on September 19,
2003, by and among Wabash National Corporation and certain of its affiliates and
Apex Trailer Leasing & Rentals, LLC and its affiliates;

 
·
DuraPlate Sales Agreement, dated November 21, 2008, by and between Wabash
National, L.P. and PODS Enterprises Inc.;

 
·
DuraPlate Sales Agreement, dated June 13, 2008, by and between Wabash National,
L.P. and Road Systems Inc.;

 
·
DuraPlate Sales Agreement, dated May 12, 2008, by and between Wabash National,
L.P. and Utilimaster Corporation;

 
·
License Agreement, dated June 30, 2007, by and between Wabash National, L.P. and
Kirloskar Pneumatic Co., Ltd.; and

 
·
DuraPlate Sales Agreement, dated February 26, 2010, by and between Wabash
National, L.P. and R.C. Tway Company d/b/a Kentucky Trailer.


 
Schedule 4.13 - Page 6

--------------------------------------------------------------------------------

 

Schedule 4.15:  Deposit Accounts and Securities Accounts
 
Bank
 
Description
 
Account
Number
 
Account Name
 
Account Address
Bank of America
 
WNC Manufacturing Lockbox
 
[*]
 
WNC Manufacturing Lockbox
(Wabash National, L.P. account)
 
[*]
Bank of America
 
WNC Cloud Merger
 
[*]
 
WNC Cloud Merger Sub, Inc
(Wabash Wood Products, Inc. account)
 
[*]
Bank of America
 
WNC Receivables
 
[*]
 
Wabash National Trailer Centers, Inc
 
[*]
PNC Bank
 
WNC Receivables
 
[*]
 
Wabash National Corporation dba Wabash National Trailer Centers Inc.
 
[*]
Wells Fargo
 
Transcraft
 
[*]
 
Transcraft Corporation
 
[*]
Wells Fargo
 
WNC Local Deposits
 
[*]
 
Wabash National Corporation Local Desktop Deposits
 
[*]
Fifth Third Bank
 
WNC Local Deposit
 
[*]
 
Wabash National Corporation
 
[*]
Fifth Third Bank
  
WNTC Merchant Card Account
  
[*]
  
Wabash National Trailer Centers
  
[*]

 
[*] The bracketed asterisk denotes that confidential portions of this exhibit
have been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of
1934. The confidential portions have been submitted separately to the Securities
and Exchange Commission.

 
Schedule 4.15 - Page 1

--------------------------------------------------------------------------------

 

Schedule 4.17:  Material Contracts


Rights Agreement between Wabash National Corporation and National City Bank as
Rights Agent dated December 28, 2005, as amended by Amendment No. 1 to the
Rights Agreement dated July 17, 2009


Executive Employment Agreement dated June 28, 2002 between Wabash National
Corporation and Richard J. Giromini, as amended January 1, 2007 and September
15, 2010


Non-qualified Stock Option Agreement dated July 15, 2002 between the Wabash
National Corporation and Richard J. Giromini


Non-qualified Stock Option Agreement, dated May 6, 2002, between Wabash National
Corporation and William P. Greubel


Parts Distribution and Licensing Agreement, by and among Wabash National, L.P.
(as successor- in-interest to WTSI Technology Corp.), Wabash National
Corporation and Aurora Parts & Accessories LLC, dated September 19, 2003


Restricted Stock Unit Agreement between Wabash National Corporation and William
P. Greubel dated March 7, 2005


Stock Option Agreement between Wabash National Corporation and William P.
Greubel dated March 7, 2005


Corporate Plan for Retirement – Executive Plan


2011 Wabash National Corporation Omnibus Incentive Plan


Sublease with Option to Purchase among Benson International, LLC, Benson
International, Inc., International Industries, Inc., Transcraft Corporation, and
Wabash National Corporation, dated July 24, 2008, as amended by Letter
Agreement, dated November 4, 2010.


Credit Agreement among Wabash National, L.P., Tycorra Investments Inc., Tycorra
Properties Inc., Brent A. Larson, and Theresa Larson, dated December 21, 2010.


Form of Indemnification Agreement, approved by Company’s Board of Directors, and
to be executed with Company directors, officers and senior financial personnel
in June 2011.

 
Schedule 4.17 - Page 1

--------------------------------------------------------------------------------

 

Schedule 4.19:  Permitted Indebtedness


Immediately after the Closing Date, Transcraft Corporation shall remain indebted
under the Sublease With Option to Purchase among Benson International, LLC,
Benson International, Inc., International Industries, Inc., Transcraft
Corporation, and Wabash National Corporation, dated July 24, 2008.  As of May
31, 2011, the balance of that capital lease liability was $3,676,801.


The following Letters of Credit will also remain outstanding (liability as of
June 13, 2011):


Beneficiary
 
Amount
 
Purpose
 
Issuer
Westchester Fire Insurance Company (ACE)
  $ 1,062,047  
Workers Compensation Collateral - Indiana
 
Bank of America
The Travelers Indemnity Company
  $ 4,250,000  
Workers Compensation Collateral - All Other States
 
Bank of America


 
Schedule 4.19 - Page 1

--------------------------------------------------------------------------------

 

Schedule 4.24:  Employee and Labor Matters


NONE

 
Schedule 4.24 - Page 1

--------------------------------------------------------------------------------

 

Schedule 4.29:  Locations of Inventory and Equipment


Processor Locations


Roll Coater, Inc.


(Wabash National, L.P.)
1950 E. Main St.
Greenfield, IN  46140


(Wabash National, L.P.)
858 E. Hupp Rd.
LaPorte, IN  46350


(Wabash National, L.P.)
4502 Freedom Way
Weirton, WV  26062


(Wabash National, L.P.)
2604 River Road
Hawesville, KY  42348


(Wabash National, L.P.)
5888 CR East 180
Blytheville, AR  72315


Greenbush Industries


(Wabash National, L.P.)
2000 Greenbush St.
Lafayette, IN  47904


AZZ Galvanizing


(Wabash National, L.P.)
2631 Jim Neu Drive
Plymouth, IN 46563


(Wabash National, L.P.)
625 Mills Rd.
Joliet, IL  60433


(Wabash National, L.P.)
7825 S. Homestead Dr.
Hamilton, IN  46742


 
Schedule 4.29 - Page 1

--------------------------------------------------------------------------------

 
(Wabash National, L.P.)
2415 S. Walnut St.
Muncie, IN  47302


Leased Locations


Sam Jin General Supply, Inc.


(Wabash National Trailer Centers, Inc.)
3600 West Capitol Avenue
West Sacramento, CA 95691


BNR Enterprises


(Wabash National Trailer Centers, Inc.)
327 Dodds Ave.
Calhoun, GA 30103


Swift Transportation, Inc.


(Wabash National Trailer Centers, Inc.)
Gertz Road and Martin Luther King Blvd.
Portland, OR 97211


Luis Estrada


(Wabash National Trailer Centers, Inc.)
4675 North Interstate 35 East
Waxahachie, TX 75165


D&L Realty


(Wabash National Trailer Centers, Inc.)
400 Keystone Parkway
Dunmore, PA


David and Sharon McGraw d/b/a Classic Tire Wheel and Auto Sales LLC


(Wabash National Trailer Centers, Inc.)
2595 Hopkinsville Rd.
Cadiz, KY  42211


Benson International


(Transcraft Corporation)
489 International Drive
Cadiz, KY 42211

 
Schedule 4.29 - Page 2

--------------------------------------------------------------------------------

 


Tate & Lyle Ingredients Americas LLC


(Wabash National, L.P.)
65 acres of Wabash Vacant Land south of US 52 and located on part of the
Northwest and  (Northeast Quarters of Section 11, Township 22 North, Range 4
West of the Second Principal Meridian, Wea Township, Tippecanoe County, Indiana.


Bailment Locations


Jing Mei Management
Supply Chain Solutions


(Wabash National, L.P.)
4136 United Parkway
Schiller Park, IL  60176


Owned Property
 
(Wabash National Trailer Centers, Inc.)
125 MonahanAvenue
Dunmore, PA
(Wabash National Trailer Centers, Inc.)
1605 Ackerman Road
San Antonio, TX
(Wabash National Trailer Centers, Inc.)
10498 N. Vancouver Way
Portland, OR
(Wabash National Trailer Centers, Inc.)
298 Dutch Hollow Road
Smithton, PA
(Wabash National Trailer Centers, Inc.)
2830 South 51st Avenue
Phoenix, AZ
(Wabash National Trailer Centers, Inc.)
17301 NW 2nd Avenue
Miami, FL
(Wabash National Trailer Centers, Inc.)
16025 Slover Avenue
Fontana, CA

 
Schedule 4.29 - Page 3

--------------------------------------------------------------------------------

 


(Wabash National Trailer Centers, Inc.)
4780 Vasquez Boulevard
Denver, CO
(Wabash National Trailer Centers, Inc.)
4132 Irving Boulevard
Dallas, TX
(Wabash National Trailer Centers, Inc.)
1525 Georgesville Road
Columbus, OH
(Wabash Wood Products, Inc.)
339 West Industrial Park Road
Harrison, AR
(Wabash National, L.P.)
3550 & 3600 East County Road
350 South & 3550 Concord Road
Lafayette, IN
(Wabash National, L.P.)
1450 Navco Lane
3459-3460 McCarty Lane
Lafayette, IN
(Wabash National, L.P.)
3000 Main Street
3288 Kossuth Street
1000 Sagamore Parkway South
3422 McCarty Lane
Lafayette, IN

 
Schedule 4.29 - Page 4

--------------------------------------------------------------------------------

 

Schedule 5.1:  Financial Statements, Reports, Certificates


Deliver to Agent each of the financial statements, reports, or other items set
forth set forth below at the following times in form satisfactory to Agent:
 
as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Administrative Borrower's fiscal quarters) after
the end of each month during each of Administrative Borrower's fiscal years
 
(a)           an unaudited consolidated balance sheet, income statement, and
statement of cash flow covering Administrative Borrower's and its Subsidiaries'
operations during such period, and
(b)           a Compliance Certificate.
     
as soon as available, but in any event within 120 days after the end of each of
Administrative Borrower's fiscal years
 
(c)           consolidated financial statements of Administrative Borrower and
its Subsidiaries for each such fiscal year, audited by independent certified
public accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) "going concern" or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Article 7), except for a qualification for a change in
accounting principles with which the accountant concurs, by such accountants to
have been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, and statement of cash flow and, if
prepared, such accountants' letter to management), and
(d)           a Compliance Certificate.
     
as soon as available, but in any event within 45 days after the start of each of
Administrative Borrower's fiscal years,
 
(e)           copies of Administrative Borrower's Projections, in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent, in its Permitted Discretion, for the forthcoming 2 years, year by year,
and for the forthcoming fiscal year, month by month, certified by the chief
financial officer of Administrative Borrower as being such officer's good faith
estimate of the financial performance of Administrative Borrower during the
period covered thereby.

 
 
Schedule 5.1 - Page 1

--------------------------------------------------------------------------------

 
 
if and when filed by Administrative Borrower,
 
(f)           notice of the filing of Form 10-Q quarterly reports, Form 10-K
annual reports, and Form 8-K current reports,
(g)          notice of any other filings made by Administrative Borrower with
the SEC which have become publicly available, and
(h)          any other information that is provided by Administrative Borrower
to its shareholders generally.
     
promptly, but in any event within 5 days after Administrative Borrower has
knowledge of any event or condition that constitutes a Default or an Event of
Default,
 
(i)           notice of such event or condition and a statement of the curative
action that Borrowers propose to take with respect thereto.
     
promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Administrative Borrower or any of
its Subsidiaries,
 
(j)           notice of all actions, suits, or proceedings brought by or against
Administrative Borrower or any of its Subsidiaries before any Governmental
Authority which reasonably could be expected to result in liability in excess of
$1,000,000 (except to the extent fully covered (other than to the extent of
customary deductibles) by insurance pursuant to which the insurer has not denied
coverage).
     
upon the request of Agent,
  
(k)          any other information reasonably requested relating to the
financial condition of Administrative Borrower or its Subsidiaries.


 
Schedule 5.1 - Page 2

--------------------------------------------------------------------------------

 

Schedule 5.2:  Collateral Reporting


Provide Agent with each of the documents set forth below at the following times
in form satisfactory to Agent:
 
Weekly
 
(a)           if Excess Availability is less than 12.5% of the Maximum Revolver
Amount for 3 consecutive Business Days, a Borrowing Base Certificate.
     
Monthly (no later than the 20th day of each month)
 
(b)           if Excess Availability is not less than 12.5% of the Maximum
Revolver Amount for 3 consecutive Business Days, a Borrowing Base Certificate,
     
With each Borrowing Base Certificate
 
(c)           a detailed aging, by total, of each Borrower's Accounts, together
with a reconciliation and supporting documentation for any reconciling items
noted (delivered electronically in an acceptable format, if Borrowers have
implemented electronic reporting).
     
Annually (together with annual financial statements)
 
(d)           a detailed list of Borrower's and its Subsidiaries' customers,
with address and contact information.
     
Upon request by Agent; provided that in the absence of a Default or Event of
Default and when Excess Availability is not less than 12.5% of the Maximum
Revolver Amount for 3 consecutive Business Days, Agent shall not request such
information more than 4 times in any fiscal year
 
(e)           an Account roll-forward with supporting details supplied from
sales journals, collection journals, credit registers and any other records,
(f)           notice of all claims, offsets, or disputes asserted by Account
Debtors with respect to each Borrower's and its Subsidiaries' Accounts, and
(g)           copies of invoices together with corresponding shipping and
delivery documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time.
     
Upon request by Agent
 
(h)           such other reports as to the Collateral or the financial condition
of each Borrower and its Subsidiaries, as Agent may reasonably request.


 
Schedule 5.2 - Page 1

--------------------------------------------------------------------------------

 

Schedule 6.6:  Nature of Business


Wabash National Corporation and its Subsidiaries design, manufacture and/or
market standard and customized truck trailers and related transportation and
industrial equipment. They also operate parts and trailer sales and service
centers throughout the United States.

 
Schedule 6.6 - Page 1

--------------------------------------------------------------------------------

 